Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 1 of 135 PageID# 2277




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
   NAVIENT SOLUTIONS, LLC,
         Plaintiff,
         v.

   DEPARTMENT OF EDUCATION and DR.           Case No.: 1:21-cv-324-TSE-MSN
   MIGUEL CARDONA, Secretary of
   Education, in His Official Capacity,

         Defendants.


                       SUPPLEMENTAL ADMINISTRATIVE RECORD
                              VOLUME 7 (Pages 2078-209)
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 2 of 135 PageID# 2278




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 3 of 135 PageID# 2279




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 4 of 135 PageID# 2280




                                       2078
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 5 of 135 PageID# 2281




                                       2079
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 6 of 135 PageID# 2282




                                       2080
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 7 of 135 PageID# 2283




                                       2081
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 8 of 135 PageID# 2284




                                       2082
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 9 of 135 PageID# 2285




                                       2083
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 10 of 135 PageID# 2286




                                        2084
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 11 of 135 PageID# 2287




                                        2085
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 12 of 135 PageID# 2288




                                        2086
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 13 of 135 PageID# 2289




                                        2087
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 14 of 135 PageID# 2290




                                        2088
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 15 of 135 PageID# 2291




                                                ATTACHMENT To FP-06-15

      Explanation of Interim Final Rule on Special Allowance Payments on loans
      made or acquired with funds from tax-exempt obligations

      The Higher Education Act (HEA) authorizes payment by the government of a subsidy,
      called a special allowance payment (SAP), on Federal Family Education Loan Program
      (FFELP) loans. 20 U.S.C. § 1087-1 (2006). Since FFEL interest rates are set by law and
      not by the market, this SAP payment, when added to interest paid by, or on behalf of, the
      borrower, is intended to give the lender a total yield on a FFELP loan that approximates
      the yield the lender could obtain by making a consumer loan at a market-based rate.
      However, the HEA provides a separate SAP rate for certain loans made or acquired with
      funds from a tax-exempt bond. 1 That rate is ordinarily one-half the rate payable on other
      loans, but not less than that needed to give the lender a total yield of 9.5 percent. 20
      U.S.C. § 1087-1(b)(2)(B)(i), (ii)(2006). As we will explain below, whether this special
      SAP rate applies to a loan depends on when the tax-exempt bond that generated funds to
      acquire the loan was issued, on whether certain events subsequently occurred, on the
      status of the lender itself and its portfolio, and on the SAP status of the loan when
      acquired by the lender.

      The SAP rules created by existing statutes and regulations can be explained by describing
      first the rules that govern how loans become eligible for SAP at the 9.5 percent rate, and
      then the rules that terminate that eligibility. Both sets of rules can be best described by
      first stating the “general rules,” and then explaining changes made to those “general
      rules” by the Taxpayer-Teacher Protection Act of 2004, Pub. L. 108-409 (TTPA), and the
      Higher Education Reconciliation Act of 2005, Pub. L. 109-171 (HERA).

                                                  General Rules

      The minimum 9.5 percent return SAP rate applies only to loans that had been acquired by
      the lender using funds from a tax-exempt bond “originally issued” prior to October 1,
      1993. Those acquired using funds from a bond “originally issued on or after October 1,
      1993” receive SAP at the usual rate payable for loans from taxable funding sources. 20
      U.S.C. § 1087-1(b)(2)(B)(iv)(2006). The statutory term “originally issued” is not a
      conventional bond term. In the context of the HEA provision for the payment of 9.5
      percent SAP, the term “originally issued” refers to a bond issued to obtain funds to make
      or acquire loans – as opposed to a bond issued to obtain funds to repay an old bond. The
      latter is a refunding bond. The August 9, 2006 interim final rule articulates this
      distinction between a “new money” bond and a refunding bond. 34 C.F.R. §
      682.302(f)(2)(2006).




      1
        For convenience, we use the term “bond” in this explanation to describe the instrument used to borrow
      funds, instead of the term “obligation” used in the statute and regulations. Lenders may use notes or other
      instruments to raise funds, and references to “bond” here include any other form of borrowing.


                                                           1
                                                         2089
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 16 of 135 PageID# 2292




      How loans become eligible for 9.5 percent SAP:

      The statute identifies, in two sentences, the specific sources of funds derived from a tax-
      exempt obligation that can be used to acquire loans that qualify for the 9.5 percent
      minimum SAP. 20 U.S.C. § 1087-1(b)(2)(B)(i)(2006). These sources are (1) funds
      obtained directly from issuing the bond itself or from investment earnings on the
      proceeds of the bond, and (2) funds obtained by repayments and income derived from
      loans made from those bond proceeds. Id. The regulations contain this same list of
      eligible funding sources, along with proceeds from the sale of certain of these loans. 34
      C.F.R. § 682.302(c)(3)(i)(1993). The interim final rule makes no change to this list of
      sources that can be used to acquire a loan eligible for 9.5 percent minimum SAP.

      How refinancing and refunding affects continued eligibility for 9.5 percent SAP:

      To provide security to investors who buy a bond, lenders pledge the loans they acquire as
      collateral for the bond. As a bond matures and must be repaid, lenders often issue new
      bonds to obtain funds to repay (refund) the outstanding bond. When an old bond is
      refunded, the loans pledged as collateral for the old bond become available to serve as
      collateral for the new bond. Sometimes, rather than refunding the outstanding bond,
      lenders transfer to a different bond those loans that had been pledged to that outstanding
      bond. This transfer of loans from one bond to another has acquired the label of
      “refinancing” of the loans. 2 The regulations explain the SAP rate payable on loans
      involved in the refunding of a bond and the refinancing of loans.

      All loans that were acquired using an eligible funding source – those listed in 34 C.F.R.
      § 682.302(c)(3)(i) - and that are part of a refinancing or refunding transaction can be
      divided into two groups. The groups can be distinguished by the source of the funds used
      in the refunding or refinancing process. The first group includes loans that have always
      been pledged to a tax-exempt refunding bond. That refunding bond may be the first such
      bond, or may be one in a series of tax-exempt refundings. 3 The second group includes all
      loans not in the first group.

      Prior to the interim final rule which was published on August 9, 2006, the regulations had
      never expressly explained the SAP rate payable on loans in the first group - those that had
      been pledged at all times to a tax-exempt refunding bond. However, the Department did
      address this question in two 1993 Dear Colleague Letters. (DCL L-93-161 and L-93-163)
      2
        Ordinarily, the term “refinance” is used to describe obtaining a new loan to pay off an old debt, and is
      simply a synonym for “refunding.” The collateral for the old debt is then pledged as collateral for the new
      obligation. Thus, a homeowner “refinances” a mortgage, not a house. However, since at least 1996, the
      Department and lenders have used the term “refinance” to describe moving the collateral (student loans)
      from an old bond to a different bond, without connoting that the old debt is or is not paid off. The TTPA
      uses the term “refinance” to refer to this transfer of collateral (the loans) from one bond to another. The
      regulations make clear which sense of the word is intended, as appropriate (e.g., “a loan is refinanced
      when. . . . ”) 34 C.F.R. § 682.302(f)(3)(2006).
      3
       An example of such serial tax-exempt refunding was the practice of the New Mexico Educational
      Assistance Foundation, addressed in a 2005 Department Inspector General audit.



                                                           2
                                                          2090
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 17 of 135 PageID# 2293




      The interim final rule describes this group of loans in 34 C.F.R. § 682.302(e) (2)(i), and
      states that these loans retain eligibility for SAP at the 9.5 percent rate. We have received
      some comments that the interim final rule requires “continuous financing” by tax-exempt
      bonds as a condition for eligibility for 9.5 percent SAP. The interim final rule does not
      state that continuous financing by a tax-exempt source is a condition for eligibility for 9.5
      percent SAP. The interim final rule acknowledges that some loans have been “financed
      continuously” by a tax-exempt bond, and the rule explains the SAP rate payable on these
      loans. Thus, although this language in the interim final rule is new, it simply articulates
      formal Department interpretation of the HEA and prior regulations, as provided in the
      1993 letters, noted above.

      The interim final rule next describes the SAP rate payable for loans in the second group,
      those that have not been “financed continuously” by a tax-exempt bond. 34 C.F.R. §
      682.302(e)(2)(ii) (2006). The interim final rule restates the provisions of the 1985
      regulation and the position stated in the 1996 Dear Colleague Letter (DCL L-96-186).

      This second group of loans, those that had not been “financed continuously” by a tax
      exempt bond, can be divided into two groups, depending on whether or not the lender
      refunds the existing tax-exempt bond that had been used to acquire the loans.

         •   If the lender uses funds from a taxable bond (regardless of its date of issue) to
             refund the tax-exempt bond used to acquire the loans, and then pledges the loans
             to that taxable bond, SAP is no longer payable at the special 9.5 percent rate. 34
             C.F.R. § 682.302(e)(2) (ii)(A) (2006). The interim final rule here restates the
             provisions of the 1985 regulations. 34 C.F.R. § 682.302(e)(3)(1985).

         •   If the lender uses funds from a taxable bond to refinance the loans and pledges the
             loans to that taxable bond, but does not refund the tax-exempt bond used to
             acquire the loans, SAP continues to be paid at the special 9.5 percent rate. 34
             C.F.R. § 682.302(e)(2) (ii)(B) (2006). This provision comes directly from the
             1996 Dear Colleague Letter (DCL L-96-186).

      How the TTPA changes the general rules:

      The TTPA made significant changes to the general rules, for transactions that occurred
      after September 30, 2004, the effective date of the TTPA provisions. The interim final
      rule states the TTPA requirements in a new, separate subsection - 34 C.F.R. §
      682.302(e)(3)(2006) (“Loans affected by transactions or events after September 30,
      2004”). The interim final rule makes clear that the TTPA provisions take precedence,
      when they apply, over the “general rules.” 34 C.F.R. § 682.302(e)(2) (2006).

      The TTPA provided that loans that were eligible for 9.5 percent SAP lose that eligibility
      when any of three events occur. 20 U.S.C. § 1087-1(b)(2)(B)(iv), (v)(II) (2005). The
      new interim final rule closely paraphrases the language of the TTPA to describe these
      events. Thus, the interim final rule provides, in new 34 C.F.R. § 682.302(e)(3), that




                                                   3
                                                  2091
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 18 of 135 PageID# 2294




      loans lose 9.5 percent SAP eligibility when any of the following occurs “after September
      30, 2004”—

         •   The loan “is refinanced” from sources other than the eligible (pre-
             October 1, 1993), tax-exempt funding sources described in the HEA
             and regulations. 20 U.S.C. § 1087-1(b)(2)(B)(v)(II)(bb), and 34
             C.F.R. § 682.302(e)(3)(i).

         •   The loan is “financed by a tax-exempt obligation that matures, is
             retired, is defeased,” or “is refunded.”          20 U.S.C. § 1087-
             1(b)(2)(B)(iv), (v)(II)(aa), and 34 C.F.R. § 682.302(e)(3)(iii).

         •   The loan is sold or transferred to any other holder. 20 U.S.C. § 1087-
             1(b)(2)(B)(v)(II)(cc), and 34 C.F.R. § 682.302(e)(3)(ii).

      How HERA changes the general rules:

      The HERA made two changes to then-existing law. First, HERA made the TTPA
      provisions permanent by removing the January 1, 2006 sunset date provisions.
      Second, and more significantly, HERA – with a limited exception as discussed below –
      barred loans not already eligible for 9.5 percent SAP on February 8, 2006 – its date of
      enactment – from ever becoming eligible for 9.5 percent SAP. 20 U.S.C. § 1087-
      1(b)(2)(B)(vi) (2006). As with the TTPA provisions, the interim final rule states these
      HERA requirements in a new, separate subsection – 34 C.F.R. § 682.302(e)(4)(2006).
      The interim final rule closely tracks the statutory language. It provides that SAP is paid
      at the normal rate (not the 9.5 percent minimum rate) on any loan that was acquired on or
      after February 8, 2006, or (if previously acquired by the holder) that was not already
      eligible for 9.5 percent SAP on that date. 34 C.F.R. § 682.302(e)(4)(2006).

      How HERA applies to governmental or non-profit holders with small portfolios:

      HERA includes a narrow “carve out” that delays until December 31, 2010 for certain
      holders the provisions barring new 9.5 percent SAP loans. 20 U.S.C. § 1087-
      1(b)(2)(B)(vii)(2006). The new interim final rule states this exception in a new, separate
      subsection - 34 C.F.R. § 682.302(e)(5)(2006). It closely tracks the statutory language by
      providing that the HERA limits on new loan eligibility for 9.5 percent SAP take effect
      after December 30, 2010, for a lender that –

         •   Both on February 8, 2006 and in the quarter for which it claims SAP,
             was either a governmental entity or a non-profit organization not
             affiliated with a for-profit entity, and

         •   Held a portfolio of $100,000,000 or less that was eligible for, and was
             paid, SAP at the 9.5 percent rate, in the most recent payment made
             prior to September 30, 2006.
      34 C.F.R. § 682.302(e)(5)(2006).


                                                  4
                                                 2092
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 19 of 135 PageID# 2295




      Finally, the statute and prior regulations use a few terms that have acquired a common
      meaning, but have not previously been explained in the regulations. The interim final
      rule adopts explanations of two commonly used terms – “originally-issued” obligation,
      and “refinancing” of a loan. 34 C.F.R. § 682.302(f)(2), (3)(2006).

          •   The term “originally issued” obligation was adopted in the HEA in 1993 to
              describe a bond issued to obtain funds to make or acquire loans, as opposed to a
              bond issued to refund another bond. The Department has implicitly interpreted
              the term in this way since 1993.
          •   The Department has used the term “refinancing” – with reference to a loan –
              since at least 1996 to describe the transfer of a loan as collateral from one bond to
              another. The Department considered this readily-recognized action – transfer of
              a loan as collateral – to provide a useful way to identify those transactions that
              are “refinancings” of loans.




                                                   5
                                                  2093
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 20 of 135 PageID# 2296


                               UNITED STATES DEPARTMENT OF EDUCATION

                                            OFFICE OF POSTSECONDARY EDUCATION



       FP-07-01                                             JAN2 3 2007                                   THE ASSISTANT SECRETARY



       Subject:               FFELP Loans Eligible for 9.5 Percent Minimum Special Allowance Rate

       Summary:               This letter restates the applicable requirements of the HEA and regulations
                              that control whether FFELP loans acquired with funds derived from tax-
                              exempt financing sources acquire eligibility for special allowance
                              payments at the 9.5 percent minimum return rate

       Dear Colleague:

       Recent examination of activities involving tax-exempt financing of Federal Family
       Education Loan Program (FFELP) loans indicates that it is appropriate to restate the
       requirements of the Higher Education Act of 1965, as amended (HEA) and the
       Department's regulations that control whether FFELP loans made or acquired with funds
       derived from tax-exempt financing sources acquired eligibility for SAP at the 9.5 percent
       minimum return rate.

       The HEA identifies the specific sources of funds derived from a tax-exempt obligation
       that can be used to acquire loans that qualify for SAP at the 9.5 percent minimum return
       rate. 20 U.S.c. § 1087-1(b)(2)(B)(i)(2006). These sources are: (1) funds obtained from
       the issuance of a tax-exempt obligation originally issued prior to October 1, 1993 or from
       investment earnings on the proceeds of such an obligation; and (2) funds obtained as
       collections on, interest benefits or special allowance payments on, or income on, loans
       made or purchased from the proceeds of that tax-exempt obligation. Id. The regulations
       describe these sources of funds in precise terms, as follows:

                   (c)(3)(i) ... the special allowance rate is one-half of the rate calculated
                   under paragraph (c)(1)(iii)(F) of this section for a loan made or guaranteed
                   on or after October 1, 1980 that was made or purchased with funds
                   obtained by the holder from--
                         (A) The proceeds of tax-exempt obligations originally issued prior to
                   October 1, 1993;
                        (B) Collections or payments by a guarantor on a loan. . . purchased
                   with funds obtained. . . from obligations described in paragraph
                   (c)(3)(i)(A) of this section;
                        (C) Interest benefits or special allowance payments on a loan. . .
                   purchased with funds obtained. . . from obligations described in paragraph
                   (c)(3)(i)(A) of this section;
                        (D) The sale of a loan. . . purchased with funds obtained. . . from
                   obligationsdescribedin paragraph(c)(3)(i)(A)of this section;1 or

       I   The tenn "sale" as used in paragraph (c)(3)(i)(D) includes both a sale to a third party and an intra-
       portfolio   transfer   of loans.

                                             1990 K STREET, N.W. WASHINGTON, D.C. 20006

               Our mission is to ensure equal access to education and to promote educational   excellence throughout   the Nation.
                                                                    2094
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 21 of 135 PageID# 2297




                   (E) The investment of the proceeds                of obligations      described    in
              paragraph (c)(3)(i)(A) of this section.

      34 C.F.R. § 682.302(c)(3)(i) (2006). These requirements have been in effect since 1993.
      Only the loans described in these statutory and regulatory provisions are eligible for SAP
      at the 9.5 percent minimum return rate. Each ofthe five categories (paragraphs
      (c)(3)(i)(A) through (c)(3)(i)(E)) includes funds separate and distinct from the funds in
      any other category. Each category of funds includes only those funds obtained directly
      from the specific source named in that paragraph.

      Loans acquired from these       five sources can be divided into two categories. The first
      category is "first-generation     loans" - and includes only those loans acquired using
      proceeds of the tax-exempt       obligation (i.e., funds obtained directly from the issuance of
      the tax-exempt obligation).       See 34 C.F.R. § 682.302(c)(3)(i)(A) (2006). The second
      category is "second-generation loans" - and includes only those loans acquired using
      funds obtained directly from first-generation loans.2 See 34 C.F.R. § 682.302(c)(3)(i)(B)-
      (D) (2006). Funds obtained as collections on second-generation loans, interest and
      special allowance payments on second-generation loans, or sales of second-generation
      loans, or those same kinds of funds obtained from later generation loans, are not eligible
      sources of funds under the statute or regulation. Therefore, loans acquired with funds
      from second-generation loans or later generations of loans are not eligible for SAP at the
      9.5 percent minimum return rate.

      Further, the Department pays SAP if it receives an accurate and complete request for
      payment from a lender. 20 U.S.C. § 1087-1(b)(3) (2006). A request for payment is
      accurate and complete if it contains all the information required by the Department, and
      does not include any loans that the Department has directed the lender to exclude from its
      request. 34 C.F.R. § 682.305(b)(5) (2006).

      Finally, for your information, I have attached a more detailed letter that was sent to all
      lenders currently claiming SAP at the 9.5 percent minimum return rate.




    e
                                                         ~.




      J    es Manning
                        2;~
        elegated the Authority of the Assista
       Office of Postsecondary Education




      2 Loans from investments of proceeds, described in paragraph (c)(3)(i)(E), are like second-generation loans
      - the loans themselves qualify for the minimum rate, but loans acquired with funds obtained as collections,
      interest and SAP, or the sale of those loans described in paragraph (c)(3)(i)(E) do not. To ensure clarity
      regarding the eligibility of loans made from various funding sources, therefore, any references here to
      second-generation loans are to be understood to include loans made from investment earnings.




                                                         2095
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 22 of 135 PageID# 2298




                                                    January 24, 2007

      Dear

      Our records show that you recently submitted a request for special allowance payments
      (SAP) on Federal Family Education Loan Program (FFELP) loans. Your request
      included a claim(s) for SAP at the 9.5 percent minimum return rate under 20 U.S.C.
      §1087-1(b)(2)(B)(i)(2006). The purpose of this letter is to provide guidance to you on
      the requirements applicable to claims for SAP at the 9.5 percent minimum return rate.

      Recent examination of activities involving tax-exempt financing ofFFELP loans
      indicates that it is appropriate to restate the requirements of the Higher Education Act of
      1965 as amended (HEA) and the Department's regulations that control whether FFELP
      loans made or acquired with funds derived from tax-exempt financing sources acquire
      eligibility for SAP at the 9.5 percent minimum return rate.

      The HEA identifies the specific sources of funds derived from a tax-exempt obligation
      that can be used to acquire loans that qualify for the 9.5 percent minimum SAP rate. 20
      U.S.C. § 1087-1(b)(2)(B)(i)(2006). These sources are: (1) funds obtained from the
      issuance of a tax-exempt obligation originally issued prior to October 1, 1993 or from
      investment earnings on the proceeds of such an obligation; and (2) funds obtained as
      collections on, interest benefits or special allowance payments on, or income on, loans
      made or purchased from the proceeds of that tax-exempt obligation. Id. The regulations
      describe these sources of funds in precise terms, as follows:

             (c)(3)(i) ... the special allowance rate is one-half of the rate calculated
             under paragraph (c)(l)(iii)(F) of this section for a loan made or guaranteed
             on or after October 1, 1980 that was made or purchased with funds
             obtained by the holder from--
                  (A) The proceeds of tax-exempt obligations originally issued prior to
             October 1, 1993;
                  (B) Collections or payments by a guarantor on a loan. . . purchased
             with funds obtained. . . from obligations described in paragraph
             (c)(3)(i)(A) of this section;
                  (C) Interest penefits or special allowance payments on a loan. . .
             purchased with funds obtained. . . from obligations described in paragraph
             (c)(3)(i)(A) of this section;




                                                    1
                                                  2096
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 23 of 135 PageID# 2299



                    (D) The sale of a loan. . . purchased with funds obtained. . . from
               obligations described in paragraph (c)(3)(i)(A) of this section;l or
                    (E) The investment of the proceeds of obligations described in
               paragraph (c)(3)(i)(A) of this section.

      34 C.F.R. § 682.302(c)(3)(i) (2006). These requirements have been in effect since 1993.
      Only the loans described in these statutory and regulatory provisions are eligible for SAP
      at the 9.5 percent minimum return rate. Each of the five categories (paragraphs
      (c)(3)(i)(A) through (c)(3)(i)(E» includes funds separate and distinct from the funds in
      any other category. Each category of funds includes only those funds obtained directly
      from the specific source named in that paragraph.

      Loans acquired from these five sources can be divided into two categories. The first
      category is "first-generation loans" - and includes only those loans acquired using
      proceeds of the tax-exempt obligation (i.e., funds obtained directly from the issuance of
      the tax-exempt obligation). See 34 C.F.R. § 682.302(c)(3)(i)(A) (2006). The second
      category is "second-generation loans" - and includes only those loans acquired using
      funds obtained directly from first-generation loans.2 See 34 C.F.R. § 682.302(c)(3)(i)(B)-
      (D) (2006). Funds obtained as collections on second-generation loans, interest and
      special allowance payments on second-generation loans, or sales of second-generation
      loans, or those same kinds of funds obtained from later generation loans, are not eligible
      sources of funds under the statute or regulation. Therefore, loans acquired with funds
      from second or later generation loans are not eligible for SAP at the 9.5 percent minimum
      return rate.

      The Department pays SAP if it receives an accurate and complete request for payment
      from a lender. 20 D.S.C. § 1087-1(b)(3) (2006). A request for payment is accurate and
      complete if it contains all the information required by the Department, and does not
      include any loans that the Department has directed the lender to exclude from its request.
      34 C.F.R. § 682.305(b)(5) (2006).

      Finally, a claim for SAP at the 9.5 percent minimum return rate may be made only for
      first-generation and second-generation loans, as described above. On the "request for
      payment" form (Form LaRS 799) that you and other lenders submit to the Department,
      the certifying official represents that the data on the form conforms to the laws,
      regulations, and policies applicable to the Federal Family Education Loan Program. By
      so certifying, the lender represents to the Department that no claim is made on that


      I The term "sale" as used in paragraph (c)(3)(i)(D) includes both a sale to a third party and an intra-
      portfolio transfer ofloans.

      2 Loans from investments of proceeds, described in paragraph (c)(3)(i)(E), are like second-generation loans
      - the loans themselves qualify for the minimum rate, but loans acquired with funds obtained as collections,
      interest and SAP, or the sale of those loans described in paragraph (c)(3)(i)(E) do not. To ensure clarity
      regarding the eligibility of loans made from various funding sources, therefore, any references here to
      second-generation loans are to be understood to include loans made from investment earnings.



                                                             2
                                                           2097
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 24 of 135 PageID# 2300




      request for payment of9.5 percent SAP on any loans that are not first-generation or
      second-generation loans.

      Although the limitations on eligibility for SAP at the 9.5 percent minimum return rate
      restated in this letter and in DCL FP-07-01 dated January 23,2007, have long been
      reflected in the REA and the regulations, the Department has reason to believe that some
      lenders may be claiming 9.5 percent SAP on loans which are neither first-generation nor
      second-generation loans. Therefore, to ensure proper distribution of payments and to
      assess the incidence of such claims, the Department will take two steps before we pay
      any further claims for SAP at the 9.5 percent minimum return rate.

      First, we will arrange for an audit or review of the loans on which you are currently
      claiming SAP at the 9.5 percent rate in order to determine which loans are first-
      generation and second-generation loans. The audit or review will be conducted by an
      independent accounting firm. As an alternative, you may arrange for the conduct of an
      audit or review by an independent accounting firm of your choosing, under a set of
      requirements to be established by the Department. The Department will pay all claims
      for SAP at the standard rate until the results of the audit or review have been received,
      evaluated, and accepted by the Department. We will consider, and rely upon, as
      appropriate, the results of the audit or review in determining what amount to pay at the
      9.5 percent minimum return rate. We will also consider any objections you assert to our
      determination.

       Second, you are to provide--with any request for payment of SAP at the 9.5 percent
       minimum return rate--a certification, executed by the chief executive officer (CEO) and
       chief financial officer (CFO) of your organization, that SAP is claimed at the 9.5 percent
       minimum return rate only for loans which are either first-generation or second-generation
       loans,and no others. The certificationmustbe in the followingform -

                  We,           , CEO and            , CFO of -       [company name] hereby
                  certify that we have reviewed the billing for special allowance payments
                  under the Federal Family Education Loan Program submitted to the
                  Department of Education by _[company           name] on           [date]. We
                  certify that we have internal controls in place to monitor and ensure the
                  accuracy of the claim presented in this bill, and that as part of our regular
                  annual audit, our independent auditor will attest to the effectiveness of
                  these controls and the accuracy of the billing. Based on our review, we
                  certify that the billing requests special allowance payment at the 9.5
                  percent minimum return rate only on loans that are first-generation or
                  second-generation loans obtained from an eligible source, as described in
                  the Department's Dear Colleague Letter [FP-07-01] dated January 23,
                  2007, and no others. We have disclosed to our independent auditors and
                  to the audit committee3 all significant deficiencies in the design and
                  operation of the internal controls that could adversely affect the accuracy

       3   If your organization has not established an audit committee, please substitute the director(s), trustee(s) or
       other authority   with responsibility   for review of your annual financial   statements.



                                                                  3
                                                               2098
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 25 of 135 PageID# 2301




              of the information presented herein, as well as any fraud, whether or not
              material, that involves management or any other employee connected to
              the information contained in this bill.
              Date
              Signature
              Title

      The Department will pay SAP at the standard rate on any request for payment that is not
      accompanied by this certification.

      The Department is committed to resolving without protracted dispute any potential
      objections both to the meaning and application of the statutory and regulatory
      requirements as restated in this letter, and to ensuring that SAP is paid at the 9.5 percent
      minimum return rate only on eligible loans. Therefore, the Department will not seek to
      recoup SAP already received in excess of that payable at the standard rate for quarters
      ending on or before September 30, 2006 at the 9.5 percent minimum return rate for loans
      that were neither first-generation loans nor second-generation loans for those lenders that
      promptly comply with or accept, as applicable, the followingn

          1. The statutory and regulatory requirements for eligibility for SAP at the 9.5
             percent minimum return rate as restated in this letter;
          2. The requirement that a request for payment of SAP at the 9.5 percent rate be
             supported by the management certification described above; and
          3. The Department's payment of all SAP claims at the standard rate, rather than the
             9.5 percent minimum return rate, until the Department receives, accepts and
             evaluates the results of the audit or review described here, and determines, after
             our consideration of any objection you present, which of the loans on which you
             currently claim SAP at the 9.5 percent rate are eligible for payment at that rate.

       Thank you for your cooperation. Please contact Matteo Fontana, General Manager,
       Financial Partners Services, at 202-377-3005 if you have any questions regarding the
       procedures in this letter.


                                                    Theresa S. Shaw
                                                    Chief Operating Officer
                                                    Federal Student Aid




                                                    4
                                                  2099
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 26 of 135 PageID# 2302




                                        2100
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 27 of 135 PageID# 2303




                                        2101
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 28 of 135 PageID# 2304




                     Methodology to Identify Loans Eligible for 9.5 Percent SAP
                                          DCL FP-07-06
                                           April 27, 2007

   The following provides a brief summary of the basis for the Department’s methodology and
   procedures, as included in the Auditor’s Guide that was developed by the Department’s Office of
   the Inspector General (OIG), to ensure the accuracy of special allowance payment (SAP) billings
   at the 9.5 percent minimum return rate. See Dear Colleague Letters FP-06-15, FP 07-01 and FP-
   07-06.

   Objectives of the Methodology

   The methodology to identify loans eligible for SAP at the 9.5 percent minimum return rate was
   designed by the Department to be relatively uncomplicated, easy to implement, and to apply
   uniformly both to lenders that make loans and to lenders that acquire loans in the secondary
   market. The methodology draws inferences regarding loan eligibility from data that are readily
   available to the lender and is designed to identify those loans that are currently eligible for the
   9.5 percent SAP rate sufficient for purposes of the comprehensive resolution offered in a letter,
   dated January 24, 2007, that was sent to any lender that was claiming, at that time, SAP at the 9.5
   percent minimum return rate.

   Data Required for Implementation of the Methodology

   To achieve the objectives of the 9.5 percent minimum SAP audit, the methodology requires
   examination of readily retrievable data from records routinely created by lenders for each loan on
   which the lender is claiming SAP at the 9.5 percent minimum return rate. This includes data
   about the tax-exempt bond or other eligible source that funded the loan and about each loan.

   For the tax-exempt bond, the data required includes the date of issue of the bond on which the
   eligibility of the loan for SAP at the 9.5 percent rate depends, and the amount of the bond. The
   bond on which eligibility of the loan depends refers to that tax-exempt obligation, the proceeds
   of which were used either to make or acquire the loan or to make or acquire a loan (first
   generation loan) that generated funds used to make or acquire the loan in question (second
   generation loan). Only tax-exempt bonds originally issued prior to October 1, 1993 or a tax-
   exempt obligation that refunds such an original obligation can support eligibility.

   For each loan for which the lender currently claims SAP at the 9.5 percent rate, the methodology
   requires only a limited set of data, including the date of the transaction when the lender made or
   acquired the loan and the amount spent by the lender to make or acquire the loan. In some
   instances, the loan may be one that the lender initially made or acquired using sources other than
   those from a pre-October 1, 1993 tax-exempt obligation. For such a loan, the transaction in
   question is the one by which the lender refinanced the loan using funds from an eligible tax-
   exempt source, and then began treating the loan as one that qualifies for the 9.5 percent SAP rate.
   Whether or not the lender has created or retained records of the particular source of funds used to
   acquire the loan, the lender is reasonably expected to have billed for SAP on the loan at all times,
   and to have recorded the date on which it first characterized the loan as billable for SAP at the
   9.5 percent rate. The methodology focuses on that date as the date on which the lender
   “acquired” the loan for its tax-exempt portfolio.

                                                   2102
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 29 of 135 PageID# 2305




   Methodology to Identify Loans Eligible for 9.5 Percent SAP
   Page 2

   Assumptions Used in the Methodology

   The audit methodology applies several assumptions, based on Department experience and
   pertinent legal requirements, about the use of bond proceeds and the characteristics of loans. The
   methodology considers the FFELP loans for which 9.5 percent minimum SAP is being billed to
   have the same average lifespan as other FFELP loans, which the Department has determined to
   be 19 years for consolidation loans and 8.5 years for other FFELP loans.1 The methodology also
   assumes that the lender spent the original proceeds of the eligible bond to make or acquire loans
   within the three-year period expected under applicable rules that apply to using the proceeds of a
   tax-exempt obligation. Loans are assumed to have been amortized in a straight-line manner over
   this 19-year or 8.5-year lifespan. Finally, repayments, as well as interest and SAP received on
   first-generation loans are assumed to have been promptly used to make or acquire second-
   generation loans.

   The assumptions, noted above, may offset any disadvantage that might otherwise be imposed on
   a lender whose practices and loan characteristics differed from those assumptions. First, the
   methodology initially assumes that each of the loans made or acquired within three years of the
   bond issuance date is an eligible, first-generation loan, and that each of the loans acquired within
   the subsequent period (19 years or 8.5 years, as applicable) is an eligible, second-generation
   loan. Of course, the methodology limits this assumption – for both generations of loans – to the
   extent that the amount of the funds expended to make or acquire the loans can not exceed the
   amount that would have been available either as bond proceeds or as repayments, interest, and
   SAP on first-generation loans.

   Second, the methodology assumes that all proceeds of the eligible bond were used to acquire
   first-generation loans. In reality, the costs of issuance would have consumed some bond
   proceeds.

   Third, the methodology assumes that the lender used all repayments and interest and special
   allowance payments received on first-generation loans to make or acquire eligible, second-
   generation loans.

   Fourth, the methodology treats any loan made or acquired within a full period of 22 years
   (Consolidation) or 11.5 years (Stafford/PLUS) from the issuance of the bond to be a potentially
   eligible second-generation loan.




   1
    The Department makes this determination as part of its obligation under the Federal Credit Reform Act of 1990, 2
   U.S.C. § 661 et seq., to calculate the subsidy cost for FFELP loans.
                                                          2103
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 30 of 135 PageID# 2306




   Methodology to Identify Loans Eligible for 9.5 Percent SAP
   Page 3

   Limits on Use of the Audit Results

   Demonstrating the eligibility of pending and future 9.5 percent SAP claims under the prescribed
   audit methodology is an essential condition in the comprehensive resolution offered in a letter,
   dated January 24, 2007, that was sent to any lender that was claiming, at that time, SAP at the 9.5
   percent minimum return rate. The Department agrees to accept the results of the audit as
   sufficient proof of current and prospective eligibility under the conditions stated and for the
   purpose of resolving disputes regarding eligibility. In agreeing to this method of demonstrating
   eligibility of loans that were included in a lender’s December 31, 2006 billing for SAP at the 9.5
   percent minimum rate, the Department is not waiving the legal requirements, as restated in DCL
   FP-07-01, for a loan to be eligible to receive SAP at the 9.5 percent minimum rate. The
   Department simply agrees to the manner in which a lender that accepts this offer of
   comprehensive resolution can prove that its loans met those requirements. In any other context,
   proof of eligibility remains the obligation of the lender.

   Finally, this audit process examines only whether a loan billed at the 9.5 percent SAP rate is
   considered to be eligible now and in the future as a first-generation or second-generation loan.
   However, under applicable law, an eligible loan loses eligibility for SAP at the 9.5 percent rate if
   any of a number of transactions or events occurs. This audit is not designed to examine whether
   the eligibility of a loan for 9.5 percent SAP has lapsed. A determination that a particular loan is
   an eligible first-generation or second-generation loan is not a determination that the loan retained
   eligibility for SAP at the 9.5 percent rate, or that the loan met other applicable legal requirements
   for receiving SAP.




                                                   2104
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 31 of 135 PageID# 2307




   U.S. Department of Education
   Office of Inspector General




                  Auditor’s Guide
                                      For audits to ensure the accuracy of
                                      certain Federal Family Education Loan
                                      Program special allowance payments.




                                   April 2007
                                        2105
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 32 of 135 PageID# 2308




                          TABLE OF CONTENTS
                                                                                           Page
   1. General Requirements .............................................................. 1
   2. Audit Overview .......................................................................... 6
   3. Management’s Assertions....................................................... 13
   4. Audit Procedures..................................................................... 19
   5. Submitting Your Report ........................................................... 24
   Attachment: Required Schedules................................................ 26
       A. Management’s Assertions
       B. Bond Worksheet
       C. Engagement Letter
       D. Audit Report
       E. Auditor’s Certifications
       F. Lender’s Response to Audit Report




                                                2106
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 33 of 135 PageID# 2309




                                CHAPTER 1
                 GENERAL REQUIREMENTS

   What is the purpose of this Guide?

                     This Guide provides requirements for an audit of a lender participating
                     in the Federal Family Education Loan (FFEL) Program. The audit is
                     an examination level attestation engagement on an assertion of the
                     lender—referred to in this Guide as the “audit”—and is limited to
                     verifying that, for the quarter ended December 31, 2006, a lender has
                     accurately identified its first-generation and second-generation loans
                     that are eligible for special allowance payments under the 9.5 percent
                     floor. The Guide uses the Department’s methodology to identify
                     eligible first-generation and second-generation loans.

                     This audit is required by the U.S. Department of Education’s
                     (Department’s) Dear Colleague Letter FP-07-06 (April 2007) and by
                     notification letters that the Department sent to lenders on January 24,
                     2007, in connection with Dear Colleague Letter FP-07-01 (January 23,
                     2007). The Dear Colleague Letters provide the terms under which the
                     Department has agreed to accept loans as eligible for special allowance
                     payments under the 9.5 percent floor.

   Am I qualified to perform audits using this Guide?

                     To perform the audit described in this Guide, you must meet the
                     independence, professional judgment, and competence general
                     standards specified in Government Auditing Standards, January 2007
                     Revision (GAS), including organizational independence, continuing
                     education, and peer review requirements. A lender’s internal auditors
                     do not meet GAS’s independence standards.

                     You must also comply with applicable provisions of the public
                     accountancy law and with the rules of the jurisdiction in which you are
                     licensed and where the engagement is being conducted. If the lender
                     is located in a state outside your home state, you must document your




                                            1
                                             2107
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 34 of 135 PageID# 2310

   Auditor’s Guide                                         Chapter 1: General Requirements

                     compliance with the licensing requirements of the public accountancy
                     laws of that state.

   How do I use this Guide?

                     To perform an audit, both you and the lender must follow the
                     requirements in Chapters 1 and 2 of this Guide. The lender must
                     follow the procedures described in Chapter 3 to provide its
                     Management’s Assertions and, later, its reply to the auditor’s report.
                     You must follow the procedures described in Chapters 4 and 5 to
                     verify Management’s Assertions and report the results of the
                     engagement.

                     This Guide includes Schedules that identify the required elements for
                     Management’s Assertions, your audit report, and other procedures for
                     this audit. These schedules are included as an Attachment to this
                     Guide and must be used by management and by you to provide this
                     information.

   How do I prepare for an audit?

                     To ensure that you are using the most current guidance, you must first
                     review our website for updated information regarding this Guide, at
                     http://www.ed.gov/about/offices/list/oig/nonfed/sfa.html.

   What general considerations are there for audits?

                     Among other things, you should keep the following considerations in
                     mind while you perform and report this audit:

                        •     You must exercise due care in planning, performing, and
                              reporting the audit, and you must exercise the proper degree of
                              professional skepticism so there is a reasonable degree of
                              assurance that material noncompliance will be detected.

                        •     You must not ignore basic weaknesses in internal control,
                              perform audit steps mechanically (auditing form over
                              substance), or accept explanations for audit exceptions without
                              acquiring adequate evidence.

                        •     Since the Management’s Assertions you are verifying will
                              affect billing paid by the Department not only for the quarter
                              ended December 31, 2006, but for future quarters, you must
                              consider these additional amounts, if any, when assessing risk.


                                              2
                                               2108
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 35 of 135 PageID# 2311

   Auditor’s Guide                                           Chapter 1: General Requirements



                          •   You must design and perform procedures that can be
                              reasonably expected to detect significant fraud or other illegal
                              acts. To do this, you must be aware of fraud and high risk
                              areas and must recognize any basic weaknesses in internal
                              control.

   What must I do if I detect fraud or other illegal acts?

                       Some examples of high risk indicators specific to audits of lenders are
                       provided below:

                              •   Inadequate documentation.
                              •   Social Security Numbers duplicated or erroneous.
                              •   Billing under more than one lender ID (for example, having
                                  two accounts and billing for the same portfolio under both
                                  IDs).
                              •   Undisbursed portions of multiple disbursed loans included
                                  in balances used for interest and special allowance
                                  computations.
                              •   Reporting full balance of loan portfolio in two Categories.

                       If you detect fraud or any other illegal act, you must report it
                       immediately to our Investigation Services, by phone or fax at the
                       numbers shown below, before further extending audit steps and
                       procedures:

                                      Assistant Inspector General for Investigations
                                      U.S. Department of Education
                                      400 Maryland Avenue, SW
                                      Washington, DC 20202-1510
                                      Phone: 202-245-6966
                                      Fax: 202-245-6990

                       You must promptly prepare a separate written report, as instructed by
                       our Investigations Services, and you must submit the report to the
                       address provided above, either within 30 days after you discover the
                       act or within a time frame agreed to by our Investigations Services and
                       you.

                       You must exercise due professional care when pursuing any indication
                       of fraud or any other illegal act, so that potential future investigations
                       or legal proceedings are not compromised. See paragraphs 6.13 and
                       6.14 of GAS.


                                               3
                                                2109
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 36 of 135 PageID# 2312

   Auditor’s Guide                                         Chapter 1: General Requirements



   What is your role in assuring the quality of my audit?

                      We will evaluate your audits. As part of our evaluation, you must
                      make supporting working papers available to us or our representative
                      upon request. If we determine that you have submitted substandard
                      working papers (for example, if you fail to document your work or
                      conclusions in accordance with GAS), or that there are other major
                      inadequacies in your audit, we may—

                         •   Refer the issue to the cognizant State Board of Accountancy
                             and the American Institute of Certified Public Accountants
                             (AICPA), if you are a member;
                         •   Take action to suspend or debar you from conducting
                             additional U.S. federal program audits; or
                         •   Act to recover civil penalties from you.

   What if my working papers contain confidential commercial information?

                      “Confidential commercial information,” as defined by the Freedom of
                      Information Act (FOIA), means trade secrets and commercial or
                      financial information that is privileged or confidential, because
                      disclosure could reasonably be expected to cause substantial
                      competitive harm. If you or the lender believes that your working
                      papers contain confidential commercial information, you should take
                      appropriate steps to identify that information in your working papers,
                      to protect its confidentiality.

                      If you are asked to submit your working papers to us, and we
                      subsequently receive a request under FOIA for information that you
                      have designated as confidential commercial information, we must
                      make an independent determination of whether that information meets
                      the criteria for exemption from release. To the extent permitted by
                      law, we will make a good faith effort to notify you and provide you, or
                      the lender, an opportunity to object if we disagree with your
                      designation.

   Who can I contact about this Guide?

                      If you are performing your audit under a contract with the Department,
                      contact the official specified in that contract with any questions about
                      this Guide or its requirements.




                                              4
                                              2110
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 37 of 135 PageID# 2313

   Auditor’s Guide                                        Chapter 1: General Requirements

                     If you are performing your audit under a contract with the lender, and
                     you have questions about this Guide or its requirements, contact—

                                    U.S. Department of Education
                                    Office of Inspector General
                                    Assistant Director, Non-Federal Audits
                                    400 Maryland Ave., SW
                                    Washington, DC 20202-1510
                                    Phone: 202-245-6982
                                    Fax: 202-245-7088




                                            5
                                             2111
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 38 of 135 PageID# 2314




                                 CHAPTER 2
                          AUDIT OVERVIEW

   What is the objective of this audit?

                      Identify loans included in the lender’s special allowance billing for the
                      quarter ended December 31, 2006, that qualify as first-generation or
                      second-generation loans, eligible for special allowance payments
                      under the 9.5 percent floor, according to the methodology established
                      by the Department.

   What kind of audit is this?

                      This audit is an examination level attestation engagement on an
                      assertion, as described in the AICPA’s Statements on Standards for
                      Attestation Engagements (SSAEs) and in GAS 1.23: “Consists of
                      obtaining sufficient, appropriate evidence to express an opinion on
                      whether the subject matter is based on (or in conformity with) the
                      criteria in all material respects or the assertion is presented (or fairly
                      stated), in all material respects, based on the criteria.” Additional
                      information about the audit type is included in Chapter 4 of this Guide.

   What are first-generation and second-generation loans?

                      First-generation and second-generation loans are the only loans billed
                      by a lender that are eligible for special allowance payments under the
                      9.5 percent floor.

                      A lender participating in the FFEL Program is entitled to a quarterly
                      special allowance payment for loans in its portfolio. In general, for
                      Stafford loans, the amount of the quarterly special allowance payment
                      is calculated in four steps:

                         1. Determining the average of the bond equivalent rates of either
                            91-day Treasury bills auctioned during the quarter, or for loans
                            made in 2000 or later, 3-month commercial paper;
                         2. Adding a specified percentage to this amount (the specified
                            percentage varies based on the loan type, origination date, and
                            other factors);


                                              6
                                               2112
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 39 of 135 PageID# 2315

   Auditor’s Guide                                                 Chapter 2: Audit Overview

                        3. Subtracting the applicable interest rate for the loan; and
                        4. Dividing the resulting percentage by 4. (34 C.F.R. §
                           682.302(c))

                     If a loan was made or purchased with the proceeds of a tax-exempt
                     obligation that was originally issued before October 1, 1993, it may
                     qualify for a separate, special allowance calculation that provides—
                     with the interest paid on the loan—a minimum return of 9.5 percent.
                     In this Guide, we refer to this separate calculation as the “9.5 percent
                     floor.”

                     Under 34 C.F.R. § 682.302(c)(3)(i), to qualify for the 9.5 percent floor,
                     a loan must be—

                            . . . made or purchased with funds obtained by the
                            holder from—
                                     (A) The proceeds of tax-exempt obligations
                            originally issued prior to October 1, 1993;
                                     (B) Collections or payments by a guarantor on a
                            loan that was made or purchased with funds obtained
                            by the holder from obligations described in paragraph
                            (c)(3)(i)(A) of this section;
                                     (C) Interest benefits or special allowance
                            payments on a loan that was made or purchased with
                            funds obtained by the holder from obligations described
                            in paragraph (c)(3)(i)(A) of this section;
                                     (D) The sale of a loan that was made or
                            purchased with funds obtained by the holders from
                            obligations described in paragraph (c)(3)(i)(A) of this
                            section; or
                                     (E) The investment of the proceeds of
                            obligations described in paragraph (c)(3)(i)(A) of this
                            section.

                     A summary of these eligible funding sources is provided below:

                        •   Source A: Proceeds of the eligible tax-exempt obligation.
                        •   Source B: Collections or payments on a loan funded by Source
                            A.
                        •   Source C: Interest benefits or special allowance payments on a
                            loan funded by Source A.
                        •   Source D: Funds obtained from the sale of a loan that was
                            funded by Source A.
                        •   Source E: The investment of funds in Source A.


                                             7
                                              2113
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 40 of 135 PageID# 2316

   Auditor’s Guide                                               Chapter 2: Audit Overview



                     Sources B through D consist exclusively of funds obtained directly
                     from a loan funded by Source A. Applicable law treats loans made
                     from Source E (earnings from the investment of bond proceeds) like
                     loans made from Sources B through D.

                     An example is provided below:

                        •   Loan 1 (the “first-generation loan”), funded by the proceeds of
                            the tax-exempt obligation, is eligible for the 9.5 percent floor
                            because it is funded by Source A.

                        •   Loan 2 (the “second-generation loan”), purchased with funds
                            obtained from the sale of Loan 1, is eligible for the 9.5 percent
                            floor because it is funded by Source D.

                        •   Loan 3 (the “third-generation loan”), purchased with funds
                            obtained from the sale of Loan 2, is not eligible for the 9.5
                            percent floor. It is not funded by Source D, because its funds
                            were not obtained from the sale of a loan that was funded by
                            Source A.

                     Dear Colleague Letter FP-07-01 (January 23, 2007) explains first-
                     generation and second-generation loans as follows:

                         Loans acquired from these five sources can be divided into
                         two categories. The first category is “first-generation loans” –
                         and includes only those loans acquired using proceeds of the
                         tax-exempt obligation (i.e., funds obtained directly from the
                         issuance of the tax-exempt obligation). . . . The second
                         category is “second-generation loans” – and includes only
                         those loans acquired using funds obtained directly from first-
                         generation loans. . . . Funds obtained as collections on
                         second-generation loans, interest and special allowance
                         payments on second-generation loans, or sales of second-
                         generation loans, or those same kinds of funds obtained from
                         later generation loans, are not eligible sources of funds under
                         the statute or regulation. Therefore, loans acquired with funds
                         from second-generation loans or later generations of loans are
                         not eligible for SAP at the 9.5 percent minimum return rate.




                                            8
                                             2114
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 41 of 135 PageID# 2317

   Auditor’s Guide                                                   Chapter 2: Audit Overview


   Where can I find the criteria for this audit?

                       The criteria for this audit are provided in—
                          • Dear Colleague Letters FP-07-06 (April 2007), FP-07-01
                               (January 23, 2007), and FP-06-15 (October 6, 2006);
                          • Title 34 C.F.R. § 682.302, as amended in the Federal Register
                               on August 9, 2006 (71 FR 45703 through 45705) and on
                               November 1, 2006 (71 FR 64398); and
                          • Section 438(b)(2)(B) of the Higher Education Act of 1965, as
                               amended (HEA) (20 U.S.C. 1087-1(b)(2)(B)), including
                               amendments made by the Taxpayer-Teacher Protection Act of
                               2004 and by the Higher Education Reconciliation Act of 2005.

                       All of these sources are available on the Department’s Information for
                       Financial Aid Professionals web site, at http://ifap.ed.gov.

   What are some examples of criteria that I need to be aware of?

                       For example, a loan is ineligible if it—
                          • Is currently funded by a tax-exempt bond, issued on or after
                              October 1, 1993, that did not refund, or was not one of a series
                              of tax-exempt refundings of, a tax-exempt bond originally
                              issued before that date.
                          • Is currently funded by a taxable bond that was used to
                              refinance the loan after September 30, 2004.
                          • Is currently funded by a taxable bond but derived its eligibility
                              from a tax-exempt bond that has matured or been retired or
                              defeased from sources other than qualifying tax-exempt
                              sources.
                          • Is pledged to a tax-exempt bond that matured or was refunded,
                              retired or defeased after September 30, 2004.
                          • Unless the lender is a small lender, has an acquisition date later
                              than February 7, 2006.

                       These requirements are in 34 C.F.R. § 682.302(c)(3)(i), (e), and (f).
                       You need to be aware of these and other criteria as you conduct your
                       audit, and you must report exceptions if they come to your attention.

   Why is this audit needed?

                       The attachment to Dear Colleague Letter FP-07-01 is a letter that was
                       sent to all lenders currently claiming special allowance payments
                       under the 9.5 percent floor. In this letter, the Department stated that it
                       would make no further special allowance payments to lenders at the


                                                9
                                                2115
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 42 of 135 PageID# 2318

   Auditor’s Guide                                                                                     Chapter 2: Audit Overview

                                         9.5 percent floor rate until the lenders’ first-generation and second-
                                         generation loans had been identified. This audit is needed to make that
                                         determination.

                                         The attachment states—

                                             The audit or review will be conducted by an independent
                                             accounting firm. As an alternative, you may arrange for the
                                             conduct of an audit or review by an independent accounting
                                             firm of your choosing, under a set of requirements to be
                                             established by the Department. The Department will pay all
                                             claims for SAP at the standard rate until the results of the
                                             audit or review have been received, evaluated, and accepted
                                             by the Department. We will consider, and rely upon, as
                                             appropriate the results of the audit or review in determining
                                             what amount to pay at the 9.5 percent minimum return rate.

   How can first-generation and second-generation loans be identified?

                                         The procedures that a lender must use to identify its first-generation
                                         and second-generation loans and make its Management’s Assertions
                                         are described in Chapter 3. The procedures for the audit are described
                                         in Chapter 4.

                                         The following chart provides a simplified illustration of the model
                                         used by the methodology in Chapter 3 to identify first-generation and
                                         second-generation loans:
                                                                              Loan Generations
                              100%
                Bond Amount




                                                             First                                     Second                  Third +
                                                           Generation                                 Generation              Generation
                                             3 Years                                  8.5 Years
                              0%




                                     0       1         2   3      4       5       6         7     8    9       10   11   12        13      14
                                                                        Years After Bond Issuance Date

                                         In this simplified illustration, the first-generation loans are funded
                                         within the first three years of the bond’s issuance, and are then paid
                                         down over the next 8.5 years. The funds that are used to pay down the
                                         first-generation loans are used to create second-generation loans.
                                         After the first 11.5 years of the bond’s issuance, no first-generation
                                         loans remain as a source of funds, and any loans acquired thereafter
                                         are third-generation or later-generation loans.




                                                                         10
                                                                           2116
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 43 of 135 PageID# 2319

   Auditor’s Guide                                                 Chapter 2: Audit Overview

                     In most cases though, additional factors will impact the audit
                     methodology:

                     •   A bond’s first-generation loans may include consolidation loans,
                         which would be paid down over a lifetime of 19 years, instead of
                         the 8.5 year lifetime of non-consolidation loans;
                     •   Loans will amortize beginning on various dates over the first three
                         years after the bond’s issuance date (the simplified illustration
                         assumes that all loans begin to amortize on the same date, three
                         years after the bond issuance date); and
                     •   Lenders will use interest and special allowance payments on the
                         first-generation loans to make second-generation loans.

                     The procedures described in Chapter 3 incorporate these additional
                     factors into the model illustrated in the chart.

   What is a “small lender”?

                     As used in this Guide, a small lender is a lender that meets the criteria
                     in 34 C.F.R. § 682.302(e)(5)(ii). It is a lender that—

                                 (A) On February 8, 2006 and during the quarter for
                         which special allowance is determined under this
                         paragraph—
                                 (1) Is a unit of State or local government or a private
                         nonprofit entity, and
                                 (2) Is not owned or controlled by, or under common
                         ownership or control by, a for-profit entity; and
                                 (B) In the most recent quarterly special allowance
                         payment prior to September 30, 2005, held, directly or
                         through any subsidiary, affiliate, or trustee, a total unpaid
                         balance of principal of $100,000,000 or less for which special
                         allowance was determined and paid under paragraph (c)(3) of
                         this section.

                     Under 34 C.F.R. § 682.302(e)(4), loans cannot become eligible for the
                     9.5 percent floor after February 7, 2006, or remain eligible if they are
                     re-purchased after that date. However, small lenders are not subject to
                     this provision until December 31, 2010. (34 C.F.R. § 682.302(e)(5))

                     If the lender that you are auditing asserts that it is a small lender, you
                     will need to verify the lender’s assertion and address this difference in
                     your audit procedures.



                                             11
                                              2117
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 44 of 135 PageID# 2320

   Auditor’s Guide                                              Chapter 2: Audit Overview


   What process will be used for these audits?

                     A lender must follow the procedures described in Chapter 3 to make
                     its Management’s Assertions and its reply to your report. You must
                     follow the procedures in Chapter 4 to verify Management’s Assertions
                     and follow the procedures in Chapter 5 to report the results of your
                     audit.

                     As stated in Dear Colleague Letter FP-07-06, the audit described in
                     this Guide may be conducted either by an independent accounting firm
                     under contract with the Department or, as an alternative, by an
                     independent accounting firm of the lender’s choosing. In both cases,
                     the quality of the audits will be closely monitored by the Department.




                                           12
                                             2118
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 45 of 135 PageID# 2321




                                 CHAPTER 3
              MANAGEMENT’S ASSERTIONS
   What are the steps a lender must follow for this audit?

                      The lender follows the procedures in this Chapter to provide its
                      Management’s Assertions on Schedule A. If the lender is a small
                      lender, it includes that assertion on the Schedule.

                      The lender documents the calculations that identify its first-generation
                      and second-generation loans by completing a Bond Worksheet
                      (Schedule B) for each eligible tax-exempt bond from which its loans
                      derive eligibility for the 9.5 percent floor. After reviewing the
                      auditor’s report, the lender provides its response to that report on
                      Schedule F.

   How does a lender identify its first-generation and second-generation loans?

                      The lender performs the following Steps to identify loans that are
                      potentially eligible for the 9.5 percent floor and their funding bonds:

                      1) Loan information. List the loans billed under the 9.5 percent floor
                         for the quarter ended December 31, 2006 (the “December 2006
                         loans”). Include in the list, for each loan—
                         a) the loan’s—
                             • identification number,
                             • loan type,
                             • billing code;
                             • Lender’s Request for Payment of Interest and Special
                                 Allowance (LaRS) special allowance category code (“X
                                 Code”); and
                             • ending and average daily principal balances as of
                                 December 31, 2006.




                                              13
                                               2119
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 46 of 135 PageID# 2322

   Auditor’s Guide                                            Chapter 3: Management’s Assertions

                         b) the identification number of the eligible tax-exempt bond from
                            which the loan derives its current eligibility;1
                         c) the date on which the loan was originated or purchased by the
                            eligible tax-exempt bond (the “acquisition date”);2
                         d) the amount of the bond’s funds used to originate or purchase
                            the loan (the “acquisition amount”); and
                         e) the identification number of the bond issue currently funding
                            the loan and the date on which the loan was originated or
                            purchased by that bond.

                     2) Bond information. List the bonds from which the December 2006
                        loans derive their eligibility for the 9.5 percent floor.3 Include in
                        the list, for each bond—
                        a) the bond’s identification number,
                        b) the total amount of the bond (the “bond amount”),4 and
                        c) the date on which the bond was issued (the “bond issuance
                            date”).5




                     1
                       A loan may derive its eligibility only from a tax-exempt bond originally issued
                     before October 1, 1993, the proceeds of which were used to acquire either that loan
                     or the loan that generated the funds used to acquire the loan in question.
                     2
                       A loan’s acquisition date must be earlier than February 8, 2006. Under the Higher
                     Education Reconciliation Act of 2005, except for small lenders, no loan originated or
                     purchased on or after February 8, 2006, or not already earning 9.5 percent floor SAP
                     on that date, can become eligible for SAP under the 9.5 percent floor.
                     3
                       See Note 1.
                     4
                       There may be cases in which an eligible tax-exempt bond, issued before October 1,
                     1993, refunded a prior, eligible tax-exempt bond and, at the same time, created
                     additional money that was used to make loans eligible for the 9.5 percent floor. For
                     example, tax-exempt Bond A is issued for $75 million in 1985, and it funds loans
                     eligible for the 9.5 percent floor. Tax-exempt Bond B is issued in 1992 for $100
                     million: $75 million is used to refund Bond A and $25 million in new money is used
                     to create additional loans eligible for the 9.5 percent floor. In this case—and in
                     other, similar cases—this Guide’s use of the terms “bond amount” and “bond
                     issuance date” refers to the portion of the bond from which a loan’s eligibility for the
                     9.5 percent floor is derived. In the example, of the $100 million in loans funded by
                     Bond B, $75 million would remain associated with Bond A (the bond issuance date
                     and bond amount would be the date and amount of Bond A, and that portion of Bond
                     B would be treated like any other refunding bond) and $25 million would be
                     associated with Bond B (the bond issuance date and bond amount would be the date
                     of Bond B and the amount of the new money added by Bond B, $25 million). The
                     lender would need to perform Steps 3 through 7 of this process separately for the $75
                     million in loans for Bond A and the $25 million in loans for Bond B’s new money.
                     5
                       The bond issuance date for a refunding or refinancing bond is the same as the
                     issuance date of the pre-October-1993, tax-exempt bond that was first refunded. As
                     such, all issuance dates for bonds from which a loan derives its eligibility must be
                     earlier than October 1, 1993.


                                                 14
                                                   2120
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 47 of 135 PageID# 2323

   Auditor’s Guide                                     Chapter 3: Management’s Assertions

                     The lender then uses a separate Bond Worksheet (Schedule B) to
                     perform the following steps for each bond identified in Step 2:

                     3) First-generation loans. To identify a bond’s first-generation
                        loans—
                        a) List the December 2006 loans by acquisition date, from earliest
                            to latest, and create running totals for the loan acquisition
                            amounts.
                        b) If a loan’s acquisition date is no more than 3 years after its
                            bond’s issuance date, and the running total including the
                            amount for acquisition of that loan does not exceed the bond
                            amount, the loan is a first-generation loan.

                     4) Calculate second-generation cap.
                        a) Total the acquisition amounts of the consolidation loans
                           identified as first-generation loans in Step 3. This amount is
                           considered to be the amount of the bond’s first-generation
                           loans that were consolidation loans.
                        b) Subtract the amount identified in Step 4a from the bond
                           amount. The remainder is considered to be the amount of the
                           bond’s first-generation loans that were non-consolidation
                           loans.
                        c) Calculate the total interest and special allowance payments that
                           would accrue on the consolidation and non-consolidation loans
                           identified in Steps 4a and 4b, over the life of the loans, using a
                           straight-line amortization. Except for small lenders, do not
                           include any interest or special allowance payments that would
                           accrue after February 7, 2006. The calculation must assume
                           that—
                           • Combined interest and special allowance payments accrue
                               at 9.5 percent per annum,
                           • A bond’s entire first generation of loans has been acquired
                               within 3 years after the bond issuance date, in equal
                               amounts in each of those 3 years, and
                           • The lives of consolidation and non-consolidation loans are
                               19 years and 8.5 years, respectively.
                           The calculation must also include an allowance for investment
                           income on the unexpended balance of the bond proceeds,
                           accruing at 9.5 percent per annum during the three-year period
                           after the bond issuance date.
                        d) Using the same amortization schedule applied to the first-
                           generation consolidation loans in Step 4c, identify the amount
                           of principal outstanding for those first-generation consolidation
                           loans on February 7, 2006.



                                            15
                                             2121
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 48 of 135 PageID# 2324

   Auditor’s Guide                                    Chapter 3: Management’s Assertions

                        e) The second generation cap is determined by adding the bond
                           amount to the amount determined in Step 4c and subtracting
                           the amount determined in Step 4d.

                     5) Second-generation loans (First Cut).
                        a) Omitting first-generation loans, list the December 2006 loans
                           by acquisition date, from earliest to latest, and create running
                           totals for the loan acquisition amounts.
                        b) A loan is a second-generation loan if its acquisition date is no
                           more than 11.5 years after its bond’s issuance date and the
                           running total including the amount for its acquisition does not
                           exceed the second-generation cap calculated in Step 4.

                     6) Second-generation loans (Second Cut).
                        a) Calculate the remaining amount of the second-generation cap
                           by subtracting the running total expended through the
                           acquisition of the last loan identified as a second-generation
                           loan in Step 5b from the second-generation cap calculated in
                           Step 4.
                        b) Omitting first-generation loans identified in Step 3 and second-
                           generation loans identified in Step 5, list the December 2006
                           loans by acquisition date, from earliest to latest, and create
                           running totals for the loan acquisition amounts.
                        c) A loan is a second-generation loan if its acquisition date is no
                           more than 22 years after its bond’s issuance date and the
                           running total including the amount for its acquisition does not
                           exceed the lesser of—
                           • The remaining amount of the second-generation cap
                               (determined in Step 6a), or
                           • The amount of principal, interest and special allowance
                               payments (as calculated in Step 4c) that would accrue on
                               the bond’s first-generation consolidation loans (determined
                               in Step 4a) during the period 11.5 to 22 years after the bond
                               issuance date, excluding any amount that would accrue or
                               would be required to be repaid after February 7, 2006 (or
                               December 31, 2006, for a small lender).




                                            16
                                             2122
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 49 of 135 PageID# 2325

   Auditor’s Guide                                       Chapter 3: Management’s Assertions

                      7) Billing amounts.
                         a) Total the ending and average daily principal balances for the
                             quarter ended December 31, 2006, for the first-generation loans
                             identified in Step 3 and the second-generation loans identified
                             in Steps 5 and 6.
                         b) Calculate grand totals for these amounts and provide them in
                             item 1 of Schedule A.
                         c) Complete item 2 of Schedule A, review the remaining items,
                             and sign in Section C of Schedule A.

   For Steps 3, 5, and 6, how does a lender identify a first-generation or second-
   generation loan if more than one loan have the same acquisition date?

                      If more than one loan has the same acquisition date, and this ambiguity
                      would affect the identification of loans as first-generation or second-
                      generation loans, the lender orders the loans acquired on that date by
                      the time of their acquisition, from earliest to latest. If that information
                      is not readily available, the lender orders the loans acquired on the
                      same date randomly.

   How does a lender perform the straight-line amortization required in Step 4?

                      Lenders are required to use the Microsoft Excel spreadsheets we have
                      developed for this purpose (the “Bond Spreadsheets”). Instructions on
                      the Bond Worksheet (Schedule B) identify the data that must be
                      entered into the Bond Spreadsheet by the lender. These instructions
                      also identify the data that must be entered into the Bond Worksheet by
                      the lender, from the calculations of the Bond Spreadsheet.

                      The Bond Spreadsheets—one for small lenders and another for all
                      other lenders—are available at the following web site:

                             http://www.ed.gov/about/offices/list/oig/nonfed/sfa.html

                      To use a Bond Spreadsheet, follow the instructions on its first
                      worksheet, tabbed, “Schedule B Calculations.”

   What if a lender disagrees with the results of the audit?

                      The lender documents its disagreement with the audit results on the
                      Lender’s Response to Audit Report, Schedule F. The lender is
                      required to complete Schedule F for all audits, to document its
                      agreement or disagreement with the audit results.




                                              17
                                               2123
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 50 of 135 PageID# 2326

   Auditor’s Guide                                      Chapter 3: Management’s Assertions

                      The lender may dispute the results of application of this methodology
                      only on the ground that the auditor erred in applying the methodology
                      stated in this Guide. The lender must explain each instance in which it
                      contends that the auditor erred, and demonstrate that application of the
                      methodology correctly would identify as first-generation or second-
                      generation loans one or more loans not identified as such in the audit.

                      The Department will consider each dispute on a case-by-case basis, as
                      part of its review of the audit report.

   What if a lender disagrees with the method this Guide uses to identify first-
   generation and second-generation loans?

                      This Guide may not be used to audit an assertion by a lender that is not
                      the result of the procedures described in this Guide. A lender that
                      disputes the Department’s methodology stated in this Guide may not
                      use this Guide, its procedures, or its underlying assumptions to
                      establish the eligibility of its claims for special allowance payments at
                      the 9.5 percent floor rate.




                                             18
                                               2124
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 51 of 135 PageID# 2327




                                 CHAPTER 4
                       AUDIT PROCEDURES

   What are the steps I follow to perform this audit?

                      The lender gives you its Management’s Assertions (Schedule A),
                      which includes its Bond Worksheets (Schedule B). You then follow
                      the procedures in this Chapter to test management’s assertions. If you
                      are being paid by the lender to perform the audit, you must complete
                      Schedule C, Engagement Letter, before beginning the audit.

                      You report the results of your audit using Schedule D and provide your
                      certifications on Schedule E. You follow the procedures in Chapter 5
                      of this Guide to obtain the lender’s response to the audit report on
                      Schedule F and assemble and submit the audit package to the
                      Department.

   What type of engagement is this?

                      This audit is an examination level attestation engagement, as defined
                      in GAS 1.23. You must follow applicable GAS and SSAE
                      requirements for this type of engagement when performing the audit.
                      All references to GAS in this Guide refer to its January 2007 version
                      (GAO-07-162G).

                      GAS 6.05 specifies additional attestation engagement fieldwork
                      standards that go beyond the requirements contained in the SSAEs. In
                      performing this engagement, auditors must comply with these
                      additional standards. These standards relate to—
                          1) Auditor communication during planning;
                          2) Previous audits and attestation engagements;
                          3) Internal control;
                          4) Fraud, illegal acts, violations of provisions of contracts or grant
                             agreements, or abuse that could have a material effect on the
                             subject matter;



                                              19
                                               2125
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 52 of 135 PageID# 2328

   Auditor’s Guide                                               Chapter 4: Audit Procedures

                         5) Developing elements of a finding; and
                         6) Documentation.

   How do I define materiality?

                      You use the applicable requirements in GAS to develop your
                      definition. During the audit you must consider the effect of the
                      lender’s compliance with the procedures in this Guide on special
                      allowance payments made to the lender by the Department, not only
                      for the quarter ended December 31, 2006, but for future quarters. You
                      must consider these additional amounts, if any, when developing your
                      definition of materiality, and your considerations on materiality should
                      be properly documented in the audit working papers.

   What if the lender has more than one Lender ID?

                      Some lenders bill the Department for special allowance payments
                      under multiple Lender IDs or may use the Lender IDs of one or more
                      eligible lender trustees to bill the Department for their loans. Some
                      lenders may submit separate reports for each lender ID, and others
                      may combine their lender IDs into one or more reports. The lender
                      you are auditing is required to disclose all of its Lender IDs to you on
                      its Management’s Assertions.

   Must I review the lender’s previous audit reports as part of my audit?

                      Yes. You ask the lender’s management to identify all reports of
                      previous audits and reviews of the lender issued within the two years
                      immediately preceding your audit. This includes reports for the
                      previous compliance audit and for any OIG audits, FSA program
                      reviews, FFEL Program guarantee agency reports, licensing agency
                      reports, and other audits or program reviews related to the lender’s
                      compliance with FFEL Program requirements issued during that two-
                      year period.

                      You must identify all unresolved prior findings that are material to this
                      audit, the status of their resolution, and the actions necessary for the
                      lender to resolve those findings. To do this, you may find it necessary
                      to test the status of the prior findings. For example, you may need to
                      observe an activity that was redesigned to address a prior finding, or
                      you may need to test transactions, similar to those in the prior finding,
                      that are material to an examination of the Management’s Assertions.




                                             20
                                               2126
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 53 of 135 PageID# 2329

   Auditor’s Guide                                               Chapter 4: Audit Procedures



   If the lender uses a servicer, how do I test the lender’s assertions?

                      You must first obtain the servicer’s most recent audit report from the
                      lender. If the audit report contains findings of noncompliance that are
                      material to this audit, you assess the effect of the noncompliance on
                      the nature, timing, or extent of substantive tests at the lender. If
                      significant noncompliance is disclosed in the servicer's audit, you
                      assess the effect of that noncompliance on this audit of the lender and
                      include that information in the audit report.

                      A servicer may maintain records or provide services for the lender that
                      must be examined in order to perform the audit steps described in this
                      Chapter. If this is the case, you must examine the servicer’s records or
                      services as if they were the lender’s. Depending on the nature of the
                      records or services, this may require a separate on-site visit at the
                      Servicer to perform the audit steps.

   What audit steps must I perform?

                      You must perform the following audit steps:

                      1) Obtain information from lender. You must obtain from the
                         lender—
                         a) the lender’s Management’s Assertions and Bond Worksheets
                             (Schedules A and B) and any attachments; and
                         b) if you are being paid by the lender, you and the lender must
                             complete an Engagement Letter (Schedule C).

                      2) Verify status as small lender. If in item 2 of its Management’s
                         Assertions, the lender asserts that it is a small lender, you must
                         review—
                         a) the charter, documents of incorporation, audited financial
                             statements, or any other documents needed to determine
                             whether the lender is a unit of State or local government, or is a
                             private nonprofit entity that is not owned, controlled, or under
                             common ownership or control by a for-profit entity; and
                         b) the lender’s billing records to confirm that, in its most recent
                             quarterly special allowance payment before September 30,
                             2005, the lender held, directly or through any subsidiary,
                             affiliate, or trustee, a total unpaid balance of principal of
                             $100,000,000 or less for which the Department paid special
                             allowance under the 9.5 percent floor.




                                             21
                                               2127
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 54 of 135 PageID# 2330

   Auditor’s Guide                                              Chapter 4: Audit Procedures

                     3) Ensure that data are reliable. Follow the guidance in the
                        Government Accountability Office’s Assessing the Reliability of
                        Computer-Processed Data (GAO-03-273G, October 2002) to
                        ensure that data used in the audit are reliable. At a minimum, you
                        must—
                        a) select and test a sample of loans in the electronic data attached
                           to the Management’s Assertion to verify that it is accurate: the
                           loan’s tax-exempt bond issue, acquisition date, acquisition
                           amount, loan type, and other information must accurately
                           reflect the information in the Lender’s data system;
                        b) evaluate and analyze the query used by the lender to select the
                           data attached to the Management’s Assertions, to ensure that
                           the query did not include or exclude loans inappropriately; and
                        c) test the universe of loans queried by selecting a sample of loans
                           in the lender’s data system and verifying that those loans are
                           accurately represented in the data attached to the
                           Management’s Assertions.

                     4) Verify amounts and issuance dates of bonds used to qualify loans
                        for the 9.5 percent floor. Use the bond’s prospectus, IRS Form
                        8038, and other documents to verify the amount of the bond.
                        Determine that the bond identified as the bond from which the loan
                        derives its eligibility—
                        a) is a tax-exempt bond;
                        b) was originally issued before October 1, 1993 (if the bond with
                            which the loan is currently associated is a refunding bond, the
                            tax-exempt bond it refunded meets this requirement, either
                            directly or through an intervening refunding bond); and
                        c) after September 30, 2004, did not mature and was not retired or
                            defeased.

                     5) Conduct preliminary test of loans. Verify that all loans in the list
                        have a “BC” billing code, indicating that the amount is for special
                        allowance for the current quarter.

                     6) Identify first-generation and second-generation loans. Using the
                        data you verified in Steps 1 through 5 identify the lender’s first-
                        generation and second-generation loans using the procedures
                        provided to lenders in Chapter 3. Compare the result to the
                        lender’s Management’s Assertions and Bond Worksheets.

                     7) Verify lender’s billing under the 9.5 percent floor. Verify that, for
                        the quarter ended December 31, 2006—




                                            22
                                              2128
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 55 of 135 PageID# 2331

   Auditor’s Guide                                              Chapter 4: Audit Procedures

                        a) the total average daily principal balance for the lender’s
                           eligible first-generation and second-generation loans is the
                           same as the amount reported by the lender in item 1a of its
                           Management’s Assertions; and
                        b) the total ending principal balance for the lender’s eligible first-
                           generation and second-generation loans is the same as the
                           amount reported by the lender in item 1b of its Management’s
                           Assertions.

   How do I select my sample for Step 3?

                     All samples must be selected randomly. If the total number of loans in
                     the universe is 500 or greater, select a minimum sample of 50 loans. If
                     the total number of loans in the universe is less than 500 loans, select a
                     minimum random sample of 10 percent of the loans or 10 loans,
                     whichever is greater.

                     If you determine that material noncompliance may exist, you must
                     expand the sample in order to evaluate the error statistically. Your
                     expanded sample must be sufficient to project the error rate to the
                     universe at the 95 percent confidence level, with a confidence interval
                     of ± 5 percent.




                                             23
                                              2129
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 56 of 135 PageID# 2332




                                 CHAPTER 5
                SUBMITTING YOUR REPORT

   How do I report the results of my audit?

                      You complete and submit Schedule D, Audit Report, following the
                      instructions provided on the Schedule. You also read and sign the
                      Auditor’s Certifications, on Schedule E, and obtain the lender’s
                      response to the audit report, on Schedule F.

   What must be included in the audit report package?

                      Your audit report package must include—

                      •   All the Schedules and Bond Worksheets that are required by this
                          Guide for the audit;

                      •   Any separate report on illegal acts that you submitted under the
                          procedures described in Chapter 1;

                      •   Any additional reports or communication between you and the
                          lender concerning the audit; and

                      •   A cover letter, on your company’s letterhead, signed by a
                          responsible official.

                      The cover letter may include any additional statements or information
                      not required on the Schedules but required under your company’s
                      practices. The minimum elements of your audit report (Schedule D)
                      and the auditor certifications (Schedule E) must be included in the
                      audit report package on those schedules, but may be duplicated in your
                      cover letter, if you wish.




                                             24
                                              2130
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 57 of 135 PageID# 2333

   Auditor’s Guide                                      Chapter 5: Submitting Your Report


   When and to whom do I submit my audit report package?

                     If you are performing your audit under a contract with the Department,
                     your report is due and delivered under the terms of the contract.

                     If you are performing your audit under a contract with the Lender, you
                     must submit the audit report to the Department no later than
                     September 30, 2007.

                     The audit report package must be addressed to—

                                   U. S. Department of Education
                                   Federal Student Aid, Financial Partners Services
                                   Union Center Plaza
                                   830 First Street NE, Room 84F3
                                   Washington, DC 20202-5353
                                          Attn: SAP Audit Reports




                                           25
                                             2131
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 58 of 135 PageID# 2334




                             ATTACHMENT
                   REQUIRED SCHEDULES
                     This Attachment includes the following Schedules:

                     •   Schedule A: Management’s Assertions
                     •   Schedule B: Bond Worksheet
                     •   Schedule C: Engagement Letter
                     •   Schedule D: Audit Report
                     •   Schedule E: Auditor’s Certifications
                     •   Schedule F: Lender’s Response to Audit Report




                                           26
                                            2132
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 59 of 135 PageID# 2335
                                                    SCHEDULE A
                           MANAGEMENT’S ASSERTIONS
SECTION A: PROVIDE IDENTIFYING INFORMATION ABOUT THE LENDER.
Lender’s name:                           Lender’s ID Number(s) used to bill any special allowance payments under the 9.5 percent floor:


SECTION B: PROVIDE BILLING AMOUNTS.

1. The management of our lender asserts that, under the procedures and criteria in the Auditor’s Guide, for
   the eligible first-generation and second-generation loans in its special allowance billing for the quarter
   ended December 31, 2006—

    a. The total average daily principal balance is $ _______________.

    b. The total ending principal balance is $ _______________.

SECTION C: ASSERT SMALL LENDER STATUS.

2. Is your lender a small lender, as that term is defined in the Auditor’s Guide?                                         Yes             No
SECTION D: PROVIDE ADDITIONAL ASSERTIONS.

In addition, the management of our lender asserts that—

3. It has attached to this Schedule, in an electronic format, the list required under lender procedures Step 1
   in Chapter 3 of the Auditor’s Guide. The list is complete and accurate, and it identifies eligible first-
   generation and second-generation loans according to the procedures and criteria in the Auditor’s Guide.

4. It has attached to this Schedule the completed Bond Worksheets, on Schedule B, for each of its eligible
   bonds.

5. It has made available to the auditor all documentation and communications related to its compliance with
   the requirements and procedures in the Auditor’s Guide.

6. It has not provided interpretations to the auditor for any requirements in the Auditor’s Guide that may
   have varying interpretations.

7. It has internal controls in place to monitor and ensure the accuracy of the amounts it provides on this
   Schedule, and these amounts include only loans that are first-generation and second-generation loans
   obtained from an eligible source, as described in the Department’s Dear Colleague Letter (FP-07-01),
   dated January 23, 2007, and no others.

8. It has disclosed to the auditor and to the audit committee all significant deficiencies in the design and
   operation of the internal controls that could adversely affect the accuracy of the information provided on
   this schedule, as well as any fraud, whether or not material, that involves management or any other
   employee connected to the information provided on this Schedule A.

SECTION E: LENDER’S PRESIDENT OR CEO SIGNS.

The management of the lender identified in Section A confirms that the assertions provided on this Schedule
A, and in its attachments, are true and accurate to the best of its knowledge and belief.



_____________________________________________________         ______________________________             ____________________________
Signature of President or CEO                                 Title (Print)                              Date Signed
                                                                2133
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 60 of 135 PageID# 2336
                                               SCHEDULE B
                                   BOND WORKSHEET
STEP 2: BOND INFORMATION.

 A            ___________    Bond Identification Number (Enter into Bond Spreadsheet, Line 1)

 B $___________              Bond Amount (Enter into Bond Spreadsheet, Line 2)

                             Bond Issuance Date: Can’t be later than October 1, 1993 (Enter into Bond
 C            ___________    Spreadsheet, Lines 3 through 5)
STEP 3: FIRST-GENERATION LOANS.

 D            ___________    End date: C + 3 years (From Bond Spreadsheet, Line 11)

 E $___________              Total acquisition amount of first-generation loans: can’t be greater than B
STEP 4: CALCULATE SECOND-GENERATION CAP.

                             Total acquisition amount of consolidation loans in first generation (Enter into Bond
 F           $___________    Spreadsheet, Line 7)

                             Total acquisition amount of non-consolidation loans in first-generation: B – F (From
 G $___________              Bond Spreadsheet, Line 8)

                             Total interest and SAP over life of first-generation loans (From Bond Spreadsheet,
 H $___________              Line 13)

                             Amount of principal outstanding for first-generation consolidation loans on February
 X   I   x   $___________    7, 2006 (From Bond Spreadsheet, Line 14)

 J           $___________    Second Generation Cap: B + H – I (From Bond Spreadsheet, Line 15)
                                                               X   x




STEP 5: SECOND-GENERATION LOANS (FIRST CUT).

 K            ___________    End date: C + 11.5 years (From Bond Spreadsheet, Line 17)

 L           $___________    Total acquisition amount of first-cut second-generation loans: can’t be greater than J
STEP 6: SECOND-GENERATION LOANS (SECOND CUT).

 M $___________              Remaining amount of second-generation cap: J – L

                             Amount of principal, interest, and special allowance payments that would be due or
 N $___________              accrue on the first-generation consolidation loans (From Bond Spreadsheet, Line 16)

 O            ___________    End date: C + 22 years (From Bond Spreadsheet, Line 18)

                             Total acquisition amount of second-cut second-generation loans: cannot be greater
 P $___________              than M and cannot be greater than N
STEP 7: BILLING AMOUNTS.

 Q $___________              Total ending principal balance for quarter ended December 31, 2006

 R $___________              Total average daily principal balance for quarter ended December 31, 2006

                                                       2134
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 61 of 135 PageID# 2337
                                                                  SCHEDULE C
                                              ENGAGEMENT LETTER
SECTION A: PROVIDE INFORMATION ABOUT THE LENDER.
1. Lender’s name and address (street, city, state, zip), including any aka’s:




2. President’s name:                                                         3. Contact person’s name and title:



4. Contact person’s telephone:                    5. Contact person’s fax:                       6. Contact person’s e-mail address:



SECTION B: PROVIDE INFORMATION ABOUT THE AUDITOR.
7. Auditing firm’s name and address (street, city, state, zip):




8. Lead auditor’s name:



9. Lead auditor’s telephone:                      10. Lead auditor’s fax:                        11. Lead auditor’s e-mail address:


12. Lead auditor’s license (Home State):                                     13. Lead auditor’s license (Out of State):



SECTION C: CERTIFICATIONS.

      14. Our signatures below certify that—

                 a. The lender identified in Section A has engaged the auditor identified in Section B to
                    perform the audit described in the Auditor’s Guide.

                 b. The audit must be performed and reported in accordance with the Auditor’s Guide,
                    as issued by the U.S. Department of Education’s Office of Inspector General.

                 c. The U.S. Department of Education intends to use the auditor’s report to ensure the
                    accuracy of the lender’s special allowance payments for Federal Family Education
                    Loan Program loans.

                 d. The auditor is required to provide access, on request, to records, audit work papers,
                    and other documents necessary to review the audit (including the right to obtain
                    photocopies) to the U.S. Department of Education, to the Inspector General, and to
                    their representatives (34 C.F.R. §§ 668.23(e)(1)(ii) and 682.305(b)(5) and (c)).

SECTION D: LENDER AND AUDITOR SIGN.
15. Signature for Lender:



_____________________________________________________                        ______________________________               ____________________________
a. Signature                                                                 b. Title (Print)                             c. Date Signed

16. Signature for Auditor:




_____________________________________________________                        ______________________________               ____________________________
a. Signature                                                                 b. Title (Print)                             c. Date Signed




                                                                                2135
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 62 of 135 PageID# 2338
                                                                 SCHEDULE D
                                                      AUDIT REPORT
SECTION A: PROVIDE IDENTIFYING INFORMATION ABOUT THE LENDER.
Lender’s name:                                      Lender’s ID Number(s):                              Date of Lender’s Assertion (Schedule A):


SECTION B: PROVIDE THE RESULTS OF YOUR AUDIT (If needed, provide continuations of responses on separate sheets)

1. In your opinion, are management’s assertions on Schedule A fairly stated, in all material respects, based on the criteria set forth in the Auditor’s
   Guide, issued by the U.S. Department of Education, Office of Inspector General, dated April 2007 (the “Auditor’s Guide”)?             Yes         No

2. If you answered “No” to item 1, explain below:




3. a. Were the loans you identified as first-generation and second-generation loans (in Step 6 of the audit procedures in the Auditor’s Guide) the
      same loans identified as first-generation and second-generation in the list provided by the lender for Schedule A?              Yes         No

    b. If you answered “No” to item 3a, explain below. You must identify all exceptions between your lists of first-generation and second-generation
       loans and the lender’s lists of eligible first-generation and second-generation loans. If it is more convenient, you may attach to this schedule,
       in an electronic format, your complete list identifying first-generation and second-generation loans.




4. If you answered “No” to item 3a, provide your totals for the lender’s special allowance billing for the quarter ended December 31, 2006:

    a. Total average daily principal balance for all eligible first-generation and second-generation loans:      $_________________________.

    b. Total ending principal balance for all eligible first-generation and second-generation loans:              $ ________________________.

5. a. In the table below, provide information about your samples for each bond. Identify the total dollar amounts in the universe, in your sample,
       for sample error, and for projected error, for each bond tested:

              Bond                Entire Population              Sample Population                     Sample                    Projected
               ID                      Amount                        Amount                             Error                      Error
                              $                              $                              $                            $

                              $                              $                              $                            $

                              $                              $                              $                            $

                              $                              $                              $                            $
X
    b. If the sample was expanded to evaluate the projected error rate statistically, provide information about the sample’s confidence level and
        precision below:




6. a. During your audit, did you identify any material instances of non-compliance with the Higher Education Act of 1965, as amended, regulations,
      or other guidance provided by the U.S. Department of Education?                                                              Yes         No
    b. If you answered “Yes” to item 6a, explain below:




7. a. Was there any restriction on the scope of the audit?                                                                               Yes        No
    b. If you answered “Yes,” explain below:




                                                                          2136
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 63 of 135 PageID# 2339
                                                   SCHEDULE E
                            AUDITOR’S CERTIFICATIONS
SECTION A: PROVIDE IDENTIFYING INFORMATION ABOUT THE COMPLIANCE AUDIT.
Lender’s name:                           Lender’s ID Number(s):                 Date of Lender’s Assertion (Schedule A)


SECTION B: AUDITOR’S CERTIFICATION.


    The signature below certifies that—

         1. We have examined management’s assertions, accompanying this report as Schedule A,
            concerning the amounts of the lender’s loans that are eligible for the 9.5 percent floor
            special allowance payments, as described in the Auditor’s Guide, issued by the U.S.
            Department of Education, Office of Inspector General, dated April 2007 (the “Auditor’s
            Guide”).

         2. The lender identified in Section A is responsible for management’s assertions. Our
            responsibility is to express an opinion on the assertions based on our examination.

         3. Our examination was conducted in accordance with generally accepted government
            auditing standards for attestation engagements and with attestation standards established
            by the American Institute of Certified Public Accountants.

         4. Our examination included procedures, specified in the Auditor’s Guide, to test evidence
            supporting management’s assertions and performing such other procedures that we
            considered necessary in the circumstances.

         5. Our opinion on management’s assertions is provided on Schedule D and is based on the
            criteria set forth in the Auditor’s Guide. We believe that our examination provides a
            reasonable basis for our opinion.

         6. This engagement was performed using procedures prescribed in the Auditor’s Guide.
            The sufficiency of these procedures is solely the responsibility of the report’s users. We
            can make no representations regarding the sufficiency of the procedures.

         7. If we had performed additional procedures, other matters might have come to our
            attention that would have been reported. As a result, this report is intended solely for the
            information and use of the audit committee, management, and the U.S. Department of
            Education. It is not intended to be, and should not be, used by anyone other than these
            specified parties.

SECTION C: AUDITOR SIGNS.

I certify that the statements on this Schedule and on Schedule D, including any attachments, are true and accurate to
the best of my knowledge and belief.



_____________________________________________________        ______________________________       ____________________________
Signature for Auditor                                        Title (Print)                        Date Signed




                                                              2137
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 64 of 135 PageID# 2340
                                                            SCHEDULE F
                 LENDER’S RESPONSE TO AUDIT REPORT
SECTION A: PROVIDE IDENTIFYING INFORMATION ABOUT THE LENDER.
Lender’s name:                                   Lender’s ID Number(s):


SECTION B: PROVIDE YOUR RESPONSE TO THE AUDIT REPORT.
1. Do you concur with the Audit Report?                                                                                            Yes         No

2. If you answered “No” to item 1, for your special allowance billing for the quarter ended December 31, 2006, provide the total amounts you assert
   are eligible first-generation and second-generation loans—

                       a. The total average daily principal balance is     $___________________.


                       b. The total ending principal balance is            $ ___________________.

3 If you answered “No” to item 1, explain below (if needed, provide additional information on separate sheets). Your explanation must use your
  Bond Worksheets (attached to Schedule A) to demonstrate your understanding of the correct application of the methodology.




SECTION C: LENDER’S PRESIDENT OR CEO SIGNS.

The management of the lender identified in Section A confirms that the information on this Schedule, and
on any attachments, is true and accurate to the best of its knowledge and belief.

_____________________________________________________                    ______________________________       ____________________________
Signature of President or CEO                                            Title (Print)                        Date Signed



________________________________________________________________________                      ____________________________________________
Name (Print)                                                                                  Telephone Number
                                                                          2138
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 65 of 135 PageID# 2341




                          UNITED STATES DEPARTMENT OF EDUCATION
                                   WASHINGTON, D.C. 20202

    -------------------------------------------------------------- x
   In the matter of                                                :
                                                                   :   Docket No. 16-42-SA
   NAVIENT CORPORATION,                                            :
                                                                   :   BRIEF IN SUPPORT OF
                                        Respondent.                :   NAVIENT CORPORATION’S
                                                                   :   APPEAL OF THE HEARING
                                                                   :   OFFICIAL’S INITIAL DECISION
    -------------------------------------------------------------- x


                  BRIEF IN SUPPORT OF NAVIENT CORPORATION’S APPEAL
                      OF THE HEARING OFFICIAL’S INITIAL DECISION




                                                         DEBEVOISE & PLIMPTON LLP


                                                         Colby A. Smith
                                                         Ada Fernandez Johnson
                                                         Jil Simon
                                                         801 Pennsylvania Ave., N.W.
                                                         Suite 500
                                                         Washington, D.C. 20004
                                                         (202) 383-8000


                                                         Joshua N. Cohen
                                                         919 Third Avenue
                                                         New York, NY 10022
                                                         (212) 909-6000

                                                         Attorneys for Respondent




                                                           2139
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 66 of 135 PageID# 2342




                                                      TABLE OF CONTENTS

   TABLE OF CONTENTS ................................................................................................................. i

   TABLE OF AUTHORITIES .......................................................................................................... ii

   PRELIMINARY STATEMENT .................................................................................................... 1

   STATEMENT OF UNDISPUTED FACTS ................................................................................... 4

   STANDARD OF REVIEW .......................................................................................................... 14

   ARGUMENT ................................................................................................................................ 15

   I.        NAVIENT PROPERLY BILLED AT THE 1/2 SAP RATE BASED ON
             DEPARTMENT GUIDANCE ADDRESSING THE UNIQUE STRUCTURE OF
             THE 1993 BONDS ........................................................................................................... 15

             A.         The Hearing Official Improperly Invalidated Department Guidance upon
                        Which Navient Had Reasonably Relied to Establish Its Special Allowance
                        Billing Procedures for Pooled Proceeds ............................................................... 16

             B.         The Unique Structure of the 1993 Trust Justified Its Administration as a
                        Single Obligation .................................................................................................. 24

   II.       THE HEARING OFFICIAL FAILED TO ADDRESS THE FACT THAT FSA’S
             CLAIM IS PRECLUDED BY ITS 2007 SETTLEMENT WITH NAVIENT ................. 28

   III.      THE HEARING OFFICIAL ERRED IN FINDING THAT NELLIE MAE
             COULD NOT CLAIM 1/2 SAP ON LOANS THAT WERE TRANSFERRED
             TO ECFC BY NMELC ..................................................................................................... 32

   IV.       FSA’S CLAIM IS UNTIMELY AND EXCEEDS THE SCOPE OF THE OIG
             AUDIT .............................................................................................................................. 39

             A.         The Statute of Limitations Bars FSA’s Claim for Navient to Forfeit
                        Alleged SAP Overpayments ................................................................................. 40

             B.         FSA’s Unjustified Bifurcation Has Further Delayed Proceedings and
                        Prejudiced Navient ................................................................................................ 43

   CONCLUSION ............................................................................................................................. 46




                                                                        2140
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 67 of 135 PageID# 2343




                                                     TABLE OF AUTHORITIES

                                                                                                                                           Page(s)
   CASES

   Allied Mut. Ins. Co. v. Colby Dev. Co., 669 N.W.2d 261 (Iowa Ct. App. 2003).....................29–30

   Baytown Tech. Sch., Inc., U.S. Dep’t of Educ., No. 91-40-SP (Jan. 13, 1993) .............................21

   Blue Water Navy Viet. Veterans Ass’n, Inc. v. McDonald, 830 F.3d 570 (D.C. Cir. 2016) ..........22

   Briggs & Stratton Corp. v. Chongqing RATO Power Co., No. 5:13-CV-316, 2013 WL
      5963151 (N.D.N.Y. Nov. 7, 2013) ..........................................................................................44

   Chemstar, Inc. v. Liberty Mut. Ins. Co., 42 F.3d 1398 (9th Cir. 1994) .........................................45

   Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117 (2016) ..................................................27, 35

   Gabelli v. SEC, 133 S. Ct. 1216 (2013) ...............................................................................3, 41–42

   Goldberg v. Kelly, 397 U.S. 254 (1970) ........................................................................................41

   In re Appraisal of Enstar Corp., CIV. A. No. 7802, 1989 WL 11139 (Del. Ch. Jan. 31,
       1989) ........................................................................................................................................29

   Interactive Learning Sys., U.S. Dep’t of Educ., No. 04-08-SA (Mar. 8, 2005) ............................40

   Iowa Student Loan Liquidity Corp., U.S. Dep’t of Educ., No. 200621025013 (Jan. 11
      2008) ........................................................................................................................................18

   Kokesh v. SEC, 137 S. Ct. 1635 (2017) .........................................................................................42

   Landgraf v. USI Film Prods., 511 U.S. 244 (1994) .......................................................................23

   Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17, 1996) ................................21, 23

   Penn. Sch. of Bus., U.S. Dep’t of Educ., No. 15-04-SA (Oct. 27, 2015).......................................14

   SEC v. Graham, 823 F.3d 1357 (11th Cir. 2016) ....................................................................41–42

   Student Loan Mktg. Ass’n, U.S. Dep’t of Educ., No. 96-23-SL (Sept. 26, 1996) .........................17

   Travel Univ. Int’l, U.S. Dep’t of Educ., No. 94-99-SP (Feb. 3, 1995) ..........................................23

   United States ex rel. Oberg v. Penn. Higher Educ. Assistance Agency, 1:07-cv-960-
      CMH-JFA (Mar. 24, 2017) ......................................................................................................29




                                                                           ii
                                                                          2141
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 68 of 135 PageID# 2344




   STATUTES

   20 U.S.C. § 1087-1 ....................................................................................................................5, 20

   28 U.S.C. § 2415 ............................................................................................................................40

   28 U.S.C. § 2462 ................................................................................................................40–43, 46

   31 U.S.C. § 3716 ............................................................................................................................42

   Higher Education Act of 1965 .........................................................................................................4

   Higher Education Reconciliation Act of 2005 ...............................................................................12

   I.R.C. § 150 ..............................................................................................................5, 13, 32–34, 39

   Omnibus Budget Reconciliation Act of 1993 ..................................................................7, 8, 18, 21

   Taxpayer-Teacher Protection Act of 2004 .....................................................................................12

   OTHER AUTHORITIES

   26 C.F.R. § 301.7701-2..................................................................................................................35

   34 C.F.R. § 30.22 ...........................................................................................................................42

   34 C.F.R. § 668.113 .......................................................................................................................13

   34 C.F.R. § 668.116 .................................................................................................................14, 44

   34 C.F.R. § 668.119 .........................................................................................................................4

   34 C.F.R. § 668.120 .......................................................................................................................14

   34 C.F.R. § 682.200 .........................................................................................................................5

   34 C.F.R. § 682.302 ...................................................................................................................5, 27

   34 C.F.R. § 682.413 .......................................................................................................................43

   34 C.F.R. § 682.801 .......................................................................................................................26

   50 Fed. Reg. 5506 ..........................................................................................................................27

   57 Fed. Reg. 60280 ........................................................................................................................21

   72 Fed. Reg. 3432 ..........................................................................................................................17

   3 Williston on Contracts § 7:4 (4th ed. 2018) ................................................................................31


                                                                        iii
                                                                       2142
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 69 of 135 PageID# 2345




   Fed. R. Civ. P. 42 .....................................................................................................................43, 45

   GAO Report GAO-04-1070 .....................................................................................................21, 27




                                                                        iv
                                                                       2143
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 70 of 135 PageID# 2346




                                   PRELIMINARY STATEMENT

          This appeal arises from the hearing official’s affirmance of a final audit determination

   (“FAD”) by the Office of Federal Student Aid (“FSA”) of the U.S. Department of Education (the

   “Department”) seeking to require Navient Corporation’s (“Navient’s”) subsidiary Nellie Mae1 to

   give back purported overpayments it received from the Department under a special allowance

   program known as the half-SAP/9.5 percent minimum return rate (“1/2 SAP Rate”). The hearing

   official’s initial decision is erroneous and must be overturned:

          First, in reaching his decision, the hearing official invalidated key language in a Dear

   Colleague Letter (“DCL”) sent by the Department in 1993 that was expressly included to clarify

   certain requirements for lenders’ eligibility to bill at the 1/2 SAP Rate. As a result, the hearing

   official has rendered a key form of regulatory guidance — the DCL — meaningless. The

   implications of the hearing official’s ruling are wide ranging because it effectively eliminates the

   Department’s ability to direct the action of industry participants, short of congressional

   legislation or formal rulemaking. This decision is patently unfair to the industry participants

   who have relied on (and up to now have been expected to follow) guidance in DCLs when

   making significant decisions about how to comply with governing regulations and statutes. As a

   result, industry participants like Nellie Mae and Navient are left with only limited sources of

   authoritative guidance on which to act. They also face the Hobson’s choice of either following

   DCL guidance at the risk of liability years (or in this case, decades) later, or ignoring DCL

   guidance and likely suffering near-term penalties or adverse audit findings.

   1
       For purposes of this appeal, “Nellie Mae” refers to Nellie Mae Holdings LLC (formerly
       known as Nellie Mae Corporation, then Nellie Mae Holdings Corporation (“Nellie Mae
       Holdings,” EIN *783)), Nellie Mae Education Loan LLC (formerly known as Nellie Mae
       Education Loan Corporation (“NMELC,” EIN *352)), and Nellie Mae Loan Finance, LLC
       (“NMLF,” EIN *unavailable). Like the FAD, this Appeal uses each entity’s last three EIN
       digits to identify it.



                                                   2144
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 71 of 135 PageID# 2347




             Second, Navient reasonably relied on the 1993 DCL issued by the Department, and its

   approach to special allowance billing on the loans in question was appropriately structured to

   implement the guidance in that DCL. In his ruling, the hearing official admits that Navient

   correctly interpreted the guidance in the relevant DCL and appropriately received payments

   under that guidance.2 He concludes, nevertheless, that Navient should be required to give that

   money back for no better reason than he simply disagrees with the Department’s interpretation of

   the law as reflected in the DCL. Not only does the ruling undermine Navient’s reasonable

   reliance on the Department’s own interpretation of governing law, but it suggests that a hearing

   official — years after the fact — can simply substitute his own views for the reasonable and

   long-standing interpretation of the Department. If the hearing official’s new interpretation were

   correct, the Department had a duty to revise its interpretation many years ago, thereby allowing

   industry participants to conform their behavior to that new guidance. Taken to its logical

   conclusion, the hearing official’s ruling would also impose an impractical duty on the

   Department to reexamine every DCL it has ever issued to determine whether they are

   “inconsistent with the governing statutes.”3 This would expose lenders, schools, and other

   participants to retroactive exposure, likely impacting every area of the federal student loan

   program, along with every other program administered by the Department.

             Third, the overreach of the hearing official’s decision is even more difficult to understand

   given that he could easily have decided the appeal without creating such unworkable and wide-

   ranging precedent. There was a binding settlement agreement between Navient and FSA to

   settle potential claims for alleged overbilling of payments at the 1/2 SAP Rate prior to September


   2
       See Initial Decision at 13, Ex. R-21.
   3
       Id.


                                                      2
                                                     2145
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 72 of 135 PageID# 2348




   30, 2006. However, the hearing official simply failed to address this argument, despite hearing

   oral argument on this issue and then requesting and receiving supplemental briefing regarding

   the same.4

           Fourth, the hearing official reached a flawed conclusion regarding the transfer of certain

   loans from a Nellie Mae subsidiary to its corporate parent because of a misinterpretation of an

   Internal Revenue Code provision that is, by the plain terms of the statutory language,

   inapplicable to the transfer at issue in this case.

           Finally, though the hearing official acknowledged that FSA’s claim exceeds the scope of

   the audit, his conclusion that there is no applicable statute of limitations to FSA’s forfeiture

   claim is contrary to a clearly applicable statute, to the principles of due process, and to the clear

   trend of recent Supreme Court rulings strictly upholding statutes of limitations against

   government agencies.5 Under the hearing official’s reasoning, FSA would be able to seek

   forfeiture of money disbursed fifty years ago or more, a result that defies fundamental due

   process and destabilizes an entire industry by creating unlimited backward-looking liability for

   billing practices.

           For all of these reasons, the hearing official’s determination is erroneous and must be

   reversed.




   4
       See Navient Corp.’s Suppl. Br. at 13–15, Ex. R-20.
   5
       See Gabelli v. SEC, 133 S. Ct. 1216, 1221 (2013).


                                                         3
                                                     2146
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 73 of 135 PageID# 2349




                             STATEMENT OF UNDISPUTED FACTS

          Understanding the context of this appeal requires an appreciation of the shifting

   regulatory landscape behind special allowance payments (“SAP”), Navient’s good-faith efforts

   to apply the Department’s SAP specific guidance to the unique structure of its 1993 Trust, the

   Department’s attempts to renege on its agreements with Navient while honoring those

   agreements with the rest of the industry, and the hearing official’s decision to disavow the

   Department’s prior guidance issued more than 25 years ago, on which Navient had relied in good

   faith. The facts underlying the key events are not meaningfully disputed, and the hearing

   official’s ruling did not turn on the determinations of any factual disagreements between the

   parties. For that reason, the facts set forth below are undisputed and, pursuant to 34 C.F.R.

   § 668.119(c), constitute the findings of fact necessary to adjudicate this appeal.

                                   Regulatory Changes to SAP Billing

          SAP are interest payments made by the federal government to the holder of a loan when

   the yield on a Federal Family Education Loan (“FFEL”) as prescribed in the Higher Education

   Act of 19656 (“HEA”), as amended, is greater than the rate assessed to the borrower. The

   amount or rate of SAP paid on an FFEL is based on formulas that differ according to the type of

   FFEL, the date the loan was originally made, and the type of funds used to finance the loan (i.e.,

   taxable or tax-exempt). These payments were implemented to provide lenders a market rate of

   return in order to help create liquidity and to encourage loan originators to supply sufficient

   lending capacity for those seeking support for their educational goals. When the transactions at

   issue in this appeal occurred, FFEL loans made or purchased with funds obtained from tax-

   exempt debt issued before October 1, 1993, were subject to the 1/2 SAP Rate, which was only


   6
       20 U.S.C. §§ 1001–1161 (2012).


                                                    4
                                                   2147
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 74 of 135 PageID# 2350




   half the SAP that would otherwise be paid, subject to a minimum yield or “floor” equal to 9.5

   percent minus the applicable interest rate on the loans, divided by 4.7 The 1/2 SAP Rate also

   applied to loans funded with the proceeds of other loans financed by eligible tax-exempt debt,

   such as (i) loan collections, (ii) payments by a guarantor, (iii) interest benefits, (iv) special

   allowance payments, or (v) loan sale proceeds, as well as investment income from the eligible

   tax-exempt debt.8 Generally speaking, in higher interest rate environments, the total yield on a

   loan subject to the 1/2 SAP Rate restrictions is lower than the yield on a loan financed with other

   sources; in lower interest rate environments, because of the 9.5% floor, the total yield on a loan

   subject to the 1/2 SAP Rate is higher than the yield on a loan financed with other sources.

           Until 1992, the Department’s policy was that the current funding source of a loan

   determined whether a loan would be eligible for full SAP or the 1/2 SAP Rate. The Department

   promulgated new regulations in 1992, which provided that an otherwise eligible loan was

   required to be billed at the 1/2 SAP Rate “[a]fter the loan is pledged or otherwise transferred in

   consideration of funds” derived from non-tax-exempt sources “if the authority retains a legal or

   equitable interest in the loan,” until “the prior tax-exempt obligation is retired[]

   or . . . defeased.”9 On March 1, 1996, the Department issued DCL 96-L-186, which gave



   7
       20 U.S.C. § 1087-1(b)(2)(B)(i)–(ii); see also 34 C.F.R. § 682.302(c)(3)(i)–(ii) (1994). For
       example, if the HEA rate is 10% and the borrower’s rate is capped at 7%, a lender receives
       3% in SAP if the loan is eligible for full SAP, for a total yield of 10%. If the loan is eligible
       for the 1/2 SAP Rate, the lender would normally receive only 1.5% in SAP. However,
       because the total yield would be 8.5%, which is below the 9.5% floor, the lender instead
       receives 2.5% in SAP.
   8
       20 U.S.C. § 1087-1(b)(2)(B)(i); see also 34 C.F.R. § 682.302(c)(3)(i).
   9
       34 C.F.R. § 682.302(e)(2) (1993). The regulations define “authority” as “[a]ny private non-
       profit or public entity that may issue tax-exempt obligations to obtain funds to be used for
       the making or purchasing of FFEL loans.” Id. § 682.200(b). Nellie Mae was the authority
       that issued the bonds in the 1993 Trust. Pursuant to I.R.C. § 150(d)(3), Nellie Mae made an

                                                      5
                                                     2148
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 75 of 135 PageID# 2351




   “[c]larification and interpretative guidance” concerning the 1992 regulation.10 The Department

   confirmed that the 1992 regulations were “a shift in the Department’s policy” from prior

   regulations:

               The Department’s prior guidance stated that the current funding source
               defined the applicable special allowance provisions — if a loan was
               financed with the proceeds of a tax-exempt obligation, the tax-exempt
               special allowance applied. If the loan was financed with the proceeds of a
               taxable obligation, the taxable special allowance rules applied.

               In the Department’s December 18, 1992 regulations, the Department
               changed this policy. Under the regulations, if a loan made or acquired
               with the proceeds of a tax-exempt obligation is refinanced with the
               proceeds of a taxable obligation, the loan remains subject to the tax-
               exempt special allowance provisions if the authority retains legal interest
               in the loan. If, however, the original tax-exempt obligation is retired or
               defeased, special allowance is paid based on the rules applicable to the
               new funding source (taxable or tax-exempt).11

   As DCL 96-L-186 confirms, the purpose of the 1992 change in regulations (originally proposed

   in 1990, when interest rates were higher and the yield on such loans was half the yield applicable

   to loans financed with taxable sources) was to apply the 1/2 SAP Rate to loans acquired through

   tax-exempt financing that were later refinanced with another source of financing. During public

   meetings in 1993, the Department explained that the intent for this change was to discourage

   entities from moving loans among different types of financing in order to receive full SAP rather

   than the 1/2 SAP Rate. The Department also acknowledged that this could result in a large




        election to transfer its assets and liabilities, including the 1993 Trust, to a new for-profit
        subsidiary, Nellie Mae Corp. (EIN *783), which was later acquired by Navient.
   10
        Dear Colleague Letter 96-L-186 (“DCL 96-L-186”), U.S. Dep’t of Educ., Clarification and
        Interpretive Guidance on Certain Provisions in the Federal Family Education Loan (FFEL)
        Program Regulations Published on December 18, 1992 (Mar. 1, 1996), Ex. R-24.
   11
        Id. at item 30 (emphasis added).


                                                      6
                                                     2149
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 76 of 135 PageID# 2352




   government liability to lenders if the then-current low interest rate environment continued and

   the higher 9.5% floor was therefore triggered for all 1/2 SAP Rate loans.12

           On August 10, 1993, the Omnibus Budget Reconciliation Act of 199313 (“OBRA 1993”)

   was signed into law. As part of this law, changes were made to the SAP for loans made or

   acquired with the proceeds of tax-exempt financing originally issued on or after October 1, 1993.

   The Department eventually issued guidance on this change and provided Nellie Mae with a draft

   DCL for initial review and comment.14 Nellie Mae requested that, as part of the DCL, the

   Department provide guidance on the special allowance billing requirements for loans made or

   acquired with pooled proceeds (i.e., proceeds from both tax-exempt and taxable bonds).15

           In November 1993, the Department issued its DCL providing administrative guidance

   concerning OBRA 1993.16 Page 13 of that guidance clarified that the 1/2 SAP Rate provision

   applied to all loans acquired in whole or in part with funds derived from pre- October 1, 1993

   tax-exempt obligations:

               The minimum special allowance rate “floor” on new loans made or
               purchased, in whole or in part, with funds derived from tax-exempt
               obligations has been repealed. Accordingly, loans made or purchased with
               funds obtained by the holder from the issuance of obligations originally
               issued on or after October 1, 1993, or with funds derived from default
               reimbursements, collections, interest, or other income related to eligible
               loans made or purchased with such tax-exempt funds, no longer qualify to

   12
        Affidavit of Sheila M. Ryan-Macie dated March 24, 2015 (“Ryan-Macie Aff.”) ¶¶ 21–22,
        Ex. R-03.
   13
        Pub. L. No. 103-66, 107 Stat. 312.
   14
        Ryan-Macie Aff. ¶ 28, Ex. R-03.
   15
        Id. ¶ 29.
   16
        See Dear Colleague Letter 93-L-161 (“DCL 93-L-161”), U.S. Dep’t of Educ., Letter About
        the Major Changes Made to the Federal Family Education Loan Program by the Omnibus
        Budget Reconciliation Act (Pub. L. 103-66) (Nov. 1993), Ex. R-22.


                                                   7
                                                  2150
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 77 of 135 PageID# 2353




              receive the minimum special allowance. Refinancing of obligations which
              were originally issued prior to October 1, 1993, does not alter the
              eligibility of loans made or purchased with funds obtained from the
              proceeds of the original financing to receive the minimum special
              allowance.17

   The “in whole or in part” language was not in the original draft of the 1993 DCL and was added

   in direct response to Nellie Mae’s inquiries about pooled proceeds.18 With this guidance, the

   Department made clear its understanding and position that (i) a single loan could be financed

   with more than one source of funds and (ii) if a loan was financed even in part with an eligible

   tax-exempt source of funds, a lender was required to bill at the 1/2 SAP Rate. The Department

   later repeated that guidance in another DCL issued the next month.19

                                        The 1993 Nellie Mae Trust

           Nellie Mae’s inquiries were part of its good-faith efforts to establish the correct billing

   procedures for loans made or acquired with a bond financing it was issuing when OBRA 1993

   was enacted. The loans were financed by the 1993 Nellie Mae Trust (the “1993 Trust”), a series

   of unsecured tax-exempt bonds issued between March 1993 and November 1993 by the New

   England Education Loan Marketing Corporation (“NEELMC”) pursuant to a master trust

   indenture totaling $458,095,000 (“the 1993 Bonds”). The 1993 Bonds consisted of five series —

   Series A through H — each of which refunded previously issued tax-exempt bonds.



   17
        Id. (first emphasis added).
   18
        Ryan-Macie Aff. ¶¶ 29–30, Ex. R-03; Affidavit of John (Jack) Remondi dated August 21,
        2014 (“Remondi Aff.”) ¶¶ 4–6, Ex. R-05; see also Letter from Robert Evans, former Dir. of
        Policy & Dev., U.S. Dep’t of Educ., to Sheila Ryan-Macie (“Evans Ltr.”) (Mar. 18, 2014),
        Ex. R-04.
   19
        See Dear Colleague Letter 93-L-163, U.S. Dep’t of Educ., Letter About the Changes Made
        by the Omnibus Budget Reconciliation Act That Affect the Lender’s Interest and Special
        Allowance Request and Report (Dec. 1993), Ex. R-23.


                                                     8
                                                    2151
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 78 of 135 PageID# 2354




                   Series            Issue Date            Maturity     Maturity
                                                           Date         Amount
                   #1       1993A       3/18/1993           7/1/2005    $103,300,000
                   #2       1993B        6/9/1993           6/1/1998      $5,800,000
                                                            6/1/2000     $32,405,000
                                                            6/1/2002     $10,700,000
                   #3       1993C        7/1/1993           7/1/1998     $26,100,000
                   #3       1993D        7/1/1993           7/1/1998     $10,160,000
                   #3       1993E        7/1/1993           7/1/1999     $58,340,000
                   #3       1993F        7/1/1993           7/1/2004     $32,500,000
                   #4       1993G       8/24/1993           8/1/1998     $31,500,000
                                                            8/1/2000     $28,100,000
                                                            8/1/2002     $47,400,000
                   #5       1993H     11/15/1993           12/1/1999     $57,420,000
                                                           12/1/2002     $14,370,000

           Significantly, the 1993 Trust was secured by the general corporate ratings of Nellie Mae

   rather than, as is typical in student-loan bond financing, the student loans acquired with the 1993

   Bonds. This afforded Nellie Mae increased flexibility in its financings because the proceeds

   from the various bonds (the “Bond Proceeds”) could be combined into a common funding pool

   (the “1993 Bond Pool”) to acquire student loans. The loans acquired under the 1993 Trust are

   referred to herein collectively as the “1993 Trust Loans.”

           Within the 1993 Bond Pool, Nellie Mae maintained two sub-pools, the first of which

   related to Bond 1993A (“Sub-pool 1”) and the second of which related to all of the other 1993

   Bonds (“Sub-pool 2”).20 The Bond Proceeds from Bond 1993A were deposited into Sub-pool 1

   and the Bond Proceeds from Bonds 1993B through 1993H were deposited into Sub-pool 2. In

   addition, Nellie Mae would deposit into the respective sub-pools the monthly principal and

   interest payments, guarantor payments, interest benefits and special allowance, and other income

   20
        Sub-pool 2 was created for administrative reasons relating to the fact that Bond 1993B (and
        subsequent series) was refunding (i.e., refinancing) bonds that had been originally issued by
        an authority other than NEELMC. No provision in the 1993 Bond indenture or related
        agreements required the maintenance of the two separate sub-pools. Remondi Aff. ¶ 7, Ex.
        R-05.


                                                     9
                                                    2152
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 79 of 135 PageID# 2355




   from the loans financed by the sub-pool (the “Receipts”). Specifically, Receipts on the loans

   financed by Bond 1993A were deposited into Sub-pool 1, and Receipts on all other loans

   financed by the 1993 Bonds were deposited into Sub-pool 2. Each month, loans were acquired

   with all or a portion of the cash available in Sub-pool 1 and Sub-pool 2.

           Given that no specific pool of loans secured a specific series of 1993 Bonds, funds held

   in Sub-pool 1 were fungible with all other amounts on deposit in Sub-pool 1; the same was true

   for Sub-pool 2. New loans were appropriately acquired with such commingled funds on a pro

   rata basis.21 This, combined with the unsecured nature of the trust, meant that all loans financed

   by the 1993 Trust were made or acquired, at least in part, with proceeds from each of the tax-

   exempt 1993 Bond series within its sub-pool. Based on the 1993 DCL guidance that Nellie Mae

   received in response to its specific inquiries about the special allowance billing requirements for

   loans made or acquired with pooled proceeds, Nellie Mae appropriately and in good faith

   determined that it was required to bill at the 1/2 SAP Rate until all the 1993 Bonds were retired




   21
        Affidavit of Jason Wheeler dated November 24, 2015 (“Wheeler Aff.”) ¶¶ 7–9, Ex. R-02.
        By early 2002, as part of a post-acquisition integration of functions, the administration of the
        1993 Trust had been transferred from former Nellie Mae employees to Navient employees.
        For ease of trust administration, Navient began a process of administratively allocating
        portions of the loans in Sub-pool 2 to those series of Bond 1993B through Bond 1993H that
        remained outstanding at the time. Because the loans had been acquired with Bond Proceeds
        and Receipts of Bond 1993B through Bond 1993H and remained commingled within Sub-
        pool 2 since the time of their acquisition, and because the loans were therefore funded in
        part with the Bond Proceeds and Receipts of Bond 1993B through Bond 1993H, the
        allocation could not and did not identify specific loans as having been funded by a specific
        bond. Rather, loans and cash were simply allocated by principal amount such that the
        account created for each 1993 Bond would hold sufficient resources to meet debt service for
        that particular Bond. After such allocations had been made, any new loan acquisitions for
        the 1993 Trust were made with amounts on deposit within the accounts created for each
        outstanding series of 1993 Bonds. Because any cash within those accounts derived from the
        commingled Receipts of Bond 1993B through Bond 1993H, the loans purchased with such
        cash were also funded in part by all such 1993 Bonds. Id. ¶ 11.


                                                    10
                                                   2153
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 80 of 135 PageID# 2356




   or defeased.22 Under this approach, Nellie Mae would receive less than full SAP in times of high

   interest rates, but greater than full SAP (because of the 1/2 SAP Rate’s 9.5% floor) if low interest

   rates prevailed. In 1993, neither Nellie Mae nor the Department could have predicted the

   direction of interest rates over the next 10 to 15 years, and they recognized that this policy could

   sometimes produce yields that were lower than loans financed with other types of financing and

   at other times produce yields that would be higher.

                                     The 2007 Settlement Agreement

          In January 2007, after a protracted period of historically low interest rates, the

   Department once again revisited its position on special allowance billing and announced that it

   would pay special allowance at the 1/2 SAP Rate only to lenders that undertook certain

   independent audit procedures. These new 1/2 SAP Rate requirements were announced in a DCL

   and in individually addressed letters to lenders, including Navient, and were meant to address the

   wide-ranging 1/2 SAP billing practices of tax-exempt debt issuers.23 In its letter to Navient, the

   Department offered to forgo enforcement action with respect to 1/2 SAP Rate billing practices

   prior to September 30, 2006, if Navient adopted the Department’s new policy on a prospective

   basis. Navient accepted this binding settlement offer on February 15, 2007, and informed the

   Department that Navient would voluntarily cease all prospective billing for special allowance at

   the 1/2 SAP Rate, obviating the need for a time-consuming and expensive audit under the

   Department’s new policy.24


   22
        See Remondi Aff. ¶ 5, Ex. R-05.
   23
        See Dear Colleague Letter FP-07-01, U.S. Dep’t of Educ., FFELP Loans Eligible for 9.5
        Percent Minimum Special Allowance Rate (Jan. 23, 2007), Ex. R-26; Letter from Theresa
        Shaw to Tim Fitzpatrick (Jan. 24, 2007), Ex. R-14.
   24
        Letter from Robert S. Lavet to Theresa Shaw (Feb. 15, 2007), Ex. R-11.


                                                    11
                                                   2154
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 81 of 135 PageID# 2357




          On September 11, 2007, however, in direct contravention of this binding settlement

   agreement, the Department informed Navient by letter from the Department’s Office of Inspector

   General (“OIG”) that it would undertake an audit of its special allowance billing practices with

   respect to the minimum yield provision of the 1/2 SAP Rate.

                              The Audit Report and Final Determination

          The purpose of the OIG audit was to determine (i) whether Nellie Mae claimed and

   received payments from the Department on FFELs at the 1/2 SAP Rate in compliance with the

   Taxpayer-Teacher Protection Act of 200425 and the Higher Education Reconciliation Act of

   200526 and (ii) whether Nellie Mae or its transferee continued to claim and receive SAP at that

   rate on the 1993 Trust Loans after the 1993 Bonds matured and were retired. The audit period

   covered October 1, 2003, through September 30, 2006.27

          OIG issued a final audit report (“FAR”) on August 3, 2009; Navient responded on

   October 2, 2009; and four years later, on September 25, 2013, FSA issued its FAD based on the

   report. FSA found that Nellie Mae had improperly received 1/2 SAP Rate payments on the 1993

   Trust Loans. The findings were based upon a determination that Nellie Mae had continued to

   receive payments after a portion of the 1993 Bond financing had matured. In addition, as a result

   of certain corporate transactions and reorganizations, the FAD concluded that certain loans were

   ineligible for payments because of the manner in which they had been transferred from a Nellie

   Mae subsidiary to its corporate parent.28


   25
        Pub. L. No. 108-409, 118 Stat. 2299.
   26
        Pub. L. No. 109-171, 120 Stat. 4 (2006).
   27
        Final Audit Report at 1, Ex. R-15.
   28
        FAD at 19–23, Ex. R-01.


                                                   12
                                                   2155
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 82 of 135 PageID# 2358




           In light of these findings, FSA determined that Navient must (i) calculate alleged excess

   payments received in connection with loans associated with Series F of the 1993 Bonds after that

   bond was retired and the loans were sold to SLM Education Credit Finance Corporation

   (“ECFC”); (ii) calculate alleged excess payments received in connection with loans associated

   with Series B, G, and H of the 1993 Bonds after those bonds were retired or defeased; and (iii)

   identify and disclose other instances where any of its subsidiaries continued to receive payments

   after the bond from which the loans derived their eligibility were retired or refinanced with funds

   derived from an ineligible funding source.29 FSA did not make a final determination of the

   amount of the alleged special allowance overpayments but estimated the amount to be $22.3

   million.30

           Navient requested a review of the FAD pursuant to 34 C.F.R. § 668.113 on July 27, 2016.

   On March 7, 2019, after briefing, oral argument, and supplemental briefing, the hearing official

   issued an initial decision affirming the FAD. Addressing only some of Navient’s arguments, the

   hearing official held that Navient was liable for the overpayments described in the FAD on the

   grounds that (i) the 1993 DCL’s “in whole or in part” language contradicted the governing

   statute’s language, (ii) ECFC was not a “successor” corporation for the purposes of I.R.C.

   § 150(d)(3), and (iii) no statute of limitations applies to FSA’s forfeiture claim. Navient now

   appeals from the hearing official’s initial decision.




   29
        Navient has been unable to identify any such instances, and FSA has since withdrawn its
        request that Navient be required to provide further disclosure. See Initial Decision at 18
        n.10, Ex. R-21.
   30
        FAD at 24, Ex. R-01.


                                                    13
                                                    2156
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 83 of 135 PageID# 2359




                                      STANDARD OF REVIEW

           The Department bears the burden of providing adequate notice for its demand in order to

   establish its prima facie case against Navient.31 Navient, in turn, bears the burden of proving by

   a preponderance of the evidence that FSA’s conclusions in the FAD were erroneous.32 “The

   Secretary may affirm, modify, or reverse the decision of the hearing official, or may remand the

   case to the hearing official for further proceedings consistent with the Secretary’s decision.”33




   31
        See Penn. Sch. of Bus., U.S. Dep’t of Educ., No. 15-04-SA (Oct. 27, 2015).
   32
        See id.; 34 C.F.R. § 668.116(d).
   33
        34 C.F.R. § 668.120(a)(1).


                                                    14
                                                   2157
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 84 of 135 PageID# 2360




                                             ARGUMENT

   I.     NAVIENT PROPERLY BILLED AT THE 1/2 SAP RATE BASED ON
          DEPARTMENT GUIDANCE ADDRESSING THE UNIQUE STRUCTURE
          OF THE 1993 BONDS

          The hearing official erred by improperly excising, after the fact, the clear and

   unambiguous “in whole or in part” language in the1993 DCL when ruling that the 1993 Trust

   Loans were not eligible for the 1/2 SAP Rate. He did not contend that Navient misapplied or

   misinterpreted that language when it collected funds at the 1/2 SAP Rate. In fact, he recognized

   just the opposite and acknowledged that under the terms of the DCL guidance, Navient was

   entitled to the money it received. Instead, he simply rewrote the DCL — thereby retroactively

   rewriting the eligibility rules 25 years after the fact — and then applied his new rules to claw

   back the money that Navient had received. In so doing, the hearing official undermined the

   efficacy of DCLs and the Department’s ability to direct the action of industry participants

   through definitive guidance.

          The 1993 Trust was uniquely structured as an unsecured, general obligation financing

   sold in different tranches that were combined into a common funding pool to acquire student

   loans. This structure required billing at the 1/2 SAP Rate through the final maturity of the 1993

   Bonds, or, at a minimum, for (i) all loans acquired with the proceeds of Bond 1993A until its

   maturity on July 1, 2005, and (ii) all loans acquired with the proceeds of Bonds 1993B through

   1993H until the final maturity of those bonds on July 1, 2004. Each of the 1993 Trust Loans was

   financed at least in part with the proceeds of the 1993 Bonds with which they were pooled, and

   Nellie Mae had actively sought and received Department guidance for how to bill appropriately

   for loans made or acquired from pooled proceeds. The hearing official erroneously concluded

   that this guidance contradicted the statutory language. The Secretary should reverse the initial

   decision because the 1993 DCL clarified rather than contradicted the statutory language and it

                                                    15
                                                   2158
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 85 of 135 PageID# 2361




   would be unjust to require Navient to forfeit the alleged overpayments because it reasonably

   relied on this guidance. Permitting this ruling to stand would leave industry participants with the

   uncertainty of not knowing which DCLs or DCL provisions are correct and which might be

   retroactively invalidated decades later, and it would force the Department to rely exclusively on

   formal rules and regulations.

           Importantly, the hearing official acknowledged that the 1993 Bond structure was

   unique,34 but he otherwise failed to address Navient’s arguments that the 1993 Trust was a single

   “obligation” for the purpose of special allowance billing, which required Nellie Mae to claim

   special allowance at the 1/2 SAP Rate until all of the 1993 Bonds had matured. Because

   Navient’s proper treatment of the 1993 Trust as a single obligation independently justified billing

   at the 1/2 SAP Rate until all of the 1993 Bonds had matured, the Secretary should reverse the

   initial decision and overturn the FAD.

           A.     The Hearing Official Improperly Invalidated Department Guidance
                  upon Which Navient Had Reasonably Relied to Establish
                  Its Special Allowance Billing Procedures for Pooled Proceeds

           The hearing official acknowledged the clear “in whole or in part” language of the DCL

   but nevertheless affirmatively discarded the language because it was purportedly “inconsistent”

   with the governing statute. This is not only wrong on the law and against the equities, but it also

   sets the dangerous precedent that a hearing official at the Department can ignore Department

   guidance simply because he disliked the outcome of applying that guidance, regardless of how

   long industry participants had relied on it. The Secretary should reverse the hearing official’s

   erroneous conclusion, which is based on a faulty rationale.




   34
        See Initial Decision at 16, Ex. R-21.


                                                   16
                                                   2159
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 86 of 135 PageID# 2362




          DCLs are guidance documents that, when “used properly,” are intended to “channel the

   discretion of agency employees, increase efficiency, and enhance fairness by providing the

   public clear notice of the line between permissible and impermissible conduct while ensuring

   equal treatment of similarly situated parties.”35 These documents represent the Department’s

   current thinking on a topic, and lenders, institutions of higher education, and others regularly

   conform or change their behavior in accordance with the guidance. Indeed, the Department has

   previously “chastised” respondents for failing to seek guidance regarding compliance with a

   statute.36 The hearing official’s invalidation of the DCL’s “in whole or in part” language creates

   a dangerous precedent that hearing officials who are adjudicating cases and appeals can simply

   ignore or rewrite DCLs, with significant retroactive consequences. Such a ruling means that

   DCLs are meaningless to those who rely on them to navigate often complex and ambiguous

   statutory provisions. DCLs have been issued on topics as wide-ranging as student-loan

   servicing, Pell Grants, racial discrimination, campus sexual misconduct, religion, and public

   charter schools — all of which are now at risk of being undermined if the hearing official’s

   decision is allowed to stand.

          Here, the facts are particularly stark because Nellie Mae actively sought and received

   guidance in the form of the 1993 DCL and is now being ordered to forfeit payments after

   following the very guidance that it sought and received. The hearing official did not question

   Navient’s interpretation of the 1993 DCL’s “in whole or in part” language, and he acknowledged

   that, under this interpretation, Navient would be required to bill at the 1/2 SAP Rate for all of the




   35
        Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007).
   36
        See Student Loan Mktg. Ass’n, U.S. Dep’t of Educ., No. 96-23-SL (Sept. 26, 1996).


                                                    17
                                                   2160
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 87 of 135 PageID# 2363




   1993 Trust Loans.37 Yet, the hearing official erroneously concluded that the 1993 DCL’s

   guidance was contrary to the language and purpose of the governing statute and that the “in

   whole or in part” language therefore should simply be treated as if it were never part of the DCL.

   This fundamentally flawed conclusion disregards the 1993 DCL’s drafting history and provides a

   conclusory analysis of the statute’s language based on a misunderstanding of the statute’s

   purpose.

              The hearing official stated that it was “not clear why [the ‘in whole or in part’] language

   was included in the DCL.”38 However, the undisputed record on appeal establishes exactly why

   the language was included in the 1993 DCL. Given the unique unsecured nature of the 1993

   Trust and the changes in special allowance billing for tax-exempt bonds introduced in the 1992

   regulations and OBRA 1993, Nellie Mae requested that the Department provide guidance on the

   special allowance billing requirements for loans made or acquired with pooled proceeds.39

   Nellie Mae’s continued efforts to seek guidance and obtain clarification from the Department is

   entirely consistent with the conduct the Department expects from the industry if there are

   questions or ambiguities related to applicable regulations.40 To address Nellie Mae’s questions,

   the Department revised the draft 1993 DCL and included in the final version the phrase “in

   whole or in part,” clarifying that the 1/2 SAP Rate provision applied to loans where all of the

   funds, or only a portion of the funds, used to acquire the loans were derived from tax-exempt

   37
        See Initial Decision at 13, Ex. R-21.
   38
        Id.
   39
        Ryan-Macie Aff. ¶ 29, Ex. R-03.
   40
        See Iowa Student Loan Liquidity Corp., U.S. Dep’t of Educ., No. 200621025013 (Jan. 11
        2008) (noting failure of entity to obtain clarification or further guidance and noting that it is
        “incumbent upon [the entity potentially subject to the regulations] to obtain clarification”
        regarding the interpretation of a statute’s meaning).


                                                       18
                                                      2161
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 88 of 135 PageID# 2364




   obligations.41 The 1993 DCL was integral to Nellie Mae’s special allowance billing policy for

   the 1993 Bonds.42 The Department has never presented any evidence to contradict the facts

   presented by Navient.

           There can be no question that the Department fully understood that this application of the

   1/2 SAP Rate policy would result in broadened application of the 9.5% minimum yield during

   low interest rate environments. In response to Department requests, industry participants twice

   raised the concern that the 1992 regulatory change affecting special allowance billing was an

   error because a loan originally financed with tax-exempt obligations would always be subject to

   the 1/2 SAP Rate, and therefore the 9.5% floor, regardless of the current financing used to fund

   the loan.43 The Department not only responded that the change was not an error, it also

   acknowledged that this could be against the Department’s interests if the then-current low

   interest rate environment continued and the higher 9.5% floor was therefore triggered for all 1/2

   SAP Rate loans, resulting in a large government liability to lenders.44 The Department explained

   that, by requiring 1/2 SAP billing for loans originally financed with tax-exempt obligations, the

   policy change was intended to prevent lenders from being able to receive full SAP rather than

   1/2 SAP simply by refinancing their loans.45

           At the time the 1993 DCL was published in November 1993, the rate on Treasury Bills

   (the index historically used to calculate SAP payments) was approximately 3.10%, and when the

   41
        Ryan-Macie Aff. ¶¶ 29–30, Ex. R-03; see also Evans Ltr., Ex. R-04 (noting that Robert
        Evans recalled Nellie Mae’s “numerous requests for guidance to ensure accurate billing”).
   42
        See Ryan-Macie Aff. ¶¶ 29–30, Ex. R-03; Remondi Aff. ¶¶ 4–6, Ex. R-05.
   43
        See Ryan-Macie Aff. ¶¶ 14, 17 and Exs. 1–2 thereto, Ex. R-03.
   44
        Id. ¶¶ 18, 21–22 and Ex. 3 thereto.
   45
        Id. ¶ 21.


                                                   19
                                                  2162
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 89 of 135 PageID# 2365




   margin was added (generally 3.10% to 3.5%), loans subject to the 1/2 SAP Rate would have

   received the 9.5% minimum yield.46 Thus, even though the immediate ramifications of the

   Department’s 1992 regulations and the 1993 DCL, specifically the “in whole or in part”

   language, were clear, the Department did not change its policy of applying the 1/2 SAP Rate as

   broadly as possible. In other words, the Department knew exactly what it was doing when it

   issued guidance under the 1993 DCL.

           After failing to acknowledge this critical historical context, the hearing official

   summarily concluded that the 1993 DCL’s “in whole or in part” language contradicted the

   statutory language, which he found “is clear and unambiguous, and does not contain any

   qualifier or detailing descriptions for loans made with funds from tax-exempt obligations.”47

   The relevant statute, 20 U.S.C. § 1087-1(b)(2)(B), applies to “loans which were made or

   purchased with funds obtained by the holder from the issuance of obligations, the income from

   which is exempt from taxation under Title 26.” Contrary to the hearing official’s assertion, this

   language neither clearly nor unambiguously contradicts the interpretation of the Department as

   set forth in the DCL — especially when the DCL is applied to an obligation in which loans were

   financed through pooled proceeds and did not secure a specific series of bonds. If anything, the

   1993 DCL’s interpretation is the more natural reading of the statute, which is precisely why

   Nellie Mae requested guidance from the Department in the first place. The Department’s

   response — that 20 U.S.C. § 1087-1(b)(2)(B) applies to “loans made or purchased, in whole or in




   46
        See NCHER Website Interest & Special Allowance Rate Information, Historic 91-Day T-
        Bill Rates, Ex. R-06.
   47
        Initial Decision at 13, Ex. R-21.

                                                     20
                                                    2163
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 90 of 135 PageID# 2366




   part, with funds derived from tax-exempt obligations”48 — clarifies rather than contradicts the

   correct reading of the statute.49

           Moreover, the “in whole or in part” language was consistent with the 1/2 SAP Rate

   program’s rules and regulations, particularly the regulations issued on December 18, 1992.50 In

   fact, in the Department’s response to a report issued by the U.S. Government Accountability

   Office in September 2004, it stated, “In general, under the Department’s regulations, loans that

   are eligible for the special 9.5 percent subsidy retain that eligibility as long as the tax-exempt

   bond whose proceeds were used to make or purchase the loans remains open.”51 In other words,

   as long as the whole tax-exempt bond or any part of the tax-exempt bond is open (i.e., not retired

   or defeased), billing at the 1/2 SAP Rate is mandatory.

           The hearing official was wrong to invalidate the Department’s eminently reasonable

   clarification of the statute. The Department issued the 1993 DCL three months after OBRA

   1993’s enactment, when the Department was intimately familiar with the intended scope and

   effect of the statute. The 1993 DCL was also the product of careful consideration and

   collaboration, having been issued only after the Department sought and received comments from




   48
        DCL 93-L-161, at 13, Ex. R-22.
   49
        See Baytown Tech. Sch., Inc., U.S. Dep’t of Educ., No. 91-40-SP (Jan. 13, 1993) (noting that
        DCLs may assist the tribunal in interpreting the law, policies, or procedures); see also
        Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17, 1996) (noting that DCLs
        can clarify “unfounded assumptions” or ambiguities in regulations).
   50
        Federal Family Education Loan Programs, 57 Fed. Reg. 60280 (Dec. 18, 1992) (to be
        codified at 34 C.F.R. pt. 682).
   51
        See U.S. Gov’t Accountability Office, GAO-04-1070, Federal Family Education Loan
        Program: Statutory and Regulatory Changes Could Avert Billions in Unnecessary Federal
        Subsidy Payments at 42 (2004), http://www.gao.gov/products/GAO-04-1070.


                                                     21
                                                    2164
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 91 of 135 PageID# 2367




   industry participants.52 It is not the hearing official’s role — and well beyond his scope of

   authority — to unilaterally undermine this process more than 25 years after the fact through mere

   ipse dixit, claiming that “[t]he statutory language is clear and unambiguous” and therefore

   applies to loans that were funded only from tax-exempt obligations.53

           As support for striking down the 1993 DCL’s definitive guidance on the very subject of

   the current dispute, the hearing official described the “windfall” that would occur if the 1993

   Trust were subject to the 1/2 SAP Rate.54 But this ignores the fact that billing at full SAP would

   similarly be a “windfall” if interest rates were higher. By allowing the Department to enforce or

   ignore its guidance based on prevailing interest rates, industry members are put in a lose-lose

   situation that defeats the initial purpose of the SAP regime — to create liquidity and encourage

   loan originators to supply sufficient lending capacity for those seeking higher education. If

   interest rates during the period in question had been elevated rather than at historical lows, FSA

   doubtless would have seized upon the “in whole or in part” language in the 1993 DCL and

   insisted that all loans financed by the 1993 Trust remained subject to the 1/2 SAP Rate

   restrictions until all bonds within the financing pool created by the 1993 Trust had matured.

   FSA’s position to the contrary, in light of historically low interest rates that prevailed during the

   relevant period, is a blatant attempt to retroactively apply a new interpretation that runs contrary

   to the plain language of the Department’s own guidance — upon which Nellie Mae and the


   52
        See Ryan-Macie Aff. ¶¶ 28–29, Ex. R-03.
   53
        Notably, the hearing official’s interpretation requires the insertion of the word “only” into
        the statutory language, and courts “will not read the word ‘only’ into the statute ‘when
        Congress has left it out.’” Blue Water Navy Viet. Veterans Ass’n, Inc. v. McDonald, 830
        F.3d 570, 575 (D.C. Cir. 2016) (quoting Keene Corp. v. United States, 508 U.S. 200, 208
        (1993)).
   54
        Initial Decision at 13, Ex. R-21.


                                                    22
                                                    2165
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 92 of 135 PageID# 2368




   industry appropriately relied — and should therefore be rejected.55 Industry participants warned

   the Department about this exact issue back when it proposed the 1992 regulations, and the

   Department acknowledged the risks and implemented the regulations nevertheless. The hearing

   official should not be allowed to revisit this decision 25 years later.

           As noted above, the 1993 DCL made clear that (i) a single loan could be financed with

   more than one source of funds and (ii) if a loan was financed even in part with an eligible tax-

   exempt source of funds, the 1/2 SAP Rate applied to that loan.56 In the case of the 1993 Trust,

   the pooled proceeds included both eligible Bond Proceeds and eligible Receipts. As a result,

   throughout the existence of each sub-pool, all of the related loans were financed at least in part

   with the proceeds of every bond series in that pool. Navient was therefore required to bill for

   special allowance at the 1/2 SAP Rate until all the bonds in the pool were retired or defeased

   because each of the 1993 Trust Loans was financed at least in part with the proceeds of the 1993

   Bonds with which they were pooled. It was reasonable and appropriate for Nellie Mae to rely on

   the very specific guidance in the 1993 DCL, and FSA’s determination is inconsistent with that

   guidance.57

           Affirming the hearing official’s initial decision will yield a perverse result for the

   Department, industry participants, and students alike. Though the Department will gain a one-


   55
        See Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994) (a provision operates
        retroactively when it “impair[s] rights a party possessed when he acted, increase[s] a party’s
        liability for past conduct, or impose[s] new duties with respect to transactions already
        completed”); Travel Univ. Int’l, U.S. Dep’t of Educ., No. 94-99-SP (Feb. 3, 1995) (holding
        that, when Department policies create “confusion,” respondents who seek assistance to
        correctly apply the policy “should not be punished retroactively for failing to correctly
        anticipate the standards later promulgated by [the Department]”).
   56
        See DCL 93-L-161, at 13, Ex. R-22.
   57
        See Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17, 1996).


                                                     23
                                                    2166
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 93 of 135 PageID# 2369




   time lump sum of money, it comes at the cost of signaling to industry participants that they

   cannot rely on Department guidance. The consequences of this go well beyond the area of 1/2

   SAP billing: the wide variety of stakeholders who regularly depend on DCLs will know that

   they can be penalized for following these letters in good faith and that they should instead act

   according to their own interpretations of statutes and regulations, rather than the Department’s.

   By contrast, reversing the hearing official’s initial decision will have no precedential impact for

   the Department because this case is truly unique: Nellie Mae was the first and, it believes, the

   only nonprofit tax-exempt student loan issuer that had the financial standing to issue bonds on an

   unsecured basis.

           B.     The Unique Structure of the 1993 Trust Justified Its Administration
                  as a Single Obligation

           Other than acknowledging that the 1993 Bond structure was unique,58 the hearing official

   failed to address Navient’s argument that this structure justified its administration as a single

   “obligation” subject to the 1/2 SAP Rate. Because the 1993 Trust was a single obligation, the

   HEA and the Department’s regulations and guidance required Nellie Mae to claim special

   allowance at the 1/2 SAP Rate as long as any bond within its 1993 tax-exempt financing

   remained outstanding. This alone requires the FAD to be overturned. The Department’s

   contrary reading of the HEA would have permitted Nellie Mae and any other institution to defeat

   the original purpose of the 1/2 SAP Rate — which was to limit the ability to obtain full SAP

   based on tax-exempt financings — by retiring a single bond within the 1993 Trust and claiming

   full SAP on all of the associated loans even though other 1993 Bonds financing the loans

   remained outstanding.



   58
        See Initial Decision at 16, Ex. R-21.


                                                    24
                                                    2167
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 94 of 135 PageID# 2370




           The 1993 Bonds shared common characteristics that rendered them a single “obligation”

   for purposes of the HEA and the Department’s implementing regulations. All of the 1993 Bonds

   were governed by the terms of the same 1993 Trust Agreement, issued in the same calendar year,

   and payable from the same sources of funds. Moreover, the rights of each bondholder were

   identical to the rights of all other bondholders regardless of whether they held a 1993A bond or a

   1993H bond. Per the terms of the 1993 Trust Agreement,59 each bond was treated collectively

   and on a parity basis with the other bonds in terms of bondholders’ right to payments, default

   provisions, and remedies.60

           Critically, unlike the typical structure of student-loan bond financing at that time, loans

   purchased with the proceeds of the 1993 Bonds were not pledged as collateral in support of

   repayment of that bond or series.61 Rather, the 1993 Trust Agreement made all unencumbered

   loans of the Corporation, along with its general assets and credit, the source of repayment for all

   of the 1993 Bonds.62 Given that all bondholders of the 1993 Bonds shared the same rights and

   59
        See Trust Agreement, Ex. R-07.
   60
        See id. Right to Payment at 12–13; Events of Default at 18–20; Payment on Default at 21;
        Enforcement of Agreement at 22; and Amendments at 17.
   61
        Student loan taxable and tax-exempt bond structures issued by authorities were generally
        secured financings, meaning that investors had a right (with priority over other creditors) to
        foreclose upon specific pools of student loans and other assets in the event an issuer
        defaulted on its bonds. Nellie Mae was the first (and, it believes, only) nonprofit tax-exempt
        student loan issuer to secure general corporate ratings that allowed it to issue bonds on an
        unsecured basis. See Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1,
        1993) at 16, Ex. R-08. Nellie Mae’s ability to issue bonds backed by its general corporate
        rating was an extremely desirable and effective financing tool, because Nellie Mae was not
        required to identify specific loan pools as collateral for those bonds, to make covenants with
        respect to those loan pools, or to track loan performance according to the specific
        requirements of the lenders or bondholders. The unsecured financing was therefore much
        less administratively burdensome for Nellie Mae. The 1993 Trust was the only tax-exempt
        financing issued by Nellie Mae on an unsecured basis.
   62
        Ex. Trust Agreement at 13, Ex. R-07.

                                                    25
                                                    2168
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 95 of 135 PageID# 2371




   remedies against the same sources of funds, and that a default on any one 1993 Bond constituted

   a default on all 1993 Bonds, the 1993 Bonds constituted a single financing for purposes of the

   HEA’s 1/2 SAP Rate. The provisions of the 1993 Trust under which every series of the bonds

   were issued made them so interrelated that they constituted a single financial or economic

   obligation. Nellie Mae, therefore, appropriately treated that single obligation as maturing when

   all of the 1993 Bonds had matured.

           Nellie Mae’s approach was fully consistent with the Department’s prior statements

   concerning the meaning of the word “obligation.” In 1985, the Department defined “obligation”

   to mean “debt.”63 Moreover, 2006 Department guidance used the term “bond,” instead of the

   statutory and regulatory term “obligation,” to describe “the instrument used to borrow funds”;

   noted that lenders could use “notes or other instruments to raise funds”; and stated that

   references to “bond” in the guidance included “any other form of borrowing.”64 In the case of

   the 1993 tax-exempt financing, “the instrument used to borrow funds” was the 1993 Trust

   Agreement, and all of the 1993 Bonds were issued pursuant to that agreement and its

   supplemental indentures.65 Even within the FAD, FSA references “bonds,” “issues,” and


   63
        34 C.F.R. § 682.801 (1985).
   64
        Dear Colleague Letter FP-06-15, U.S. Dep’t of Educ., Payment of Special Allowance on
        Loans Made or Acquired with Funds from a Tax-Exempt Obligation (Oct. 2006),
        Attachment at 1 n.1, Ex. R-25.
   65
        The Department’s use in 2006 of the term bond “for convenience” was hardly a definitive
        statement that an “obligation” is always a single “bond” for 1/2 SAP Rate purposes,
        especially given that the guidance addressed secured student loan bonds and not unsecured
        serial financings like the 1993 tax-exempt financing. See id. Neither was the use of the
        term “bond” definitive when it appeared in guidance regarding an audit process that
        expressly disclaimed any intent “to examine whether the eligibility of a loan for 9.5 percent
        SAP has lapsed.” See Dear Colleague Letter FP-07-06, U.S. Dep’t of Educ., Audit
        Requirements for 9.5 Percent Minimum Special Allowance Payment Rate (Apr. 27, 2007),
        Attached Methodology Description at 3, Ex. R-27.


                                                   26
                                                   2169
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 96 of 135 PageID# 2372




   “series” in a sometimes interchangeable, unclear, and undefined manner, while also creating

   entirely new concepts — such as a “source bond.” Penalizing Navient by enforcing a previously

   unarticulated distinction between these terms would be arbitrary and capricious.66

           Unlike FSA’s approach in the FAD, Nellie Mae’s approach fully comported with the

   original intent of the HEA’s 1/2 SAP provisions and the Department’s 1992 regulations. The

   HEA provisions, which Congress enacted in 1980 when interest rates were high, were intended

   to maximize the loans that were subject to 1/2 SAP.67 Similarly, the Department’s 1992

   regulations required 1/2 SAP to continue to be claimed on loans even after they were transferred

   from a tax-exempt obligation to a taxable obligation, so long as the tax-exempt obligation

   remained outstanding and the authority maintained ownership of the loan.68 This regulation,

   which was originally proposed during a period of higher interest rates, was designed to prevent

   lenders from receiving a windfall by moving loans from tax-exempt obligations to taxable

   obligations to obtain the associated regular SAP.69

           When these provisions were enacted, Congress and the Department would have looked

   with great skepticism at any effort by a lender to ignore the economic and structural realities of a


   66
        See generally Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126–27 (2016) (ruling
        that where the agency did not “explain why it deemed it necessary to overrule its previous
        position” — on which the industry had relied for years — the rule was arbitrary and
        capricious; when changing its positions, an agency must be “cognizant that longstanding
        policies may have ‘engendered serious reliance interests that must be taken into account’”
        and that a “reasoned explanation is needed for disregarding” those interests).
   67
        See Guaranteed Student Loan Program, 50 Fed. Reg. 5506 (Feb. 8, 1985) (to be codified at
        34 C.F.R. pt. 682) (“The rule implements the Congressional intention . . . to reduce special
        allowances to parties whose lower cost of borrowing does not justify Federal subsidy at the
        rate paid commercial lenders.”).
   68
        34 C.F.R. § 682.302(e)(2); DCL 96-L-186, item 30, Ex. R-24.
   69
        See U.S. Gov’t Accountability Office, supra note 51, at 4–5.


                                                    27
                                                   2170
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 97 of 135 PageID# 2373




   serial unsecured financing and instead obtain full SAP payment simply because any particular

   bond within the financing had matured. The fact that the interest-rate environment reversed in

   the years following the 1992 regulation does not alter Congress’s and the Department’s original

   intent.

             As Navient’s proper treatment of the 1993 Trust as a single obligation independently

   justified billing at the 1/2 SAP Rate until all of the 1993 Bonds had matured, the Secretary can

   and should reverse the initial decision and overturn the FAD on this ground alone. At minimum,

   the Secretary must reverse and remand for further proceedings so that the hearing official can

   rule on this issue, which he failed to address in his initial decision.

   II.       THE HEARING OFFICIAL FAILED TO ADDRESS THE FACT THAT FSA’S
             CLAIM IS PRECLUDED BY ITS 2007 SETTLEMENT WITH NAVIENT

             The hearing official erred by ignoring the 2007 settlement agreement between FSA and

   Navient, which precludes FSA’s claim. Wholly apart from the erroneous invalidation of the

   Department’s definitive guidance noted above, this failure requires reversal of the initial

   decision. In its 2007 DCL, the Department announced that it would broadly forgo enforcement

   action with respect to 1/2 SAP Rate billing practices prior to September 30, 2006, if a lender

   adopted the Department’s new standard policy on a prospective basis. The Department also

   made this offer individually to Navient in a letter dated January 24, 2007, which Navient

   accepted in its February 15, 2007 response letter. Consequently, FSA’s demand that Navient

   forfeit 1/2 SAP Rate payments is foreclosed by the plain language of its binding settlement

   agreement with Navient. By undertaking the OIG audit, the Department breached the promise it

   made in the 2007 DCL and January 24, 2007 letter, a promise that Navient reasonably relied on

   in its decision to forgo any further billing at the 1/2 SAP Rate. The Secretary should exercise her

   final decision-making power to hold that the Department is bound by the terms of its 2007


                                                     28
                                                     2171
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 98 of 135 PageID# 2374




   settlement agreement with Navient and cannot seek repayment of any alleged overbilling of 1/2

   SAP prior to September 30, 2006. Ruling otherwise would signal to industry participants that

   not only can they not rely on the Department’s guidance in the normal course of their business,70

   but they also cannot rely on the Department’s explicit written agreements.

          There is no question that the parties’ letter exchange formed a binding settlement

   agreement. A settlement agreement is a contract and therefore requires “parties who have the

   capacity and authority to agree, a definitive offer and acceptance, and consideration.”71 Here, all

   of those elements are met.

          Offer: The Department’s 2007 DCL and subsequent January 24, 2007 letter constituted

   an offer to settle all potential claims for repayment based on overbilling of SAP that occurred

   prior to September 30, 2006. As the government acknowledged in a recent filing, the

   Department’s 2007 DCL “offered lenders a general administrative settlement of the special

   allowance billing controversy by stating that it would not seek to recover disputed funds already

   paid to a lender as long as that lender refrained from billing for disputed funds in the future.”72

          Meeting of the Minds: The plain language of the 2007 DCL and subsequent letter

   included “terms with precise meaning that provide[d] certainty of performance.”73 The

   Department stated that, in exchange for complying with certain new procedures going forward, it


   70
        See supra Section I.A.
   71
        In re Appraisal of Enstar Corp., CIV. A. No. 7802, 1989 WL 11139, at *5 (Del. Ch. Jan. 31,
        1989).
   72
        Statement of Interest by the United States of America at 4, United States ex rel. Oberg v.
        Penn. Higher Educ. Assistance Agency, 1:07-cv-960-CMH-JFA (Mar. 24, 2017) (emphasis
        added).
   73
        Allied Mut. Ins. Co. v. Colby Dev. Co., 669 N.W.2d 261, at *4 (Iowa Ct. App. 2003) (citing
        Heartland Express, Inc. v. Terry, 631 N.W.2d 260, 268 (Iowa 2001)).


                                                    29
                                                    2172
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 99 of 135 PageID# 2375




   would “not seek to recoup SAP already received in excess of that payable at the standard rate for

   quarters ending on or before September 30, 2006 at the 9.5 percent minimum return rate for

   loans that were neither first-generation loans nor second-generation loans.” The 2007 DCL and

   January 24 letter “induce[d] a reasonable belief”74 that when Navient accepted the terms in its

   February 15, 2007 letter, all potential claims for prior overbilling of 1/2 SAP were extinguished.

              Acceptance: “A binding contract also requires acceptance of the offer,”75 which Navient

   expressly did in a letter dated February 15, 2007, when it accepted the Department’s terms and

   voluntarily ceased all prospective billing for special allowance at the 1/2 SAP Rate.76 Navient

   further “agree[d] to accept payment on . . . submitted requests for special allowance payments for

   the fourth quarter of 2006 at the standard SAP rate.”77 Navient’s acceptance acknowledged its

   understanding of the conditions that the Department placed on its offer in the 2007 DCL and

   corresponding January 24, 2007 letter.78 Rather than undertake a time-consuming and expensive

   audit, Navient stated that it would simply stop billing for special allowance at the 1/2 SAP Rate,

   and it accepted payment at the standard SAP Rate for all then-outstanding requests.

              Consideration: Making good on its promise, Navient did, in fact, forgo all additional

   billing for 1/2 SAP beginning in the fourth quarter of 2006 and consequently forfeited money to

   which it was otherwise entitled. From October 2006 until the fourth quarter of 2014, when the


   74
        Id.
   75
        Id. (citing Magnusson Agency v. Public Entity Nat’l Co.-Midwest, 560 N.W.2d 20, 26 (Iowa
        1997)).
   76
        Letter from Robert S. Lavet to Theresa Shaw (Feb. 15, 2007), Ex. R-11 (stating that Navient
        “agree[d] to make no further claims for SAP at the 9.5 percent minimum return rate”).
   77
        Id.
   78
        Letter from Theresa Shaw to Tim Fitzpatrick (Jan. 24, 2007), Ex. R-14.


                                                     30
                                                     2173
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 100 of 135 PageID# 2376




    last of its qualifying tax exempt obligations were repaid, Navient accepted lower payments than

    it was entitled to on every loan qualifying for 1/2 SAP. This is sufficient consideration resulting

    in a valid contract.79

            Attempts by FSA to recast the 2007 DCL and subsequent correspondence as anything

    other than a settlement agreement are unfair and belied by the plain language of those

    documents. This unfairness is highlighted by FSA’s inconsistent treatment of other industry

    participants. While other lenders substantially grew their portfolio of loans subject to the 1/2

    SAP Rate (by as much as 800%) to increase the number of their loans eligible to receive the

    9.5% floor, Navient reduced its portfolio of such loans and, in response to the 2007 DCL and

    January 24, 2007 letter, voluntarily ceased all 1/2 SAP Rate billing to which it was statutorily

    entitled. Despite Navient’s good-faith efforts, FSA breached its settlement agreement by

    instituting this audit and insisting on the forfeiture of alleged SAP overpayments. By contrast,

    the Department’s settlement with Nelnet required Nelnet only to change its practices on a

    prospective basis and required no repayment of the $278 million in “excess” special allowance

    whatsoever.80 This disparate treatment is inequitable considering Navient’s good-faith efforts to

    reduce its portfolio of loans eligible to receive the 9.5% floor while other lenders were doing the

    exact opposite.

            Based on the foregoing, FSA’s demand for repayment of alleged 1/2 SAP overbilling by

    Navient prior to September 30, 2006, is foreclosed by the parties’ controlling settlement




    79
         “[G]iving up something which the promise was theretofore privileged to retain” is adequate
         consideration. 3 Williston on Contracts § 7:4 (4th ed. 2018).
    80
         See Resp’t Navient Corp.’s Req. for Review of Final Audit Determination at 55–56 &
         nn.32–33, Ex. R-16.


                                                    31
                                                    2174
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 101 of 135 PageID# 2377




    agreement. The hearing official failed to address this argument,81 which requires reversal. The

    Secretary should rule that the settlement agreement is binding and the Department is prevented

    from seeking repayment of any alleged overbilling of 1/2 SAP prior to September 30, 2006. At

    minimum, the hearing official’s failure to analyze whether FSA’s claim was extinguished by this

    settlement agreement requires a reversal and remand for further proceedings.

    III.      THE HEARING OFFICIAL ERRED IN FINDING THAT NELLIE MAE
              COULD NOT CLAIM 1/2 SAP ON LOANS THAT WERE TRANSFERRED
              TO ECFC BY NMELC

              The hearing official erroneously held that Nellie Mae was not permitted to claim special

    allowance at the 1/2 SAP Rate for certain loans (the “ECFC Loans”) after they were transferred

    from NMELC (EIN *352) to ECFC (EIN *392) in July and August 2004. This conclusion

    regarding the transfer of loans from a Nellie Mae subsidiary to its corporate parent is based on a

    flawed understanding of an Internal Revenue Code provision that simply does not apply to the

    transfer at issue. It also contradicts the Department’s past practices and the original intent of the

    1/2 SAP Rate provisions and the 1992 regulations, which were promulgated to limit lenders’

    ability to receive full SAP on loans previously financed with tax-exempt sources of financing.

    The ECFC Loans were, in fact, eligible for the 1/2 SAP Rate after their transfer, and the

    Secretary should accordingly reverse the initial decision and overturn this finding in the FAD.

              Specifically, the hearing official held that the ECFC Loans were ineligible for the 1/2

    SAP Rate because the transfer from NMELC to ECFC did not satisfy the requirements of I.R.C.

    § 150(d)(3)(B), which defines the requirements for bonds to maintain their tax-exempt status


    81
           The hearing official noted only that “Navient states that in 2007 it told FSA it would
           voluntarily cease all prospective billing for special allowance payments at the 1/2 SAP rate
           in exchange for FSA’s offer to purportedly forego enforcement of the existing statutory
           language.” Initial Decision at 15, Ex. R-21. He offered no analysis explaining why FSA’s
           “purported[]” offer was anything less than a binding settlement agreement.


                                                      32
                                                      2175
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 102 of 135 PageID# 2378




    when an issuer elects to cease status as a qualified scholarship funding corporation and transfer

    its assets to a taxable subsidiary, or “successor” corporation. The hearing official referred to this

    provision as “[t]he determinative statutory requirements for a successor entity to retain

    qualification for tax-exempt bond purposes.”82 But this statement reveals his fundamental

    misunderstanding of that provision. I.R.C. § 150(d)(3) deals solely with the initial transfer of

    assets and liabilities from the nonprofit qualified scholarship funding organization to a newly

    created first-level for-profit subsidiary; it does not address transactions occurring after the initial

    transfers from the qualified scholarship funding corporation to the “successor” transferee.83

    Indeed, the headings of I.R.C. § 150(d)(3) (“Election to cease status as qualified scholarship

    funding corporation”) and I.R.C. § 150(d)(3)(B) (“Assets and liabilities of issuer transferred to

    taxable subsidiary”) make it clear that the tax code provision is addressing the initial transfer of

    the bond issuer’s (here, NEELMC’s) assets and liabilities to a newly created for-profit subsidiary




    82
         Id. at 14.
    83
         The full text of I.R.C. § 150(d)(3)(B) is as follows:

    (B) Assets and liabilities of issuer transferred to taxable subsidiary
    The requirements of this subparagraph are met by an issuer if—
    (i) all of the student loan notes of the issuer and other assets pledged to secure the repayment of
          qualified scholarship funding bond indebtedness of the issuer are transferred to another
          corporation within a reasonable period after the election is made under this paragraph;
    (ii) such transferee corporation assumes or otherwise provides for the payment of all of the
          qualified scholarship funding bond indebtedness of the issuer within a reasonable period
          after the election is made under this paragraph;
    (iii) to the extent permitted by law, such transferee corporation assumes all of the
          responsibilities, and succeeds to all of the rights, of the issuer under the issuer’s agreements
          with the Secretary of Education in respect of student loans;
    (iv) immediately after such transfer, the issuer, together with any other issuer which has made an
          election under this paragraph in respect of such transferee, hold all of the senior stock in
          such transferee corporation; and
    (v) such transferee corporation is not exempt from tax under this chapter.


                                                      33
                                                      2176
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 103 of 135 PageID# 2379




    (in this case, Nellie Mae Holdings Corporation (EIN *783), originally named Nellie Mae

    Corporation) and not any subsequent transfers to new subsidiaries (e.g., from NMELC to ECFC).

           FSA concedes that when NEELMC first transferred the ECFC Loans (along with all its

    other loans) to Nellie Mae Holdings and NMELC as part of its conversion, these entities were

    eligible to continue to claim 1/2 SAP for those loans on the same basis that NEELMC, the

    authority, would have been eligible to do.84 But the hearing official assumed, without addressing

    any of Navient’s arguments to the contrary, that I.R.C. § 150(d)(3)(B)’s requirements apply to

    subsequent transfers as well. The hearing official’s agreement with the Department’s bald

    assertion that subsidiaries of Nellie Mae Holdings (such as NMELC and Nellie Mae Loan

    Finance LLC) or any subsequent transferees must conform to I.R.C. § 150(d)(3)(B)’s

    requirements is completely unsupported by any reasonable reading of the statute and creates a

    nonsensical, impossible standard.

           Notably, the Department never denied special allowance at the 1/2 SAP Rate to NMELC,

    Nellie Mae Loan Finance LLC, or (to Navient’s knowledge) any other entity on the basis that the

    company did not meet I.R.C. § 150(d)(3)(B)’s requirements — a fact the hearing official ignored

    in his initial decision. Further, nothing in the HEA, applicable regulations, or guidance supports

    FSA’s newly asserted position that this definition must be met for an entity to receive the 1/2

    SAP Rate. In the past, FSA allowed payment at the 1/2 SAP Rate to entities that received

    eligible loans in the context of corporate reorganizations. Only now, when it aligns with FSA’s

    incorrect conclusions in the FAD, does FSA argue that these are improper and demand forfeiture

    of the related special allowance. It is inappropriate for FSA to hold Navient to this newly crafted




    84
         See FAD at 20, Ex. R-01.


                                                    34
                                                   2177
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 104 of 135 PageID# 2380




    standard without notice, especially when it conflicts with the Department’s longstanding

    practice.85

            Nellie Mae’s continued billing of the 1/2 SAP Rate on the ECFC Loans after their

    transfer from NMELC to its affiliate ECFC was entirely consistent with Congress’s and the

    Department’s original objective to maximize the loans subject to the 1/2 SAP Rate and limit

    loans subject to full SAP. By contrast, FSA’s position — that a lender could avoid the

    restrictions of 1/2 SAP simply by transferring a loan to a subsidiary — is both opportunistic and

    inconsistent with Departmental regulations. Indeed, if interest rates had been significantly higher

    following the loan transfer from NMELC to ECFC, FSA undoubtedly would not being taking

    this position (or any other of the positions outlined in the FAD). And if Nellie Mae had ceased

    1/2 SAP Rate billing on transferred loans in a high-interest-rate environment, FSA likely would

    have subjected Nellie Mae to administrative action.

            When NMELC transferred loans to ECFC in 2004, ECFC was the sole member of Nellie

    Mae Holdings and Nellie Mae Holdings was the sole member of NMELC, the obligor on the

    1993 Bonds.86 Because Nellie Mae Holdings and NMELC had previously been converted into

    single member limited liability companies, they were disregarded as separate entities from

    ECFC, their owner, for U.S. federal income tax purposes.87 Accordingly, any sale or transfer of



    85
         See Encino Motorcars, 136 S. Ct. at 2126 (agencies should be “cognizant that longstanding
         policies may have engendered serious reliance interests that must be taken into account”).
    86
         The wind-down of the SLMA, the GSE, took place at the end of 2004. In June, 2004, in
         preparation for this wind-down and ultimately the dissolution of SLMA, SLMA’s
         subsidiaries, including Nellie Mae Holdings LLC and Nellie Mae Education Loan LLC,
         were transferred to ECFC. Affidavit of Mark L. Heleen dated July 20, 2016 (“Heleen Aff.”)
         ¶ 5, Ex. R-09.
    87
         See 26 C.F.R. § 301.7701-2(c)(2).


                                                    35
                                                   2178
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 105 of 135 PageID# 2381




    assets between the two is disregarded for U.S. federal income tax purposes.88 Even if Nellie Mae

    Holdings and NMELC had not been single member limited liability companies, however, ECFC

    would still have benefited from the tax-exempt rate through the corporate structure that existed in

    2004 — the only relevant date. Additionally, in accordance with generally accepted accounting

    principles, the parent company (SLM Corporation) consolidated both ECFC and NMELC for

    financial reporting purposes.89 These accounting principles reflect the fact that the various

    entities, though they may be legally distinct, are not financially or economically distinct for 1/2

    SAP Rate purposes. Therefore, contrary to the hearing official’s holding that NMELC’s

    liabilities were not the liabilities of ECFC, ECFC did in fact experience the tax-exempt cost of

    funds for the ECFC Loans because the benefits of the 1993 Bonds were rolled directly up to

    ECFC. For the Secretary’s convenience, an illustration of SLM Corporation’s structure is

    provided below:




    88
         See Heleen Aff. ¶¶ 5–6, Ex. R-09.
    89
         See Consolidation, Accounting Stand. Codification 810-10-25-1 (Fin. Accounting Stand.
         Bd. 2016).


                                                     36
                                                    2179
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 106 of 135 PageID# 2382




              Corporate Structure Shortly After Navient Acquisition of Nellie Mae
                                         (Aug. 1999)


                                          SLM CORPORATION



                                                                          SLMA
            SALLIE MAE, INC.
                                                                           (GSE)



               NELLIE MAE                                        NELLIE MAE HOLDINGS
          CORPORATION (EIN *373)                                  CORPORATION (EIN
                                                                         *783)
           (originally named Nellie Mae
               Holding Corporation)                                    (originally named
                                                                    Nellie Mae Corporation)



           NM EDUCATION LOAN                                          NELLIE MAE
          CORPORATION (EIN *392)                                    EDUCATION LOAN
                                                                     CORP (EIN *352)
           (later renamed SLM Education
                Credit Finance Corp.)                              (converted on 12/31/02 to
                                                                   Nellie Mae Education Loan
                                                                     LLC) (1993 Bonds and
                                                                    ECFC Loans Held Here))



                                                                      NELLIE MAE
                                                                    EDUCATION LOAN
                                                                      FINANCE LLC




                                                 37
                                                2180
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 107 of 135 PageID# 2383



                                    Corporate Structure at Time of
                                        Loan Transfers from
                                         NMELC to ECFC
                                         As of June 30, 2004



                                          SLM CORPORATION


                SLM EDUCATION                                  SLMA
                CREDIT FINANCE
                 CORPORATION                                  (GSE)*
                (ECFC) (EIN *392)                       dissolved on Dec. 29, 2004




                  NELLIE MAE
                 HOLDINGS LLC
                   (EIN *783)
                (now single member llc
                  disregarded for tax
                       purposes)




                   NELLIE MAE
                EDUCATION LOAN
                  LLC (EIN *352)
                (now single member llc
                  disregarded for tax
               purposes (1993 Bonds and
                ECFC Loans held here))




                NELLIE MAE LOAN
                  FINANCE LLC




                                                 38
                                                 2181
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 108 of 135 PageID# 2384




             Because the hearing official’s ruling that ECFC was not eligible to receive the tax-

    exempt bonds was based on a misapplication of I.R.C. § 150(d)(3)(B) and is contrary to the

    Department’s own policies and past practices, the Secretary should reverse the hearing official’s

    initial decision and rule that the ECFC Loans were eligible for the 1/2 SAP Rate.90 A short-

    sighted ruling that FSA is entitled to seek the forfeiture of alleged 1/2 SAP Rate overpayments

    based on a novel (and incorrect) application of the Internal Revenue Code would signal to

    lenders that they cannot expect consistent, lawful enforcement of regulations in the student loan

    industry.

    IV.      FSA’S CLAIM IS UNTIMELY AND EXCEEDS THE SCOPE
             OF THE OIG AUDIT

             The hearing official incorrectly found that no statute of limitations applies to this action,

    a position that is unsupported by the law and undermines due process guarantees. This appeal

    pertains to an audit initiated by OIG a dozen years ago, in 2007, and a FAD issued in 2013

    regarding findings on bonds issued 20 years earlier in 1993. FSA’s claim for alleged SAP

    overpayments is untimely and, as the hearing official acknowledged, exceeds the scope of the




    90
          Without conceding its position that Navient correctly billed for special allowance on the
          ECFC loans during the period in question, Navient has determined that, using the actual
          payment amounts less the amount that would have been payable on the ECFC Loans at the
          full-SAP rate, the alleged overpayment would be $11.1 million — not the $12.3 million
          ascribed by the OIG. See Wheeler Aff. ¶ 14, Ex. R-02. If the Secretary disagrees with
          Navient’s contention that the hearing official’s initial decision should be reversed and the
          FAD’s findings overturned, the Secretary should at least exercise her power to modify the
          initial decision so as to limit Navient’s liability to $11.1 million for alleged overpayments
          relating to the transfer of the ECFC Loans. This simple, straightforward calculation can be
          made using information available in the record, which FSA acknowledged at oral argument.
          See Tr. at 117:4–10, Ex. R-19 (“[T]he documentary evidence that would be necessary for
          that determination is already on the record, because the dates the bonds in question were
          retired were specifically included in NMELC’s SEC filings, which were public record and
          certified by their counsel. So we have those dates already.”).


                                                       39
                                                      2182
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 109 of 135 PageID# 2385




    OIG audit.91 Not only does the relevant statute of limitations bar FSA’s claim, but FSA’s

    unjustified delay and unnecessary bifurcation of proceedings has further prejudiced Navient,

    justifying the dismissal of FSA’s claim on equitable grounds.

            A.     The Statute of Limitations Bars FSA’s Claim for Navient to Forfeit
                   Alleged SAP Overpayments

            FSA’s claim that Navient forfeit alleged SAP overpayments is barred by 28 U.S.C.

    § 2462, which affords the government five years in which to bring suit to enforce “any civil fine,

    penalty, or forfeiture, pecuniary or otherwise.” In reaching the flawed conclusion that “there is

    no successful statute of limitations challenge to final audit determinations”92 the hearing official

    erroneously relied on Interactive Learning Systems, U.S. Dep’t of Educ., No. 04-08-SA (Mar. 8,

    2005). But that proceeding held that the six-year statute of limitations under a different statute,

    28 U.S.C. § 2415, was not applicable because FSA was “not seeking damages.”93 That case did

    not address § 2462, and it certainly did not hold that no statute of limitations applies to audit

    determinations.




    91
         The hearing official stated, “While FSA may have the authority to audit, review and require
         repayment for the period before June 1, 2002, it may not do so in the context of the appeal of
         its FAD for this proceeding. This decision’s necessarily limited scope may not be extended
         to the period before June 1, 2002.” Initial Decision at 18–19, Ex. 21. Navient continues to
         dispute that FSA has the authority to require repayment for the period before June 1, 2002,
         and agrees with the hearing official’s ruling that the FAD’s scope may not be extended to
         the period before June 1, 2002. In addition to being outside the scope of the OIG audit, any
         claim for the forfeiture of alleged overpayments prior to June 1, 2002, is barred by the
         doctrine of laches because FSA’s lack of diligence in asserting its claim has greatly
         prejudiced Navient. See generally Navient Corp.’s Suppl. Br. at 6–10, Ex. R-20.
    92
         Initial Decision at 18, Ex. R-21.
    93
         Interactive Learning Sys., U.S. Dep’t of Educ., No. 04-08-SA (Mar. 8, 2005). Navient has
         not argued that § 2415 applies nor has it argued that FSA is seeking damages.


                                                     40
                                                     2183
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 110 of 135 PageID# 2386




           The hearing official’s position that no statute of limitations applies here would, by FSA’s

    own argument, open up claims for the repayment of money disbursed fifty years ago or more. 94

    Such a result would violate the basic tenets of due process. “‘The fundamental requisite of due

    process of law is the opportunity to be heard’ . . . ‘at a meaningful time and in a meaningful

    manner.’”95 FSA’s claim concerns payments made fifteen years before the FAD was issued; far

    beyond a “meaningful time” that would allow Navient to challenge the claim in a “meaningful

    manner.” Statutes of limitations are designed to prevent precisely what FSA seeks — an

    unlimited period of time to pursue a stale claim. In Gabelli v. SEC, 133 S. Ct. 1216 (2013), the

    Supreme Court reaffirmed that statutes of limitations “promote justice by preventing surprises

    through the revival of claims that have been allowed to slumber.”96

           Due process requires there to be a time limit for FSA’s claim. That time limit is clearly

    supplied by § 2462, which applies to FSA’s claim that Navient forfeit alleged SAP

    overpayments. A “forfeiture occurs when a person is forced to turn over money or property” due

    to alleged wrongdoing,97 which is precisely what would be required of Navient under the terms

    of the FAD. In SEC v. Graham, 823 F.3d 1357 (11th Cir. 2016), the Eleventh Circuit found “no

    indication that in enacting § 2462’s widely applicable statute of limitations, Congress meant to




    94
         See Tr. at 141:17–20, Ex. R-19 (“Hearing Official: So under that provision, you could go
         back 50 years? Ms. Varnovitsky: Says any period. Yes, Your Honor.”).
    95
         Goldberg v. Kelly, 397 U.S. 254, 267 (1970) (first quoting Grannis v. Ordean, 234 U.S. 385,
         394 (1914), then quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965) (emphasis added)).
    96
         133 S. Ct. at 1221 (quoting R.R. Telegraphers v. Ry. Express Agency, Inc., 321 U.S. 342,
         348–49 (1944)).
    97
         SEC v. Graham, 823 F.3d 1357, 1363 (11th Cir. 2016) (holding that disgorgement is a
         forfeiture under § 2462 and that the five-year statute of limitations applies).


                                                    41
                                                    2184
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 111 of 135 PageID# 2387




    adopt . . . technical definitions of forfeiture and disgorgement.”98 Here, FSA is seeking to force

    Navient to turn over money due to alleged 1/2 SAP overbilling. Consequently, its claim falls

    squarely within the definition of a forfeiture.99

             The five-year statute of limitations bars any action by FSA. Under § 2462, the five-year

    period runs from the date of the alleged conduct, not from when the government became aware

    of the conduct.100 Because FSA’s claim is based on bills Navient submitted beginning in 1998,

    the statute of limitations expired in 2003.101 Even if the statute of limitations was tolled until

    2005 — the date of the final Navient SAP bill for the 1993 Trust — the FAD should have been

    issued no later than 2010. The FAD was not issued until 2013, three years beyond even the most

    conservative view of the applicable statute of limitations.



    98
          Id. at 1364. Furthermore, in Kokesh v. SEC, 137 S. Ct. 1635 (2017), the Supreme Court
          ruled that a claim for disgorgement to the SEC is necessarily a forfeiture under § 2462 and is
          subject to its five-year statute of limitations. Although this appeal involves forfeiture to
          FSA rather than the SEC, Kokesh’s reasoning applies with equal force here.
    99
          FSA’s contention that its claim qualifies as an administrative offset under 31 U.S.C. § 3716
          rather than a forfeiture is untenable. By its own explicit terms, § 3716 excludes “[p]ayments
          certified by the Department of Education under a program administered by the Secretary of
          Education under title IV of the Higher Education Act of 1965.” 31 U.S.C. § 3716(c)(1)(C)
          (stating such payments “shall not be subject to administrative offset under this subsection”).
          Never before has FSA characterized this claim as an administrative offset of a debt under
          § 3716. To the extent it wishes to do so now, it has clearly failed to follow its own
          applicable procedures. See, e.g., 34 C.F.R. § 30.22(a)(1) (requiring “the Secretary [to]
          provide[] a debtor with written notice of the Secretary’s intent to offset before initiating the
          offset”). Instead, FSA has consistently cited procedures set forth in 34 C.F.R. §§ 668.114–
          116 as governing its claim for repayment.
    100
          See Gabelli, 133 S. Ct. at 1220–21.
    101
          The Department was clearly aware of Navient’s billing in 1993, as Navient submitted its
          bills directly to the Department, which remitted payment. Additionally, Navient had
          specific discussions with the Department about SAP billing rules for loans financed on an
          unsecured basis, such as those in the 1993 Trust. See Ryan-Macie Aff. ¶ 29, Ex. R-03;
          Evans Ltr., Ex. R-04.


                                                        42
                                                        2185
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 112 of 135 PageID# 2388




             FSA’s cited support for its proposition that no limitations period applies — 34 C.F.R.

    § 682.413(a)(1)(iii) — simply refers to repayment of special allowance compensation “for any

    period in which the lender . . . violates the requirements” and is silent as to the period in which a

    claim for such repayment must be brought. The Secretary should hold that the five-year statute

    of limitations set forth in § 2462 applies and therefore that FSA’s claim is untimely, and the

    Secretary should accordingly reverse the initial decision and overturn the FAD.

             B.     FSA’s Unjustified Bifurcation Has Further Delayed Proceedings
                    and Prejudiced Navient

             Not only did the hearing official fail to address Navient’s arguments that bifurcation

    would further delay proceedings and cause prejudice to Navient,102 he erroneously stated that

    “Navient does not contest the unusual bifurcated nature of this appeal.”103 Navient has

    consistently contested FSA’s unjustified request for bifurcation, which has further delayed

    proceedings and caused prejudice to Navient. In fact, Navient objected to this at the hearing and

    again in the supplemental briefing submitted to the hearing official.104 Fed. R. Civ. P. 42(b) sets

    forth the factors for a court to consider in determining whether bifurcation is appropriate:

    “convenience, to avoid prejudice, or to expedite and economize.” None of these goals was

    served by bifurcating these proceedings. Should the Secretary disagree with Navient’s

    arguments that the initial decision should be reversed and the FAD overturned, Navient

    respectfully requests that the Secretary concurrently decide liability and, if necessary, damages.

             Deciding liability now and damages later could add additional years before the final

    resolution of this action: after the Secretary determines liability, FSA will then need to

    102
          See Navient Corp.’s Suppl. Br. at 10–13, Ex. R-20.
    103
          Initial Decision at 3, Ex. R-21.
    104
          See Tr. at 71:10–73:7, Ex. R-19; Navient Corp.’s Suppl. Br. at 10–13, Ex. R-20.


                                                     43
                                                     2186
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 113 of 135 PageID# 2389




    undertake additional fact-finding, and then Navient would almost certainly dispute FSA’s

    calculation. After all of that, the parties would simply end up back before the Secretary. The

    evidentiary challenges and long-endured uncertainty with regard to liability faced by Navient

    weigh against bifurcating this proceeding. Memories diminish, key employees depart, and

    locating documents from separate entities that date back to the 1990s becomes significantly

    harder with each passing day. “[P]rejudice of considerable delay resulting if bifurcation of

    liability and damages is granted . . . can only be cured by denying bifurcation.”105

            As FSA readily admits, its request for bifurcation stems from a desire to reach beyond the

    time period reviewed under the FAD and to seek forfeiture of additional alleged

    overpayments.106 This bootstrapping rationale is not an appropriate justification for bifurcation.

    The regulation governing Navient’s appeal of the FAD explicitly states that evidence is

    “irrelevant and immaterial” if it “relat[es] to a period of time other than the period of time

    covered by the audit program review.”107 Knowing that it cannot introduce pre- June 2002

    evidence in front of the hearing official, FSA sought to bifurcate as a means to include this

    “irrelevant and immaterial” evidence in calculating damages at a later date.

            FSA’s approach has left Navient in a perpetual state of uncertainty, which the hearing

    official failed to recognize or address. On the one hand, FSA purports to rely on the FAR in




    105
          Briggs & Stratton Corp. v. Chongqing RATO Power Co., No. 5:13-CV-316, 2013 WL
          5963151, at *6 (N.D.N.Y. Nov. 7, 2013) (quoting BASF Catalysts LLC v. Aristo, Inc., 2009
          WL 523123, at *2 (N.D. Ind. Mar. 2, 2009)).
    106
          See Tr. at 114:18–155:17, Ex. R-19; see also id. at 140:13–14 (“[W]e may not need any
          additional calculations, or we may. That’s the point of bifurcation.”).
    107
          34 C.F.R. § 668.116(f)(1).


                                                     44
                                                     2187
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 114 of 135 PageID# 2390




    setting forth the forfeiture amount as $22.3 million.108 On the other, FSA attempts to separate

    the FAD from the FAR and argues for forfeiture of alleged overpayments dating back to 1998.

    This is not the “convenience” contemplated by Fed. R. Civ. P. 42(b). Bifurcation is often

    necessary to “simplif[y] the issues for [a] jury” in order to “reduce[] the danger of unnecessary

    jury confusion.”109 This consideration is inapplicable here.110

             Because none of the justifications for bifurcation would be served here, the Secretary

    should concurrently decide liability and, if necessary, damages.




    108
          See FAD at 23–24, Ex. R-01 (stating that “FSA considers the overpayment amount of
          $22.3M as calculated by the OIG, to be a reasonable estimate”).
    109
          Chemstar, Inc. v. Liberty Mut. Ins. Co., 42 F.3d 1398, at *2 (9th Cir. 1994) (table decision)
          (quoting Hirst v. Gertzen, 676 F.2d 1252, 1261 (9th Cir. 1982)).
    110
          With regard to the alleged $12.3 million overpaid since 2004, Navient has already calculated
          that the alleged overpayment amount would be $11.1 million. See Wheeler Aff. ¶ 14, Ex. R-
          02 (using the formula prescribed in the Higher Education Act, Mr. Wheeler calculated the
          actual special allowance paid less the amount that would have been payable on the ECFC
          loans at the full-SAP rate). FSA’s failure to calculate the amount correctly in the FAD does
          not mean the calculation is complicated to perform or requires a special formula or method.
          See FAD at 24, Ex. R-01.


                                                     45
                                                     2188
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 115 of 135 PageID# 2391




                                              CONCLUSION

           Navient’s approach to special allowance billing on the loans in question was based on

    written guidance that the Department issued at Nellie Mae’s request to address the unique

    structure of the 1993 Bonds, and Navient applied the 1/2 SAP Rate in a conservative manner,

    according to reasonable interpretations of the Department’s guidance, and in keeping with the

    original intent of the applicable statute and regulations. In addition, Navient entered into a

    binding settlement agreement with the Department by which Navient agreed to stop billing at the

    1/2 SAP Rate in exchange for FSA’s promise to forgo enforcement action with respect to prior

    1/2 SAP Rate billing practices. Despite Navient’s good-faith efforts, the hearing official

    affirmed the findings of an untimely FAD and erroneously held Navient liable for following the

    Department’s own guidance.

           This FAD and initial decision have the potential to cause lasting, long-term harm to the

    student loan industry because they demonstrate to lenders, servicers, institutions of higher

    learning, and others that they can no longer rely on the Department’s guidance and promises.

    Therefore, Navient requests that the Secretary correct this unjust and dangerous precedent by

    adopting Navient’s Statement of Undisputed Facts and concluding as follows:

           1.      Navient is not liable for the special allowance overpayments alleged in the FAD

                   for any or all of the following reasons:

                   (a)     Navient was entitled to bill at the 1/2 SAP Rate through the final maturity

                           of the 1993 Bonds;

                   (b)     FSA’s claim is precluded by the 2007 settlement agreement between FSA

                           and Navient; and

                   (c)     FSA’s claim is untimely under 28 U.S.C. § 2462.



                                                     46
                                                    2189
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 116 of 135 PageID# 2392




           2.     FSA is time-barred from pursuing claims against Navient for alleged overbilling

                  before June 1, 2002, which predates the audit period.

           3.     The hearing official’s initial decision is REVERSED, the FAD is

                  OVERTURNED, and the proceedings against Navient are DISMISSED.




    Date: April 8, 2019




                                                Jil Simon
                                                801 Pennsylvania Ave., N.W.
                                                Suite 500
                                                Washington, D.C. 20004
                                                (202) 383-8000
                                                casmith@debevoise.com
                                                afjohnson@debevoise.com
                                                jsimon@debevoise.com


                                                Joshua N. Cohen
                                                919 Third Avenue
                                                New York, NY 10022
                                                (212) 909-6000
                                                jncohen@debevoise.com

                                                Attorneys for Respondent




                                                  47
                                                 2190
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 117 of 135 PageID# 2393




                                        2191
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 118 of 135 PageID# 2394




                           UNITED STATES DEPARTMENT OF EDUCATION
                                    WASHINGTON, D.C. 20202

    -------------------------------------------------------------- x
    In the matter of                                               :
                                                                   :   Docket No. 16-42-SA
    NAVIENT CORPORATION,                                           :
                                                                   :   Federal Student Aid Proceeding
                                                                   :   ACN: ED-OIG/A0310006
                                                                   :
                                                                   :   MOTION FOR LEAVE TO FILE
                                        Respondent.                :   A REPLY IN SUPPORT OF
                                                                   :   NAVIENT CORPORATION’S
                                                                   :   APPEAL OF THE HEARING
                                                                   :   OFFICIAL’S INITIAL DECISION
    -------------------------------------------------------------- x


                              MOTION FOR LEAVE TO FILE A REPLY
                        IN SUPPORT OF NAVIENT CORPORATION’S APPEAL
                         OF THE HEARING OFFICIAL’S INITIAL DECISION


            Navient Corporation (“Navient”) respectfully requests leave to file a reply brief in

    support of its appeal of the hearing official’s initial decision. The reply is attached hereto as

    Exhibit A. This reply is necessary to address several erroneous statements in Federal Student

    Aid’s (“FSA’s”) Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial

    Decision (the “Response”) filed on May 3, 2019.

            In its Response, FSA misstates key findings and conclusions of the hearing official and

    mischaracterizes Navient’s arguments. Many of these misstatements relate to the hearing

    official’s determinations regarding the meaning of DCL 93-L-161’s “in whole or in part”

    language. In addition, FSA recasts the hearing official’s decision as having explicitly rejected

    the 2007 settlement, whereas, in fact, the hearing official simply (and inexplicably) failed to

    address this argument. FSA also distorts the grounds for Navient’s arguments regarding its

    billing practices and its subsidiary’s eligibility to receive special allowance payments.



                                                           2192
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 119 of 135 PageID# 2395




            The Secretary has previously held that in situations such as this, where the appellee has

    made material misstatements, an appellant may request leave to file a reply. See Accrediting

    Comm’n for Cmty. & Junior Colls., W. Ass’n of Sch. & Colls., U.S. Dep’t of Educ., No. 14-10-O,

    at 4 (Jan. 4, 2016).

            For the foregoing reasons, Navient respectfully requests that the Secretary grant Navient

    leave to file the attached Reply Brief in Support of Navient Corporation’s Appeal of the Hearing

    Official’s Initial Decision.




    Date: May 20, 2019




                                                  Jil Simon
                                                  801 Pennsylvania Ave., N.W.
                                                  Suite 500
                                                  Washington, D.C. 20004
                                                  (202) 383-8000
                                                  casmith@debevoise.com
                                                  afjohnson@debevoise.com
                                                  jsimon@debevoise.com


                                                  Joshua N. Cohen
                                                  919 Third Avenue
                                                  New York, NY 10022
                                                  (212) 909-6000
                                                  jncohen@debevoise.com

                                                  Attorneys for Respondent




                                                     2
                                                    2193
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 120 of 135 PageID# 2396




                                    STATEMENT OF SERVICE



               I, the undersigned, hereby state that on May 20, 2019, a true and correct copy of
       the foregoing MOTION FOR LEAVE TO FILE A REPLY IN SUPPORT OF NAVIENT
       CORPORATION’S APPEAL OF THE HEARING OFFICIAL’S INITIAL DECISION
       was served on the following counsel by electronic mail and overnight courier:



       Natasha Varnovitsky, Esq.
       Office of the General Counsel
       U.S. Department of Education
       400 Maryland Avenue, S.W.
       Washington, DC 20202
       (202) 205-3529
       natasha.varnovitsky@ed.gov
       (Electronic mail and overnight courier)




                                                 2194
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 121 of 135 PageID# 2397




                  Exhibit A




                                        2195
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 122 of 135 PageID# 2398




                           UNITED STATES DEPARTMENT OF EDUCATION
                                    WASHINGTON, D.C. 20202

    -------------------------------------------------------------- x
    In the matter of                                               :
                                                                   :   Docket No. 16-42-SA
    NAVIENT CORPORATION,                                           :
                                                                   :   Federal Student Aid Proceeding
                                                                   :   ACN: ED-OIG/A0310006
                                                                   :
                                                                   :   REPLY BRIEF IN SUPPORT OF
                                        Respondent.                :   NAVIENT CORPORATION’S
                                                                   :   APPEAL OF THE HEARING
                                                                   :   OFFICIAL’S INITIAL DECISION
    -------------------------------------------------------------- x


             REPLY BRIEF IN SUPPORT OF NAVIENT CORPORATION’S APPEAL
                    OF THE HEARING OFFICIAL’S INITIAL DECISION


            Federal Student Aid’s (“FSA’s”) Brief in Response to Navient Corporation’s

    (“Navient’s”) Appeal of Hearing Official’s Initial Decision (the “Response”) inappropriately and

    unfairly misstates the hearing official’s findings and mischaracterizes Navient’s position on

    appeal. In particular, FSA argues that the hearing official made findings about the 1993 Dear

    Colleague Letter (“DCL”) that cannot be found in the hearing official’s initial decision. FSA

    also argues that the hearing official ruled on Navient’s argument that it accepted a settlement

    offer from the U.S. Department of Education (the “Department”), but the initial decision contains

    no holding or analysis regarding this point. FSA also mischaracterizes Navient’s core arguments

    that it was entitled to bill at the half-SAP/9.5 percent minimum return rate (the “1/2 SAP Rate”)

    and that its subsidiary was properly permitted to receive the payments. In view of these




                                                           2196
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 123 of 135 PageID# 2399




    misstatements and mischaracterizations, this Reply Brief is submitted to clarify a record that

    FSA’s Response has left confused and unclear.1

    I.      FSA’s Response Repeatedly Misstates the Hearing Official’s Decision,
            Suggesting That FSA Finds the Decision Indefensible on Its Own Terms

            FSA’s Response mischaracterizes the initial decision in at least three ways, all of which

    appear to be designed to shift focus away from errors in the hearing official’s initial decision and

    weaknesses in FSA’s own arguments.

            First, contrary to FSA’s suggestion, the hearing official did not find that the “in whole or

    in part” language contained in DCL 93-L-161 (the “1993 DCL”) should be read to be “consistent

    with the statutory language.” Resp. at 15. To the contrary, the hearing official was clear in

    ruling that he could not reconcile the “in whole or in part” language with his interpretation of the

    underlying statute and regulations. See Initial Decision at 13–14. Navient has argued that the

    hearing official’s inability to reconcile the language of the 1993 DCL, which was carefully

    considered by the Department when it was issued, see Opening Br. at 18–20, confirms that the

    hearing official’s interpretation of the statute was itself flawed. FSA’s claim that the “in whole

    or in part” language referred only to “refinancing bonds” was not part of the hearing official’s

    initial decision. See Resp. at 16. That argument should provide no grounds for upholding the

    hearing official’s ruling.

            Second, FSA inaccurately states that the hearing official found that Navient’s

    interpretation of the 1993 DCL’s “in whole or in part” language was “inconsistent with the rest

    of the letter.” Resp. at 1. The hearing official made no such finding. To the contrary, the

    hearing official found only that it was “not clear why that . . . language was included in the


    1
         On May 20, 2019, Navient filed a motion seeking leave to file this reply brief, due to the
         misstatements and mischaracterizations in FSA’s Response.



                                                     2
                                                    2197
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 124 of 135 PageID# 2400




    DCL” (thus failing to address the ample evidence Navient proffered to explain how that language

    became part of the 1993 DCL). Initial Decision at 13. The initial decision never discussed any

    inconsistencies within the 1993 DCL itself and appeared never to fully digest the historical

    information regarding the genesis of the key language in the 1993 DCL. FSA’s statement to the

    contrary appears to be an improper attempt by FSA to align the initial decision with its own

    arguments against Navient’s justified reliance on the DCL’s plain language.

           Third, FSA claims that the hearing official determined there was no binding settlement

    agreement between Navient and FSA. Resp. at 29, 31. FSA provides no citations to support this

    bald assertion because it cannot — the hearing official made no such finding. Although the

    hearing official mentioned the offer once, see Initial Decision at 15, he provided no analysis or

    ruling regarding Navient’s argument that the 2007 offer and acceptance created a binding

    settlement agreement with FSA. The hearing official’s failure to explicitly rule on this issue is

    sufficient grounds for reversal of the initial decision. In the absence of a ruling, FSA’s argument

    that the settlement was limited to so-called “recycling claims” — a contention that has no

    support in the record — cannot support the initial decision.

           These and other misstatements by FSA suggest that it cannot defend the hearing official’s

    ruling according to its own terms. Such arguments only confirm that the initial decision should

    be overturned.

    II.    FSA’s Response Mischaracterizes Navient’s Arguments in a Manner That
           Confuses the Record and Fails to Address Navient’s Most Important Arguments

           FSA mischaracterizes Navient’s argument that it is entitled to the 1/2 SAP Rate by

    claiming that it “rests solely on three words” in the 1993 DCL. Resp. at 12. That is not true.

    Navient’s justification for billing at the 1/2 SAP Rate is firmly grounded in the relevant statute

    and regulations.



                                                     3
                                                    2198
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 125 of 135 PageID# 2401




           As the initial decision acknowledges, the 1/2 SAP Rate was created by the Education

    Amendments of 1980 and codified at 20 U.S.C. § 1087-1. The legislation provides, in part, that

    the 1/2 SAP Rate applies to loans “made or purchased with funds obtained by the holder from

    the issuance of obligations, the income from which is exempt from taxation” and to “holders of

    loans which were made or purchased with funds obtained by the holder from collections or

    default reimbursements on, or interests or other income pertaining to, eligible loans . . . or from

    income on the investment of such funds.” 20 U.S.C. § 1087-1(b)(2)(B)(i). As this language

    makes clear, the 1/2 SAP Rate applies not only to loans that were made or purchased with funds

    obtained from the original issuance of tax-exempt obligations, but also to loans funded by

    collections, guarantor payments, interest benefits, special allowance payments, sale proceeds, or

    investment income on these loans. See also 34 C.F.R. § 682.302(c)(3)(i). It is inconceivable that

    this provision, which contemplates funds from many sources, mandates that the 1/2 SAP Rate is

    available only when the funds are derived “in whole” from the tax-exempt obligation. It was for

    this reason that Nellie Mae asked the Department to state in the 1993 DCL that the rate was

    available for loans funded “in whole or in part” from funds “derived from tax-exempt

    obligations.” See Opening Br. at 18–19. FSA’s claim that Navient’s argument rests solely on

    three words in the 1993 DCL appears to be an attempt to circumvent the firm statutory grounding

    of Navient’s argument and to distract from the fact that the Department fully understood the

    implications of its statement in the 1993 DCL. The Department’s well-considered and definitive

    guidance in the 1993 DCL, which is entirely consistent with the plain words of the statute,

    should be upheld.




                                                     4
                                                    2199
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 126 of 135 PageID# 2402




            Separately, FSA also mischaracterizes Navient’s argument in support of the receipt of 1/2

    SAP payments by its subsidiaries. According to FSA, Navient argues that ECFC qualifies as a

    “successor” entity pursuant I.R.C. § 150(d). Resp. at 25. Navient made no such argument, nor

    did it need to. The initial transfer from NEELMC to Nellie Mae Holdings and NMELC is the

    only relevant transfer, and there is no dispute that this transfer met all of the requirements for

    billing at the 1/2 SAP Rate. As Navient has consistently argued, I.R.C. § 150(d) deals solely

    with the initial transfer of assets and liabilities to a newly created for-profit subsidiary when an

    issuer elects to cease status as a qualified scholarship funding corporation. After that initial

    transfer to a for-profit entity, it is irrelevant whether a subsequent transfer, such as the transfer to

    ECFC, satisfies those same requirements. See Opening Br. at 32–34. FSA’s misstatement of

    Navient’s position is part of its attempt to win a straw man argument. The transfer to ECFC is

    irrelevant because the original transfer undisputedly qualified under the Internal Revenue Code.

    The hearing official’s mistaken ruling on this point also should be overturned.




                                                       5
                                                      2200
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 127 of 135 PageID# 2403




                                            CONCLUSION

           For these reasons, and for those highlighted in Navient’s opening brief, the hearing

    official’s initial decision should be overturned and the underlying Final Audit Determination

    should be rejected.




    Dated: May 20, 2019




                                                 Jil Simon
                                                 801 Pennsylvania Ave., N.W.
                                                 Suite 500
                                                 Washington, D.C. 20004
                                                 (202) 383-8000
                                                 casmith@debevoise.com
                                                 afjohnson@debevoise.com
                                                 jsimon@debevoise.com

                                                 Joshua N. Cohen
                                                 919 Third Avenue
                                                 New York, NY 10022
                                                 (212) 909-6000
                                                 jncohen@debevoise.com

                                                 Attorneys for Respondent




                                                    6
                                                   2201
      Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 128 of 135 PageID# 2404




Navient Visuals

Oral Argument before the Department of
Education Office of Hearings and Appeals


Colby Smith

March 30, 2017




                                              2202
           Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 129 of 135 PageID# 2405




                                                                       Guarantee
                                                                       payments
                                                                       on default




                                                                                     1/2
                                                                                     SAP



                Series A-H                      Trust
                                                            Pools
                                                              of
                                                            Funds
                Bond Sales                    Agreement      for
                                                            Loans
                                                                          Payments



                                                                            Loans



Bond Interest &              Proceeds from
Proceeds Upon Maturity         Bond Sales          2203
                                                                                                  2
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 130 of 135 PageID# 2406


              1993 Tax Exempt Bond Deal
                                         Guarantee
                                         payments
                                         on default


                                                1/2
                                                SAP

           Pools
             of
           Funds
            for
           Loans




                                        2204
                                                                                       3
              Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 131 of 135 PageID# 2407


                     Nellie Mae Tax Exempt Bond Deals


         (Structure Typically Used by Lenders)


   1992 Trust Issue A-C
    Issue date: Apr. 24                                        1993 Trust
          $131M
                                                             Pools of Funds
   1992 Trust Issue D-F                                        for Loans
   Issue date: June 10
          $77M                                                 Drawn as
                                                               needed:

1992 Trust Issue ’85A and G                                     Mar. 18
    Issue date: Aug. 9
          $216M                                                 $103M
                                                             June 9 $49M
                                                              July 1 $127
    1992 Trust Issue H                                       Aug. 24 $107
   Issued date. Nov. 19                                       Nov. 15 $71
          $24M
                                                                                                     4

                                                      2205
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 132 of 135 PageID# 2408


           United States Prime Rate 1977 – 2007
                                                                                 Source: FedPrimeRate.com
           25



           20



           15
Rate (%)




           10
                                                                                             9.5%


            5



           0
                 1981
                1982
                1983
                1984
                1985

                 1987
                1988




                2004
                1980




                1986



                1989
                 1977
                 1978




                2007
                 1979




                1990




                2001
                 1991




                2003

                2005
                2006
                1992
                 1993
                1994

                1996
                 1997

                1999
                2000

                2002
                 1995



                1998
        1980 HEA                                       March 1       July 2004   July 2005
                                           1992
 Amendment to SAP                                      Dear Colleague Series F   Series A
                                     Regulations
     21.5% (High)                                      Letter         Matures    Matures
                                                       DCL 96-L-186    4.25%     6.25%
                                               1993    8%
                            Mar.-Nov. - Issuance of                        OIG Audit
                                  Series A-H Bonds                           Period
                               Aug.10 - OBRA 1993                          2003-2006
                        Nov. - Dear Colleague Letter                        4%-8%
                                     (DCL 93-L-161)
                                                6%
                                             2206
                                                                                                       5
                            Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 133 of 135 PageID# 2409


                                                                  Timeline of Regulations
                                         Feb. 1 – “1992 Regulations” become effective
                                                                                                                                       March 1 – Dear Colleague Letter DCL 96-L-186
                                                Enforcement delayed until guidance, which was
                                                issued in March, 1996                                                                           Guidance re: 1992 Regulations – describes as “a
                                                                                                                                                shift in the Department’s policy”

Dec. – “1992 Regulations”                             Aug. 10 – OBRA 1993 Omnibus Budget Reconciliation
                                                      Act of 1993 (Pub. L. 103-66)
Effective Feb. 1, 1993.
Required to bill 1/2 SAP                                      Eliminates unique SAP provisions for loans
“[a]fter the loan is                                          financed with newly issued tax-exempt obligations
pledged or transferred in                                                                                                                                                                           Sept. 25,
consideration of funds”
derived from taxable                                               Nov. – Dear Colleague Letter, DCL 93-L-161                                                                                      Final Audit
sources “if the authority                                                                                                                                                                         Determination
                                                                    Administrative guidance re: OBRA 1993. Clarified 1/2 SAP
retains a legal or
                                                                    Rate provision applied to all loans acquired in whole or in part
equitable interest in the
                                                                    with funds derived from pre- October 1, 1993 tax-exempt
loan,” until “the prior
                                                                    obligations
tax-exempt obligation is
retired [or] defeased.”




             1992                                                1993                                                                                   1996                                       2013
                        March 18 –Series A                    Aug. 24 –Series G
                                                              Maturity Dates
           Maturity Date July 1, 2005 ($103M)
                                                              Aug. 1, 1998 ($31.5M)
                                                              Aug. 1, 2000 ($28.1M)
                              June 9 –Series B                Aug. 1, 2002 ($47.4M)                                                             1993 Trust – $458 Million
                            Maturity Dates
                                                                             Nov. 11 –Series H
                                                                                                                                                 Student Loan Financing
                            June 1, 1998 ($5.8M)
                            June 1, 2000 (32.4M)
                            June 1, 2002, ($10.7M)                      Maturity Dates Dec. 1, 1999 ($57.4M)
                                                                        Dec. 1, 2002 ($14.4M)
                                                                                                                                                Blue highlighting on the timeline represents
                                                                                                                                                a period of intense discussion of regulations
                                        July 1 –Series C-F
                                                                                                                                                  among the Department and the industry
                                         Series C Maturity Date July 1, 1998 ($26.1M)
                                         Series D Maturity Date July 1, 1998 ($10.2M)
                                         Series E Maturity Date July 1, 1999 ($58.3M)
                                         Series F Maturity Date July 1, 2004 ($32.5M)



                                                                                                                    2207
                                                                                                                                                                                                         6
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 134 of 135 PageID# 2410


 Corporate Structure Assumed in the FAD
                                                SLM CORPORATION




                   SALLIE MAE, INC.                                       SLMA

                                                                          (GSE)




                      NELLIE MAE                                  NELLIE MAE HOLDINGS
                 CORPORATION (EIN *373)                            CORPORATION (EIN
                        (”NMC”)                                           *783)

                 (originally named Nellie Mae                      (originally named Nellie
                     Holding Corporation)                             Mae Corporation)



                   NM EDUCATION LOAN
                                                                      NELLIE MAE
                  CORPORATION (EIN *392)
                                                                    EDUCATION LOAN
                                                                     CORP (EIN *352)
                     (later renamed SLM                                (“NMELC”)
                   Education Credit Finance
                       Corp. – “ECFC”)
                                                                   (converted LLC in 2002)

                                                                   1993 Bonds Held Here


                                                                    NELLIE MAE
                                                                  EDUCATION LOAN
                                                                    FINANCE LLC




                                                     2208
                                                                                              7
Case 1:21-cv-00324-TSE-MSN Document 40-1 Filed 06/23/21 Page 135 of 135 PageID# 2411


               Actual Corporate Structure
                                        SLM CORPORATION


                       SLM EDUCATION                       SLMA
                       CREDIT FINANCE
                        CORPORATION
                      (“ECFC”) (EIN *392)                 (GSE)*
                                                       dissolved on Dec. 29, 2004




                         NELLIE MAE
                      HOLDINGS LLC (EIN
                        *783) (now single
                      member llc disregarded
                        for tax purposes)



                          NELLIE MAE
                       EDUCATION LOAN
                         LLC (EIN *352)
                           (“NMELC”)

                       (now single member llc
                         disregarded for tax
                              purposes)

                       1993 Bonds held here




                       NELLIE MAE LOAN
                         FINANCE LLC



                                                2209
                                                                                       8
